Exhibit 10.1

 

 

 

CREDIT AGREEMENT

 

dated as of

 

15 August 2012

 

among

 

GRAPHIC [g184481kg01i001.gif]

 

VALMONT INDUSTRIES, INC.,

and

certain of its Subsidiaries,

as the Borrowers,

 

The Lenders Party Hereto

 

GRAPHIC [g184481kg01i002.gif]

 

JPMORGAN CHASE BANK, N.A.

as Administrative Agent

 

and

 

BANK OF AMERICA, N.A., U.S. BANK NATIONAL ASSOCIATION,

and WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Syndication Agents,

 

and

 

J.P. MORGAN SECURITIES LLC, MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
WELLS FARGO SECURITIES, LLC and U.S. BANK NATIONAL ASSOCIATION,

as Joint Bookrunners and Joint Lead Arrangers

 

 

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

 

Page #

 

 

 

ARTICLE I. DEFINITIONS

1

 

 

 

 

SECTION 1.01.

DEFINED TERMS

1

SECTION 1.02.

CLASSIFICATION OF LOANS AND BORROWINGS

21

SECTION 1.03.

TERMS GENERALLY

21

SECTION 1.04.

ACCOUNTING TERMS; GAAP

21

SECTION 1.05.

CONVERSION OF FOREIGN CURRENCIES

21

 

(a)

Dollar Equivalents

21

SECTION 1.06.

ROUNDING-OFF

22

 

 

 

 

ARTICLE II. THE CREDITS

22

 

 

 

 

SECTION 2.01.

REVOLVING LOANS

22

 

(a)

Revolving Loans

22

 

(b)

Foreign Currency Loans

22

 

(c)

Revolving Lender Participation in Foreign Currency Loans

22

SECTION 2.02.

REVOLVING LOANS AND REVOLVING BORROWINGS

23

 

(a)

Loans Made Ratably

23

 

(b)

Initial Type of Loans

23

 

(c)

Minimum Amounts; Limitation on Fixed Rate Borrowings

23

 

(d)

Limitation on Interest Periods

24

 

(e)

Additional Foreign Currencies

24

SECTION 2.03.

REQUESTS FOR BORROWINGS

24

SECTION 2.04.

SWINGLINE LOANS

26

 

(a)

Commitment

26

 

(b)

Borrowing Procedure

26

 

(c)

Revolving Lender Participation in Swingline Loans

26

SECTION 2.05.

LETTERS OF CREDIT

27

 

(a)

General

27

 

(b)

Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions

27

 

(c)

Expiration Date

27

 

(d)

Participations

27

 

(e)

Reimbursement

28

 

(f)

Obligations Absolute

29

 

(g)

Disbursement Procedures

29

 

(h)

Interim Interest

29

 

(i)

Replacement of the Issuing Bank

30

 

(j)

Cash Collateralization

30

SECTION 2.06.

FUNDING OF BORROWINGS

30

 

(a)

By Lenders

30

 

(b)

Fundings Assumed Made

31

SECTION 2.07.

INTEREST ELECTIONS

31

 

(a)

Conversion and Continuation

31

 

(b)

Delivery of Interest Election Request

31

 

(c)

Contents of Interest Election Request

32

 

(d)

Notice to the Lenders

32

 

(e)

Automatic Conversion

32

 

(f)

Limitations on Election

32

SECTION 2.08.

TERMINATION AND REDUCTION OF COMMITMENTS

32

 

(a)

Termination Date

32

 

(b)

Optional Termination or Reduction

32

 

(c)

Notice of Termination or Reduction

33

SECTION 2.09.

REPAYMENT OF LOANS; EVIDENCE OF DEBT

33

 

 

TABLE OF CONTENTS, Page i

 

--------------------------------------------------------------------------------


 

 

(a)

Promise to Pay

33

 

(b)

Lender Records

33

 

(c)

Administrative Agent Records

33

 

(d)

Prima Facie Evidence

33

 

(e)

Request for a Note

34

SECTION 2.10.

PREPAYMENT OF LOANS

34

 

(a)

Optional Prepayment

34

 

(b)

Mandatory Prepayment of Loans

34

 

(c)

Selection of Borrowing to be Prepaid

34

 

(d)

Notice of Prepayment; Application of Prepayments

34

SECTION 2.11.

FEES

35

 

(a)

Commitment Fees

35

 

(b)

Letter of Credit Fees

35

 

(c)

Administrative Agent Fees

36

 

(d)

Payment of Fees

36

SECTION 2.12.

INTEREST

36

 

(a)

ABR Borrowings

36

 

(b)

Eurodollar Borrowings

36

 

(c)

Foreign Currency Borrowing

36

 

(d)

Swingline Loans

36

 

(e)

Default Interest

36

 

(f)

Payment of Interest

36

 

(g)

Computation

37

 

(h)

Market Disruption; Alternate Rate of Interest

37

SECTION 2.13.

ALTERNATE RATE OF INTEREST

37

SECTION 2.14.

INCREASED COSTS

38

 

(a)

Change In Law

38

 

(b)

Capital Adequacy

38

 

(c)

Delivery of Certificate

39

 

(d)

Limitation on Compensation

39

SECTION 2.15.

BREAK FUNDING PAYMENTS

39

SECTION 2.16.

TAXES

40

 

(a)

Gross Up

40

 

(b)

Payment of Other Taxes

40

 

(c)

Tax Indemnification

40

 

(d)

Indemnification by the Lenders

40

 

(e)

Receipts

40

 

(f)

Status of Lenders

41

 

(g)

Treatment of Certain Refunds

42

 

(h)

Australian Income Tax Assessment Act of 1936

43

SECTION 2.17.

PAYMENTS GENERALLY; PRO RATA TREATMENT; SHARING OF SET-OFFS; PROCEEDS OF
GUARANTY AGREEMENT

43

 

(a)

Payments Generally

43

 

(b)

Pro Rata Application

44

 

(c)

Sharing of Set-offs

44

 

(d)

Payments from Borrowers Assumed Made

44

 

(e)

Set-Off Against Amounts Owed Lenders

45

 

(f)

Application of Proceeds of Guaranty Agreement

45

 

(g)

Return of Proceeds

45

 

(h)

Notice of Amount of Obligations

45

SECTION 2.18.

MITIGATION OBLIGATIONS; REPLACEMENT OF LENDERS

46

 

(a)

Mitigation

46

 

(b)

Replacement

46

SECTION 2.19.

INCREASE OF REVOLVING COMMITMENTS

46

SECTION 2.20.

DEFAULTING LENDERS

47

 

(a)

Suspension of Commitment Fees

47

 

 

 

 

TABLE OF CONTENTS, Page ii

 

--------------------------------------------------------------------------------


 

 

(b)

Suspension of Voting

47

 

(c)

Participation Exposure

47

 

(d)

Setoff against Defaulting Lender

48

SECTION 2.21.

EUROPEAN ECONOMIC AND MONETARY UNION PROVISIONS

49

 

(a)

Redenomination and Foreign Currencies

49

 

(b)

Payments by Agent Generally

49

 

(c)

Basis of Accrual

49

 

(d)

Rounding and other Consequential Changes

50

SECTION 2.22.

UNAVAILABILITY OF FOREIGN CURRENCY LOANS

50

SECTION 2.23.

BORROWERS REPRESENTATIVE

50

 

(a)

Appointment; Nature of Relationship

50

 

(b)

Powers

50

 

(c)

Execution of Loan Documents

51

 

 

 

 

ARTICLE III. REPRESENTATIONS AND WARRANTIES

51

 

 

 

 

SECTION 3.01.

ORGANIZATION; POWERS

51

SECTION 3.02.

AUTHORIZATION; ENFORCEABILITY

51

SECTION 3.03.

GOVERNMENTAL APPROVALS; NO CONFLICTS

51

SECTION 3.04.

FINANCIAL CONDITION; NO MATERIAL ADVERSE CHANGE

51

 

(a)

Financial Statements

51

 

(b)

No Material Adverse Change

52

 

(c)

Contingent Liabilities

52

SECTION 3.05.

PROPERTIES

52

 

(a)

Ownership

52

 

(b)

Intellectual Property

52

SECTION 3.06.

LITIGATION AND ENVIRONMENTAL MATTERS

52

 

(a)

Litigation

52

 

(b)

Environmental Matters

52

SECTION 3.07.

COMPLIANCE WITH LAWS AND AGREEMENTS

52

SECTION 3.08.

INVESTMENT COMPANY STATUS

53

SECTION 3.09.

TAXES

53

SECTION 3.10.

ERISA

53

SECTION 3.11.

DISCLOSURE

53

SECTION 3.12.

DISCLOSABLE SUBSIDIARIES

53

SECTION 3.13.

INSURANCE

54

SECTION 3.14.

LABOR MATTERS

54

SECTION 3.15.

SOLVENCY

54

SECTION 3.16.

MARGIN SECURITIES

54

SECTION 3.17.

COMMON ENTERPRISE

54

SECTION 3.18.

REPRESENTATIONS AS TO FOREIGN LOAN PARTIES

55

 

(a)

Noncontravention

55

 

(b)

Enforceability and Consents

55

 

(c)

Taxes and Duties

55

 

(d)

Notices and Authorizations

55

 

(e)

Dutch Loan Parties

56

 

(f)

Australian Loan Parties

56

SECTION 3.19.

OFAC AND PATRIOT ACT

56

 

 

 

 

ARTICLE IV. CONDITIONS

57

 

 

 

 

SECTION 4.01.

EFFECTIVE DATE

57

 

(a)

Execution and Delivery of This Agreement

57

 

(b)

Guaranty Agreement

57

 

(c)

Legal Opinion

57

 

(d)

Corporate Authorization Documents

57

 

(e)

Closing Certificate

57

 

(f)

Fees

57

 

 

TABLE OF CONTENTS, Page iii

 

--------------------------------------------------------------------------------


 

 

(g)

Existing Credit Agreement

57

 

(h)

Other Documentation

58

SECTION 4.02.

EACH CREDIT EVENT

58

 

(a)

Representations and Warranties

58

 

(b)

Lending Limits

58

 

(c)

No Default

58

 

 

ARTICLE V. AFFIRMATIVE COVENANTS

58

 

 

SECTION 5.01.

FINANCIAL STATEMENTS AND OTHER INFORMATION

58

 

(a)

Annual Audit

58

 

(b)

Quarterly Financial Statements

59

 

(c)

Compliance Certificate

59

 

(d)

Public Reports

59

 

(e)

Senior Note Notices

59

 

(f)

Additional Information

59

SECTION 5.02.

NOTICES OF MATERIAL EVENTS

60

 

(a)

Default

60

 

(b)

Notice of Proceedings

60

 

(c)

ERISA Event

60

 

(d)

Material Adverse Effect

60

SECTION 5.03.

EXISTENCE; CONDUCT OF BUSINESS

60

SECTION 5.04.

PAYMENT OF OBLIGATIONS

60

SECTION 5.05.

MAINTENANCE OF PROPERTIES

60

SECTION 5.06.

INSURANCE

60

SECTION 5.07.

BOOKS AND RECORDS; INSPECTION AND AUDIT RIGHTS

61

SECTION 5.08.

COMPLIANCE WITH LAWS

61

SECTION 5.09.

USE OF PROCEEDS

61

SECTION 5.10.

ADDITIONAL SUBSIDIARIES

61

 

(a)

Additional Borrowers

61

 

(b)

Additional Guarantors; Material Subsidiaries

62

SECTION 5.11.

FURTHER ASSURANCES

62

 

 

 

 

ARTICLE VI. NEGATIVE COVENANTS

62

 

 

 

 

SECTION 6.01.

INDEBTEDNESS

62

SECTION 6.02.

LIENS

63

SECTION 6.03.

FUNDAMENTAL CHANGES

64

 

(a)

Mergers and Consolidations

64

 

(b)

Lines of Business

65

SECTION 6.04.

INVESTMENTS, LOANS, ADVANCES, GUARANTEES AND ACQUISITIONS

65

SECTION 6.05.

ASSET SALES

66

SECTION 6.06.

SALE AND LEASEBACK TRANSACTIONS

67

SECTION 6.07.

SWAP AGREEMENTS

67

SECTION 6.08.

RESTRICTED PAYMENTS; CERTAIN PAYMENTS OF INDEBTEDNESS

67

 

(a)

Restricted Payments

67

 

(b)

Restrictions on Payment of Indebtedness

67

SECTION 6.09.

TRANSACTIONS WITH AFFILIATES

68

SECTION 6.10.

RESTRICTIVE AGREEMENTS

68

SECTION 6.11.

AMENDMENT OF MATERIAL DOCUMENTS

69

SECTION 6.12.

CHANGE IN FISCAL YEAR

69

SECTION 6.13.

LIMITATION ON SECURITIZATION TRANSACTIONS

69

SECTION 6.14.

SYNTHETIC LEASES

69

 

 

 

 

ARTICLE VII. FINANCIAL COVENANTS

69

 

 

 

 

SECTION 7.01.

LEVERAGE RATIO

69

SECTION 7.02.

INTEREST COVERAGE RATIO

70

 

 

 

 

TABLE OF CONTENTS, Page iv

--------------------------------------------------------------------------------


 

ARTICLE VIII. EVENTS OF DEFAULT

70

 

 

 

 

SECTION 8.01.

EVENTS OF DEFAULT; REMEDIES

70

 

(a)

Principal Payments

70

 

(b)

Interest, Fees, and other Payments

70

 

(c)

Representations or Warranties

70

 

(d)

Covenant Violation; Immediate Default

70

 

(e)

Covenant Violation with Cure Period

70

 

(f)

Cross Payment Default

70

 

(g)

Cross Covenant Default

71

 

(h)

Involuntary Bankruptcy

71

 

(i)

Voluntary Bankruptcy

71

 

(j)

Other Insolvency

71

 

(k)

Judgments

71

 

(l)

ERISA Event

71

 

(m)

Invalidity of Loan Documents

71

 

(n)

Change in Control

71

 

(o)

Dutch Foreign Loan Party

71

SECTION 8.02.

PERFORMANCE BY THE ADMINISTRATIVE AGENT

72

SECTION 8.03.

LIMITATION ON SEPARATE SUIT

72

 

 

 

 

ARTICLE IX. THE ADMINISTRATIVE AGENT

72

 

 

 

 

SECTION 9.01.

APPOINTMENT

72

SECTION 9.02.

RIGHTS AS A LENDER

73

SECTION 9.03.

LIMITATION OF DUTIES AND IMMUNITIES

73

SECTION 9.04.

RELIANCE ON THIRD PARTIES

73

SECTION 9.05.

SUB-AGENTS

73

SECTION 9.06.

SUCCESSOR AGENT

73

SECTION 9.07.

INDEPENDENT CREDIT DECISIONS

74

SECTION 9.08.

OTHER AGENTS

74

SECTION 9.09.

POWERS AND IMMUNITIES OF FRONTING PARTIES

74

SECTION 9.10.

AUTHORIZED RELEASE OF GUARANTOR

75

SECTION 9.11.

LENDER AFFILIATES RIGHTS

75

 

 

 

 

ARTICLE X. MISCELLANEOUS

75

 

 

 

 

SECTION 10.01.

NOTICES

75

SECTION 10.02.

WAIVERS; AMENDMENTS

76

 

(a)

No Waiver; Rights Cumulative

76

 

(b)

Amendments

76

 

(c)

Administrative Corrections

77

SECTION 10.03.

EXPENSES; INDEMNITY; DAMAGE WAIVER

77

 

(a)

Expenses

77

 

(b)

Indemnity

78

 

(c)

Lender’s Agreement to Pay

78

 

(d)

Waiver of Damages

79

 

(e)

Payment

79

SECTION 10.04.

SUCCESSORS AND ASSIGNS

79

 

(a)

Successors and Assigns

79

 

(b)

Assignment

79

 

(c)

Participations

81

 

(d)

Pledge

82

 

(e)

Voting Participants

82

SECTION 10.05.

SURVIVAL

83

SECTION 10.06.

COUNTERPARTS; INTEGRATION; EFFECTIVENESS

83

SECTION 10.07.

SEVERABILITY

83

SECTION 10.08.

RIGHT OF SETOFF

83

 

 

 

 

TABLE OF CONTENTS, Page v

 

--------------------------------------------------------------------------------


 

SECTION 10.09.

GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS

84

 

(a)

Governing Law

84

 

(b)

Jurisdiction

84

 

(c)

Venue

84

 

(d)

Service of Process

84

 

(e)

Process Agent

84

SECTION 10.10.

WAIVER OF JURY TRIAL

84

SECTION 10.11.

HEADINGS

85

SECTION 10.12.

CONFIDENTIALITY

85

SECTION 10.13.

MAXIMUM INTEREST RATE

85

 

(a)

Limitation to Maximum Rate; Recapture

85

 

(b)

Cure Provisions

86

SECTION 10.14.

NO DUTY

86

SECTION 10.15.

NO FIDUCIARY RELATIONSHIP

86

SECTION 10.16.

EQUITABLE RELIEF

86

SECTION 10.17.

CONSTRUCTION

86

SECTION 10.18.

INDEPENDENCE OF COVENANTS

87

SECTION 10.19.

USA PATRIOT ACT

87

SECTION 10.20.

JUDGMENT CURRENCY

87

SECTION 10.21.

CODE OF BANKING PRACTICE (2003) AUSTRALIA

87

 

 

 

 

TABLE OF CONTENTS, Page vi

 

--------------------------------------------------------------------------------


 

LIST OF SCHEDULES AND EXHIBITS

 

SCHEDULES:

 

 

 

 

 

 

 

Schedule 1.01

 

–

Existing Letters of Credit

Schedule 1.02

 

–

MLA Costs

Schedule 2.01

 

–

Commitments

Schedule 3.12

 

–

Disclosable Subsidiaries

Schedule 6.01

 

–

Existing Indebtedness

Schedule 6.02

 

–

Existing Liens

Schedule 6.04

 

–

Existing Investments, Loans and Guarantees

Schedule 6.10

 

–

Existing Restrictions

 

 

 

 

EXHIBITS:

 

 

 

 

 

 

 

Exhibit A

 

–

Form of Assignment and Assumption

Exhibit B

 

–

Form of Compliance Certificate

Exhibit C

 

–

Form of Guaranty Agreement

Exhibit D

 

–

Form of Increased Commitment Supplement

Exhibit E

 

–

Form of Borrowing Request

Exhibit F

 

–

Form of Interest Election Request

Exhibit G

 

–

Form of U.S. Tax Compliance Certificates

Exhibit H

 

–

Form of Additional Borrower Request and Assumption Agreement

Exhibit I

 

–

Form of Additional Borrower Notice

 

LIST OF SCHEDULES AND EXHIBITS, Solo Page

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT dated as of August 15, 2012, among VALMONT INDUSTRIES, INC., a
Delaware corporation (the “Company”), VALMONT INDUSTRIES HOLLAND B.V., a private
company with limited liability, with corporate seat in Eindhoven, the
Netherlands (“Valmont Holland”), VALMONT GROUP PTY LTD., a company incorporated
under the laws of Queensland, Australia (“Valmont Australia”), and the other
Subsidiaries of the Company who become party to this Agreement pursuant to
Section 5.10 hereof, the LENDERS party hereto, and JPMORGAN CHASE BANK, N.A., as
Administrative Agent.

 

The parties hereto agree as follows:

 

ARTICLE I.

 

Definitions

 

Section 1.01.         Defined Terms.  As used in this Agreement, the following
terms have the meanings specified below:

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period or with respect to the determination of the Alternate Base Rate,
an interest rate per annum (rounded upwards, if necessary, to the next 1/16 of
1%) equal to (a) the LIBO Rate for such Interest Period or, with respect to the
determination of the Alternate Base Rate, for a one month interest period
multiplied by (b) the Statutory Reserve Rate.

 

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder.  JPMorgan Chase Bank, N.A. may,
in its discretion, arrange for one or more of its domestic or foreign branches
or Affiliates to perform its obligations as the Administrative Agent hereunder
and in such event, the term “Administrative Agent” shall include any such branch
or Affiliate with respect to such obligations.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Aggregate Revolving Commitment” means the aggregate amount of the Revolving
Commitments of the Lenders.

 

“Aggregate Revolving Exposure” means, with respect to all Lenders at any time,
the sum of the outstanding principal amount of the Revolving Loans and the sum
of the following, without duplication, the Foreign Currency Exposure, the LC
Exposure and the Swingline Exposure at such time.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one
month interest period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that, for the avoidance of
doubt, the Adjusted LIBO Rate for any day shall be based on the rate appearing
on the Reuters Screen LIBOR01

 

CREDIT AGREEMENT, Page 1

--------------------------------------------------------------------------------


 

Page (or on any successor or substitute page) at approximately 11:00 a.m. London
time on such day (without any rounding).  Any change in the Alternate Base Rate
due to a change in the Prime Rate, the Federal Funds Effective Rate or the
Adjusted LIBO Rate shall be effective from and including the effective date of
such change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted
LIBO Rate, respectively.

 

“Applicable Foreign Loan Party Documents” has the meaning assigned to such term
in Section 3.18.

 

“Applicable Percentage” means, with respect to any Lender, the percentage of the
Aggregate Revolving Commitments represented by such Lender’s Revolving
Commitment; provided that, in accordance with Section 2.20, so long as any
Lender shall be a Defaulting Lender, such Defaulting Lender’s Commitment shall
be disregarded in the foregoing calculations.  If the Revolving Commitments have
terminated or expired, the Applicable Percentages shall be determined based upon
the Revolving Commitments most recently in effect, giving effect to any
assignments.

 

“Applicable Rate” means, for any day, with respect to any Fixed Rate Loan or ABR
Loan, or with respect to the commitment fees payable hereunder, the applicable
rate per annum set forth below under the caption “Fixed Rate Spread”, “ABR
Spread” or “Commitment Fee Rate” as the case may be, based upon the Leverage
Ratio as of the most recent determination date:

 

Leverage Ratio

 

Fixed Rate
Spread

 

ABR Spread

 

Commitment
Fee Rate

 

Category 1:
Greater than or equal to 3.00 to 1.00

 

2.250%

 

1.25%

 

0.400%

 

Category 2:
Less than 3.00 to 1.00
but
Greater than or equal to 2.50 to 1.00

 

2.000%

 

1.00%

 

0.350%

 

Category 3:
Less than 2.50 to 1.00
but
Greater than or equal to 2.00 to 1.00

 

1.750%

 

0.75%

 

0.300%

 

Category 4:
Less than 2.00 to 1.00
but
Greater than or equal to 1.50 to 1.00

 

1.500%

 

0.50%

 

0.250%

 

Category 5:
Less than 1.50 to 1.00
but
Greater than or equal to 1.00 to 1.00

 

1.375%

 

0.375%

 

0.225%

 

Category 6:
Less than 1.00 to 1.00

 

1.250%

 

0.250%

 

0.200%

 

 

For purposes of the foregoing, (i) the Leverage Ratio shall be determined as of
the end of each fiscal quarter of the Company’s fiscal year based upon the
Company’s consolidated financial statements delivered pursuant to
Section 5.01(a) or (b); provided that until the delivery to the Administrative
Agent of the Company’s consolidated financial statements for the fiscal quarter
ending September 30, 2012 pursuant to Section 5.01(b), the “Applicable
Rate” shall be the applicable rate per annum set forth in Category 5 and
(ii) each change in the Applicable Rate resulting from a change in the Leverage
Ratio shall be effective during the period commencing on and including the date
of delivery to the Administrative Agent of such consolidated financial
statements indicating such change and ending on the

 

CREDIT AGREEMENT, Page 2

--------------------------------------------------------------------------------


 

date immediately preceding the effective date of the next such change; provided
that the Leverage Ratio shall be deemed to be in Category 1 (A) at any time that
an Event of Default has occurred and is continuing or (B) at the option of the
Administrative Agent or at the request of the Required Lenders if the Company
fails to deliver the consolidated financial statements required to be delivered
by it pursuant to Section 5.01(a) or (b), during the period from the expiration
of the time for delivery thereof until such consolidated financial statements
are delivered.  If it is ever subsequently determined that such financial
statements did not accurately report as of the date of such financial statements
the information necessary to determine the Leverage Ratio and as a result
thereof the Leverage Ratio utilized to determine the Applicable Rate was not
correct and resulted in the Applicable Rate being otherwise lower than it should
have been if the Leverage Ratio was accurately determined, the Borrowers shall
pay to the Administrative Agent the amount that would have been due under the
terms hereof if the Leverage Ratio was calculated correctly.  A certificate of
the Administrative Agent setting forth the amount or amounts (including a
reasonably detailed calculation thereof) of any such difference shall be
delivered to the Company and the Borrowers shall pay the Administrative Agent
the amount shown as due on any such certificate within 30 days after receipt
thereof.

 

“Approved Fund” has the meaning assigned to such term in Section 10.04.

 

“Arrangers”  means, collectively, J.P. Morgan Securities LLC, Merrill Lynch,
Pierce, Fenner & Smith Incorporated, Wells Fargo Securities, LLC and U.S. Bank
National Association.

 

“Assessment Act” has the meaning assigned to such term in Section 2.16(h).

 

“Assignment and Assumption” means an Assignment and Assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

 

“Attributed Principal Amount” means, on any day, with respect to any
Securitization Transaction entered into by a Receivables Seller, the aggregate
outstanding amount of the obligations (whether or not constituting indebtedness
under GAAP) of any Eligible Special Purpose Entity as of such date under such
Securitization Transaction.

 

“Australian Dollars” means the lawful currency of Australia.

 

“Australian Loan Party” means a Loan Party incorporated under Australian law.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Borrowers” means the Company, Valmont Holland, Valmont Australia and each other
Subsidiary of the Company that becomes party to this Agreement pursuant to
Section 5.10 hereof.

 

“Borrowing” means (a) Loans of the same Class and Type, made, converted or
continued on the same date and, in the case of a Fixed Rate Loans, as to which a
single Interest Period is in effect, or (b) a Swingline Loan.

 

“Borrowing Request” means a request by any Borrower for a Borrowing in
accordance with Section 2.03.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City and Dallas, Texas are authorized or
required by law to remain closed; provided

 

CREDIT AGREEMENT, Page 3

--------------------------------------------------------------------------------


 

that, when used in connection with (a) a Eurodollar Loan, the term “Business
Day” shall also exclude any day on which banks are not open for dealings in
dollar deposits in the London interbank market and (b) a Foreign Currency Loan,
the term “Business Day” shall also exclude: (i) any day on which banks are not
open for dealings in deposits in the applicable Foreign Currency in the
applicable Foreign Currency Office or the applicable interbank market, (ii) any
day that is not a TARGET Day, and (iii) any day on which banks are not open for
dealings in deposits in the applicable Foreign Currency in London, England.

 

“Canadian Dollars” means the lawful currency of Canada.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

 

“Change in Control” means (a) the acquisition of beneficial ownership, or voting
control, by any Person or group (within the meaning of the Securities Exchange
Act of 1934 and the rules of the Securities and Exchange Commission thereunder
as in effect on the date hereof), other than any employee stock ownership plan
sponsored by or otherwise established by the Company, of Equity Interests
representing more than forty (40%) of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of the Company;
(b) occupation of a majority of the seats (other than vacant seats) on the board
of directors of the Company by Persons who were neither (i) nominated by the
board of directors of the Company nor (ii) appointed by directors so nominated;
or (c) the Company shall cease to directly or indirectly own, free and clear of
all Liens, one hundred percent (100%) of the outstanding voting Equity Interests
of the other Borrowers on a fully diluted basis except to the extent that any
applicable law requires a de minimums percentage of the Equity Interests in a
Borrower be owned by a Person other than the Company.

 

“Change in Law” means (a) the adoption of any law, rule, regulation or treaty
(including any rules or regulations issued under or implementing any existing
law) after the date of this Agreement, (b) any change in any law, rule,
regulation or treaty or in the interpretation or application thereof by any
Governmental Authority after the date of this Agreement or (c) compliance by any
Lender or the Issuing Bank (or, for purposes of Section 2.14(b), by any lending
office of such Lender or by such Lender’s or the Issuing Bank’s holding company,
if any) with any request, guideline or directive (whether or not having the
force of law) of any Governmental Authority made or issued after the date of
this Agreement; provided that notwithstanding anything herein to the contrary,
(i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives thereunder, issued in connection
therewith or in implementation thereof, and (ii) all requests, rules, guidelines
and directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall, in each case, be deemed to be a “Change in Law”, regardless of the
date enacted, adopted, issued or implemented. “Basel III” is a global regulatory
standard on bank capital adequacy, stress testing and market liquidity risk
agreed upon by the members of the Basel Committee on Banking Supervision in
2010-11.

 

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans (which may be
Dollar Loans or Foreign Currency Loans) or Swingline Loans and, when used in
reference to any Commitment, refers to whether such Commitment is a Revolving
Commitment or a Foreign Currency Commitment or the commitment of the Swingline
Lender to make Swingline Loans.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

CREDIT AGREEMENT, Page 4

--------------------------------------------------------------------------------


 

“commencement of the third stage of EMU” means the date of commencement of the
third stage of EMU by the United Kingdom or the date on which circumstances
arise which (in the opinion of the Administrative Agent) have substantially the
same effect and result in substantially the same consequences as commencement by
the United Kingdom of the third stage of EMU as contemplated by the Treaty on
European Union.

 

“Commitments” means the Revolving Commitment, the Foreign Currency Commitment,
and the commitment of the Swingline Lender to make Swingline Loans.

 

“Consolidated Tangible Net Worth” means, as of any date, the total stockholders’
equity of the Company and the Subsidiaries, less intangible assets, all
determined on a consolidated basis in accordance with GAAP, as set forth in the
most recent annual audited financial statements delivered to the Administrative
Agent pursuant to Section 5.01(a).

 

“Consolidated Total Assets” means, as of any date, the total assets of the
Company and the Subsidiaries determined as of such date on consolidated basis in
accordance with GAAP.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Credit Parties” means the Administrative Agent, the Lenders and each Affiliate
of a Lender who is owed any portion of the Obligations.

 

“DCC” means the Dutch Civil Code (Burgerlijk Wetboek).

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Defaulting Lender” means any Lender, as determined by the Administrative Agent,
that has: (a) failed to fund any portion of its Loans or participations in
Letters of Credit, Foreign Currency Loans, or Swingline Loans within three
Business Days of the date required to be funded by it hereunder, (b) notified
the Company, the Administrative Agent, the Issuing Bank, the Swingline Lender or
any Lender in writing that it does not intend to comply with any of its funding
obligations under this Agreement or has made a public statement to the effect
that it does not intend to comply with its funding obligations under this
Agreement or under other agreements in which it commits to extend credit,
(c) failed, within three Business Days after request by the Administrative
Agent, to confirm that it will comply with the terms of this Agreement relating
to its obligations to fund prospective Loans and participations in then
outstanding Letters of Credit, Foreign Currency Loans and Swingline Loans,
(d) otherwise failed to pay over to the Administrative Agent or any other Lender
any other amount required to be paid by it hereunder within three Business Days
of the date when due, unless the subject of a good faith dispute, or
(e) (i) become or is insolvent or has a parent company that has become or is
insolvent or (ii) become the subject of a bankruptcy or insolvency proceeding,
or has had a receiver, conservator, trustee or custodian appointed for it, or
has taken any action in furtherance of, or indicating its consent to, approval
of or acquiescence in any such proceeding or appointment or has a parent company
that has become the subject of a bankruptcy or insolvency proceeding, or has had
a receiver, conservator, trustee or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment.

 

“Delta Plan” means the defined pension benefit plan sponsored by Delta Limited,
a limited company in Great Britain.

 

CREDIT AGREEMENT, Page 5

--------------------------------------------------------------------------------


 

“Deposit Obligations” means all obligations, indebtedness, and liabilities of
the Company or any Subsidiaries, or any one of them, to any Lender or any
Affiliate of any Lender arising pursuant to any deposit, lock box, automated
clearing house or cash management arrangements (including credit cards, debit
cards, and purchase cards) entered into by any Lender or any Affiliate of any
Lender with the Company or any Subsidiaries, whether now existing or hereafter
arising, whether direct, indirect, related, unrelated, fixed, contingent,
liquidated, unliquidated, joint, several, or joint and several, including,
without limitation, the obligation, indebtedness, and liabilities of the Company
or any Subsidiaries, or any one of them, to repay any credit extended in
connection with such arrangements, interest thereon, and all fees, costs, and
expenses (including attorneys’ fees and expenses) provided for in the
documentation executed in connection therewith.

 

“Disclosable Subsidiary” has the meaning assigned to such term in Section 3.12.

 

“Dollars”, “dollars” or “$” refers to lawful money of the United States of
America.

 

“Dollar Amount” means, as of any date of determination, (a) in the case of any
amount denominated in Dollars, such amount, and (b) in the case of any amount
denominated in a Foreign Currency, the amount of Dollars which is equivalent to
such amount of Foreign Currency as of such date, determined by using the Spot
Rate on the date two (2) Business Days prior to such date or on such other date
as may be requested by the Borrower and approved by the Administrative Agent.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States of America, any state thereof or the District of Columbia.

 

“Dutch Central Bank” means the central bank of The Netherlands (De Nederlandsche
Bank).

 

“Dutch Loan Party” means a Loan Party incorporated under Dutch law.

 

“EBITDA” has the meaning assigned to such term in Section 7.01.

 

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 10.02).

 

“Eligible Special Purpose Entity” means any Person which may or may not be a
Subsidiary of the Receivables Seller which has been formed by or for the benefit
of the Receivables Seller for the purpose of purchasing or securitizing
Securitization Receivables from the Receivables Seller.

 

“EMU” means economic and monetary union as contemplated in the Treaty on
European Union.

 

“EMU legislation” means legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency (whether known as the Euro or otherwise), being in part the
implementation of the third stage of EMU.

 

“English Pounds Sterling” means the lawful currency of the United Kingdom.

 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

 

CREDIT AGREEMENT, Page 6

--------------------------------------------------------------------------------


 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“Equity Interests” means shares of the capital stock, partnership interests,
membership interest in a limited liability company, beneficial interests in a
trust or other equity interests or any warrants, options or other rights to
acquire such interests.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Company, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Company or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Company or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Company or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Company or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Company or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

 

“Euro” means the single currency of participating member states of the European
Union.

 

“euro unit” means the currency unit of the Euro.

 

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate but not including any
Loan or Borrowing bearing interest at a rate determined by reference to clause
(c) of the definition of the term “Alternate Base Rate”.

 

“Event of Default” has the meaning assigned to such term in Section 8.01.

 

“Excluded Taxes” means with respect to the Administrative Agent, any Lender, the
Issuing Bank or any other recipient of any payment to be made by or on account
of any obligation of any Loan Party hereunder, (a) Taxes imposed on (or measured
by) such recipient’s net income (however denominated) and franchise Taxes
imposed on such Lender or other recipient (in lieu of net income Taxes) by the
United States of America, or by the jurisdiction under the laws of which such
recipient is organized or in

 

CREDIT AGREEMENT, Page 7

--------------------------------------------------------------------------------


 

which its principal office is located, (b) any branch profits Taxes imposed by
the United States of America or any similar Tax imposed by any other
jurisdiction as a result of a present or former connection between such
recipient and the jurisdiction imposing such Tax (other than connections arising
from such recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in any of the Commitments, any of the Obligations or any of the Loan
Documents), (c) in the case of a Foreign Lender (other than an assignee pursuant
to a request by a Borrower under Section 2.18(b)), any U.S. federal withholding
Tax that is imposed on amounts payable to such Foreign Lender at the time such
Foreign Lender becomes a party to this Agreement or designates a new lending
office, except to the extent that such Foreign Lender (or its assignor, in the
case of assignment) was entitled at the time of designation of a new lending
office (or assignment), to receive additional amounts from the Borrowers with
respect to such withholding Tax pursuant to Section 2.16(a), (d) any United
States federal withholding tax that would not have been imposed but for the
recipient’s failure to comply with Section 2.16(f); and (e) any United States
federal withholding tax that would not have been imposed but for a failure by
such recipient to comply with the applicable requirements of FATCA.

 

“Existing Letters of Credit” means the letters of credit issued for the account
of a Borrower outstanding on the Effective Date and described on Schedule 1.01.

 

“Farm Credit Lender” has the meaning assigned to such term in Section 10.04(e).

 

“FATCA” means Sections 1471 through 1474 of the Code, as in effect on the date
hereof, including any amendments made thereto after the date of this Agreement
(or any amended or successor version that is substantially comparable and not
materially more onerous to comply with) and any current or future regulations or
official interpretations thereof.

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

 

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Company.

 

“Fixed Rates” means the Foreign Currency Rate and the Adjusted LIBO Rate.  The
term “Fixed Rate,” when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to a Fixed Rate.

 

“Foreign Currency” means Australian Dollars, Canadian Dollars, Euro and English
Pounds Sterling and each other currency approved in accordance with
Section 2.02(e).  The term “Foreign Currency”, when used in reference to any
Loan or Borrowing, refers to whether such Loan, or the Loans comprising such
Borrowing, are denominated in a Foreign Currency.

 

“Foreign Currency Commitment” means, with respect to each Foreign Currency
Lender, the commitment of such Foreign Currency Lender to make Foreign Currency
Loans hereunder, expressed as an amount representing the maximum aggregate
amount of such Foreign Currency Lender’s Foreign Currency Loans hereunder, as
such commitment may be (a) reduced from time to time pursuant to Section 2.08
and (b) reduced or increased from time to time pursuant to assignments by or to
such Lender

 

CREDIT AGREEMENT, Page 8

--------------------------------------------------------------------------------


 

pursuant to Section 10.04.  The initial amount of each Foreign Currency Lender’s
Foreign Currency Commitment is set forth on Schedule 2.01, or in the Assignment
and Assumption pursuant to which such Lender shall have assumed its Foreign
Currency Commitment.  As of the Effective Date, the aggregate amount of the
Foreign Currency Lenders’ Foreign Currency Commitments is $200,000,000.

 

“Foreign Currency Exposure” means, at any time, the aggregate principal Dollar
Amount of all Foreign Currency Loans outstanding at such time and the aggregate
amount of LC Exposure that is denominated in Foreign Currencies.  The Foreign
Currency Exposure of any Lender (including each Foreign Currency Lender) is
equal to such Lender’s Applicable Percentage of the Foreign Currency Exposure of
all Lenders.

 

“Foreign Currency Lender” means a Lender with a Foreign Currency Commitment or,
if the Foreign Currency Commitments have terminated or expired, a Lender holding
direct interests in Foreign Currency Loans.  A Foreign Currency Lender may, in
its discretion, arrange for one or more Foreign Currency Loans to be made by one
or more of its domestic or foreign branches or Affiliates, in which case the
term “Foreign Currency Lender” shall include any such branch or Affiliate with
respect to Loans made by such Person.

 

“Foreign Currency Loan” means a Loan denominated in a Foreign Currency.

 

“Foreign Currency Office” means, with respect to a Foreign Currency, the office
of the Administrative Agent designated by the Administrative Agent as such by
notice to the Company and the Lenders.

 

“Foreign Currency Rate” means, in relation to any Interest Period and the
related Foreign Currency Borrowing:

 

(a)            the applicable LIBO Rate for that Interest Period of that
Borrowing; or

 

(b)            if the applicable LIBO Rate is not available for that Interest
Period of that Borrowing, a rate determined by the Administrative Agent pursuant
to applicable industry standards for the offering of deposits in the applicable
Foreign Currency and for a period comparable to that Interest Period.

 

If the Foreign Currency Rate cannot be determined pursuant to clauses (a) or
(b) or if the provisions of clauses (a) and (b) are not applicable to the
requested Foreign Currency, the Foreign Currency Rate shall be a rate determined
by the Administrative Agent pursuant to its applicable standards for such
Foreign Currency.  Additionally, the term “Foreign Currency Rate” when used with
respect to a Borrowing made by a lending office located in the United Kingdom
shall be calculated to include the MLA Costs.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which a Borrower is located.  For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

 

“Foreign Loan Party” has the meaning assigned to such term in Section 3.18.

 

“Foreign Plan” means any employee benefit plan or arrangement (a) maintained or
contributed to by Foreign Subsidiary that is not subject to the laws of the
United States; or (b) mandated by a government other than the United States for
employees of any Loan Party.

 

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States of America or any State thereof or the
District of Columbia.

 

CREDIT AGREEMENT, Page 9

--------------------------------------------------------------------------------


 

“Fronting Parties” means the Swingline Lender, the Issuing Bank, and each
Foreign Currency Lender.

 

“Fully Satisfied” or “Full Satisfaction” means, as of any date, that on or
before such date:

 

(a)           with respect to the Loan Obligations:  (i) the principal of and
interest accrued to such date on the Loan Obligations (other than the contingent
LC Exposure) shall have been paid in full in cash, (ii) all fees, expenses and
other amounts then due and payable which constitute Loan Obligations (other than
the contingent LC Exposure and other contingent amounts not then liquidated)
shall have been paid in full in cash, (iii) the Commitments shall have expired
or irrevocably been terminated, and (iv) the contingent LC Exposure shall have
been secured by:  (A) the grant of a first priority, perfected Lien on cash or
cash equivalents in an amount at least equal to one hundred and five percent
(105%) of the amount of such LC Exposure or other collateral which is reasonably
acceptable to the Issuing Bank or (B) the issuance of a letter of credit in form
and substance reasonably acceptable to the Issuing Bank with an original face
amount at least equal to one hundred and five percent (105%) of the amount of
such LC Exposure;

 

(b)           with respect to the Swap Obligations (i) all termination payments,
fees, expenses and other amounts then due and payable under the related Swap
Agreements which constitute Swap Obligations shall have been paid in full in
cash; and (ii) all contingent amounts which could be payable under the related
Swap Agreements shall have been secured by:  (A) the grant of a first priority,
perfected Lien on cash or cash equivalents in an amount at least equal to one
hundred and five percent (105%) of the amount of such contingent Swap
Obligations or other collateral which is reasonably acceptable to the Lender or
Affiliate of a Lender holding the applicable Swap Obligations or (B) the
issuance of a letter of credit in form and substance reasonably acceptable to
the Lender or Affiliate of a Lender holding the applicable Swap Obligations and
in an amount at least equal to one hundred and five percent (105%) of the amount
of such contingent Swap Obligations; and

 

(c)           with respect to the Deposit Obligations:  (i) all fees, expenses
and other amounts then due and payable which constitute Deposit Obligations
shall have been paid in full in cash, (ii) any further commitments to extend
credit in connection with such Deposit Obligations shall have expired or
irrevocably been terminated or reasonably satisfactory arrangements to secure
the same shall be made with the depository bank, and (iii) all contingent
amounts which could be payable in connection with the Deposit Obligations shall
have been secured by:  (A) the grant of a first priority, perfected Lien on cash
or cash equivalents in an amount at least equal to one hundred and five percent
(105%) of the amount of such contingent Deposit Obligations or other collateral
which is acceptable to the Lender or Affiliate of a Lender holding the
applicable Deposit Obligations or (B) the issuance of a letter of credit in form
and substance reasonably acceptable to the Lender or Affiliate of a Lender
holding the applicable Deposit Obligations and in an amount at least equal to
one hundred and five percent (105%) of the amount of such contingent Deposit
Obligations.

 

“GAAP” means generally accepted accounting principles in the United States of
America.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government, and any

 

CREDIT AGREEMENT, Page 10

--------------------------------------------------------------------------------


 

group or body charged with setting financial accounting or regulatory capital
rules or standards (including the Financial Accounting Standards Board, the Bank
for International Settlements or the Basel Committee on Banking Supervision or
any successor or similar authority to any of the foregoing).

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation (including any
obligations under an operating lease) of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation or to purchase (or to advance or supply funds for the purchase
of) any security for the payment thereof, (b) to purchase or lease property,
securities or services for the purpose of assuring the owner of such
Indebtedness or other obligation (including any obligations under an operating
lease) of the payment thereof, (c) to maintain working capital, equity capital
or any other financial statement condition or liquidity of the primary obligor
so as to enable the primary obligor to pay such Indebtedness or other obligation
or (d) as an account party in respect of any letter of credit or letter of
guaranty issued to support such Indebtedness or obligation; provided, that the
term Guarantee shall not include endorsements for collection or deposit in the
ordinary course of business.

 

“Guarantors” means, collectively, each Subsidiary of the Company that is a party
to the Guaranty Agreement (whether by execution of the Guaranty Agreement on the
Effective Date or in accordance with Section 5.10 after the Effective Date) and
any other Person who Guarantees the Obligations in favor of the Administrative
Agent and the Lenders pursuant to documentation reasonably acceptable to the
Administrative Agent.

 

“Guaranty Agreement” means the Guaranty Agreement dated as of the date hereof,
substantially in the form of Exhibit C hereto.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Increase Amount” has the meaning assigned to such term in Section 2.19.

 

“Increased Commitment Supplement” has the meaning specified in Section 2.19.

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money; (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments; (c) all obligations of such
Person upon which interest charges are customarily paid; (d) all obligations of
such Person under conditional sale or other title retention agreements relating
to property acquired by such Person; (e) all obligations of such Person in
respect of the deferred purchase price of property or services (excluding
current accounts payable incurred in the ordinary course of business); (f) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed; (g) all Guarantees by such Person; (h) all
Capital Lease Obligations of such Person; (i) all obligations, contingent or
otherwise, of such Person as an account party in respect of letters of credit
and letters of guaranty (excluding letters of credit and letters of guaranty
issued in support of accounts payable incurred in the ordinary course of
business); (j) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances; (k) all obligations of such Person under any
Swap Agreement; (l) all Receivables Indebtedness of such Person; and (m) all
Attributed Principal Amount in connection with a Securitization Transaction of
such Person as Receivables Seller.  The Indebtedness of any Person shall include
the Indebtedness of any other entity

 

CREDIT AGREEMENT, Page 11

--------------------------------------------------------------------------------


 

(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.  The
amount of the obligations of the Company or any Subsidiary in respect of any
Swap Agreement shall, at any time of determination and for all purposes under
this Agreement, be the maximum aggregate amount (giving effect to any netting
agreements) that the Company or such Subsidiary would be required to pay if such
Swap Agreement were terminated at such time giving effect to current market
conditions notwithstanding any contrary treatment in accordance with GAAP.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Indemnitee” has the meaning assigned to such term in Section 10.03(b).

 

“Information Memorandum” means the Confidential Information Memorandum dated
July 2012 relating to the Company and the Transactions.

 

“Interest Election Request” means a request by any Borrower to convert or
continue a Borrowing in accordance with Section 2.07.

 

“Interest Expense” has the meaning set forth in Section 7.01.

 

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December, (b) with respect to any Fixed Rate
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Fixed Rate Borrowing with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period, and (c) with respect to any Swingline
Loan, the day that such Loan is required to be repaid.

 

“Interest Period” means with respect to any Fixed Rate Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day that is one, two, three or six months thereafter, in each
case, as a Borrower may elect, provided, that (y) if any Interest Period would
end on a day other than a Business Day, such Interest Period shall be extended
to the next succeeding Business Day unless, in the case of a Fixed Rate
Borrowing only, such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (z) any Interest Period that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period. 
For purposes hereof, the date of a Borrowing initially shall be the date on
which such Borrowing is made and thereafter shall be the effective date of the
most recent conversion or continuation of such Borrowing.

 

“IRS” means the United States Internal Revenue Service.

 

“Issuing Bank” means JPMorgan Chase Bank, N.A., in its capacity as the issuer of
Letters of Credit hereunder, and its successors in such capacity as provided in
Section 2.05(i) and Bank of America, N.A. solely with respect to the Existing
Letters of Credit.  The Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of the Issuing Bank, in which
case the term “Issuing Bank” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate.

 

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

 

CREDIT AGREEMENT, Page 12

--------------------------------------------------------------------------------


 

“LC Exposure” means, at any time, without duplication, the sum of (a) the
aggregate undrawn Dollar Amount of all outstanding Letters of Credit at such
time plus (b) the aggregate Dollar Amount of all LC Disbursements that have not
yet been reimbursed by or on behalf of the Borrowers at such time.  The LC
Exposure of any Lender at any time shall be its Applicable Percentage of the
total LC Exposure at such time.

 

“Lenders” means (a) for all purposes, the Persons listed on Schedule 2.01 and
any other Person that shall have become a party hereto pursuant to an Increased
Commitment Supplement or an Assignment and Assumption, other than any such
Person that ceases to be a party hereto pursuant to an Assignment and Assumption
or otherwise and (b) for purposes of the definitions of “Swap Obligations” and
“Credit Parties” only, shall include any Person who was a Lender at the time a
Swap Agreement was entered into by one or more of the Loan Parties, even though,
at a later time of determination, such Person no longer holds any Commitments or
Loans hereunder.  Unless the context otherwise requires, the term “Lenders”
includes the Swingline Lender.  As a result of clause (b) of this definition,
the Swap Obligations owed to a Lender or its Affiliates shall continue to be
“Swap Obligations”, entitled to share in the benefits of the Guaranty Agreement
as herein provided, even though such Lender ceases to be a party hereto pursuant
to an Assignment and Assumption or otherwise.

 

“Letter of Credit” means any letter of credit issued pursuant to this Agreement
and the Existing Letters of Credit.

 

“Leverage Ratio” has the meaning assigned to such term in Section 7.01.

 

“LIBO Rate” means, with respect to any Eurodollar Borrowing or Foreign Currency
Borrowing for any Interest Period, the rate appearing on, in the case of
Dollars, Reuters Screen LIBOR01 Page and, in the case of any Foreign Currency,
the appropriate page of such Service which displays British Bankers Association
Interest Settlement Rates for deposits in such Foreign Currency (or, in each
case, on any successor or substitute page of such Service, or any successor to
or substitute for such Service, providing rate quotations comparable to those
currently provided on such page of such Service, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to deposits in the relevant currency in the London
interbank market) at approximately 11:00 a.m., London time, two (2) Business
Days prior to (or, in the case of Loans denominated in English Pounds Sterling,
on the day of) the commencement of such Interest Period, as the rate for
deposits in the relevant currency with a maturity comparable to such Interest
Period. In the event that such rate is not available at such time for any
reason, then the “LIBO Rate” with respect to such Eurodollar Borrowing for such
Interest Period shall be the rate at which deposits in the relevant currency in
an Dollar Amount of $5,000,000 and for a maturity comparable to such Interest
Period are offered by the principal London office of the Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two (2) Business Days prior to (or, in the case of
Loans denominated in English Pounds Sterling, on the day of) the commencement of
such Interest Period. For purposes of determining the Alternate Base Rate, the
LIBO Rate for any day shall be based on the rate appearing on the Reuters Screen
LIBOR01 Page (or on any successor or substitute page) at approximately
11:00 a.m. London time on such day (without any rounding) or the most
immediately preceding Business Day.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.  With respect to any Dutch Loan Party, “Lien” includes
any mortgage (hypotheek), pledge (pandrecht), retention of title arrangement
(eigendomsvoorbehoud), right of retention (recht van retentie),

 

CREDIT AGREEMENT, Page 13

--------------------------------------------------------------------------------


 

and, in general, any right in rem (beperkt recht), created for the purpose of
granting security (goederenrechtelijk zekerheidsrecht).

 

“Loan Documents” means this Agreement, the Guaranty Agreement, and all other
certificates, agreements and other documents or instruments now or hereafter
executed and/or delivered pursuant to or in connection with the foregoing.

 

“Loan Obligations” means all obligations, indebtedness, and liabilities of the
Company or any Subsidiaries, or any one of them, to the Administrative Agent and
the Lenders arising pursuant to any of the Loan Documents, whether now existing
or hereafter arising, whether direct, indirect, related, unrelated, fixed,
contingent, liquidated, unliquidated, joint, several, or joint and several,
including, without limitation, the obligation of the Company or any Subsidiaries
to repay the Loans, the LC Disbursements, interest on the Loans and LC
Disbursements, and all fees, costs, and expenses (including reasonable
attorneys’ fees and expenses) provided for in the Loan Documents.

 

“Loan Parties” means the Borrowers and the Guarantors.

 

“Loans” means the loans made by the Lenders to the Borrowers, or any one of
them, pursuant to this Agreement.

 

“Material Adverse Effect” means a material adverse effect on (a) the operations,
business, property, liability (actual or contingent) or condition of the Company
and the Subsidiaries taken as a whole, (b) validity or enforceability of any
Loan Document or (c) the rights of or remedies available to the Lenders under
any Loan Document.

 

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit but including, without limitation, any Receivables Indebtedness or
Attributed Principal Amount in connection with a Securitization Transaction of a
Person as a Receivables Seller and the obligations in respect of one or more
Swap Agreements) of any one or more of the Company and the Subsidiaries in an
aggregate principal amount exceeding $15,000,000.

 

“Material Subsidiary” means, as of any date of determination, each Subsidiary
which either (a) has assets having a book value as of such date equal to or
greater than five percent (5%) of the consolidated assets of the Company and the
Subsidiaries as determined in accordance with GAAP, or (b) accounts for more
than five percent (5%) of EBITDA of the Company and the Subsidiaries as
determined in accordance with GAAP for the most-recently ended four fiscal
quarter period ending on or prior to such date of determination.  A Subsidiary
of a Material Subsidiary shall not be deemed to be a Material Subsidiary unless
such Subsidiary itself meets the requirements of this definition.  As of the
Effective Date, Material Subsidiaries are designated as such on Schedule 3.12.

 

“Maximum Purchase Amount” means, with respect to any Securitization Transaction,
the maximum amount of the obligations permitted to be outstanding under such
Securitization Transaction pursuant to the documents governing the purchase and
sale of Securitization Receivables in such transaction.

 

“Maximum Rate” has the meaning assigned to such term in Section 10.13(a).

 

“MLA Costs” means the percentage rate per annum calculated by the Administrative
Agent in accordance with Schedule 1.02.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

CREDIT AGREEMENT, Page 14

--------------------------------------------------------------------------------


 

“Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

“New Lender” has the meaning assigned to such term in Section 2.19.

 

“Obligations” means all Loan Obligations, the Swap Obligations and all Deposit
Obligations.

 

“OFAC” has the meaning set forth in Section 3.19.

 

“Other Taxes” means any and all present or future stamp, court, documentary,
intangible, recording, filing or any other excise or property taxes, charges or
similar levies arising from any payment made under any Loan Document or from the
execution, delivery or enforcement of, or otherwise with respect to, any Loan
Document.

 

“Participant” has the meaning set forth in Section 10.04.

 

“Patriot Act” has the meaning set forth in Section 3.19.

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Permitted Encumbrances” means:

 

(a)           Liens imposed by law for taxes that are not yet due or are being
contested in compliance with Section 5.04;

 

(b)           carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
and other like Liens imposed by law, arising in the ordinary course of business
and securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.04;

 

(c)           pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations (but not ERISA);

 

(d)           deposits to secure the performance of bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature, in each case in the ordinary course of
business;

 

(e)           judgment Liens in respect of judgments that do not constitute an
Event of Default under clause (k) of Section 8.01;

 

(f)            easements, zoning restrictions, rights-of-way, minor defects,
irregularities, and similar encumbrances on real property imposed by law or
arising in the ordinary course of business that do not secure any monetary
obligations and do not materially detract from the value of the affected
property or interfere with the ordinary conduct of business of the Company or
any Subsidiary;

 

(g)           Liens arising from filing UCC financing statements regarding
leases permitted by this Agreement;

 

(h)           statutory and common law landlords’ liens under leases to which
the Company or one of the Subsidiaries is a party;

 

CREDIT AGREEMENT, Page 15

--------------------------------------------------------------------------------


 

(j)            customary Liens (including the right of set-off) in favor of
banking and other financial institutions encumbering deposits or other assets
held by such institutions incurred in the ordinary course of business; and

 

(k)           licenses, sublicenses, leases and subleases granted to third
parties in the ordinary course of business that do not secure any monetary
obligations and do not materially detract from the value of the affected
property or interfere with the ordinary conduct of business of the Company or
any Subsidiary.

 

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

 

“Permitted Investments” means:

 

(a)           direct obligations of, or obligations the principal of and
interest on which are unconditionally guaranteed by, the United States of
America (or by any agency thereof to the extent such obligations are backed by
the full faith and credit of the United States of America), in each case
maturing within one year from the date of acquisition thereof;

 

(b)           investments in commercial paper maturing within 270 days from the
date of acquisition thereof and having, at such date of acquisition, the highest
credit rating obtainable from S&P or from Moody’s;

 

(c)           investments in certificates of deposit, banker’s acceptances and
time deposits maturing within 180 days from the date of acquisition thereof
issued or guaranteed by or placed with, and money market deposit accounts issued
or offered by, any domestic office of any commercial bank organized under the
laws of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;

 

(d)           fully collateralized repurchase agreements with a term of not more
than 30 days for securities described in clause (a) above and entered into with
a financial institution satisfying the criteria described in clause (c) above;

 

(e)           money market funds that (i) comply with the criteria set forth in
SEC Rule 2a—7 under the Investment Company Act of 1940, (ii) are rated AAA by
S&P and Aaa by Moody’s and (iii) have portfolio assets of at least
$5,000,000,000; and

 

(f)            investments similar in type, maturity and rating to those
described in clauses (b) through (e) above of Foreign Subsidiaries, which
investments are customarily used by corporations for cash management purposes in
any jurisdiction outside the United States of America to the extent reasonably
required in connection with any business conducted by any Foreign Subsidiary
organized in such jurisdiction and not for speculative purposes.

 

“Permitted Securitization” means a Securitization Transaction permitted by
Section 6.13.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of

 

CREDIT AGREEMENT, Page 16

--------------------------------------------------------------------------------


 

which the Company or any ERISA Affiliate is (or, if such plan were terminated,
would under Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

 

“Quotation Date” means, in relation to any period for which an interest rate is
to be determined: (a) with respect to a Loan denominated in English Pounds
Sterling, the first day of that period; (b) with respect to a Loan denominated
in Euro, two TARGET Days before the first day of that period; and (c) with
respect to a Loan denominated in another Foreign Currency, the day on which such
interest rate is determined in accordance with market standards as determined by
the Administrative Agent.

 

“Receivables Indebtedness” means indebtedness incurred by any Eligible Special
Purpose Entity to finance, refinance or guaranty the financing or refinancing of
Securitization Receivables; provided (a) such indebtedness shall in accordance
with GAAP not be accounted for as an asset or liability on the balance sheet of
Receivables Seller or any of its subsidiaries; (b) no assets other than the
Securitization Receivables to be financed or refinanced secure such
indebtedness; and (c) neither the Receivables Seller nor any of its subsidiaries
shall incur any liability with respect to such indebtedness other than liability
arising by reason of (i) a breach of a representation or warranty or customary
indemnities in each case contained in any instrument relating to such
indebtedness or (ii) customary interests retained by the Receivables Seller in
such Indebtedness.

 

“Receivables Seller” has the meaning specified in the definition of
“Securitization Transaction”.

 

“Register” has the meaning set forth in Section 10.04.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 

“Relevant Test Date” has the meaning set forth in Section 6.13.

 

“Required Foreign Currency Lenders” means, at any time, Foreign Currency Lenders
(other than Defaulting Lenders) having Foreign Currency Exposures and unused
Foreign Currency Commitments representing more than fifty percent (50.0%) of the
sum of the Foreign Currency Exposures of all Foreign Currency Lenders and unused
Foreign Currency Commitments of all Lenders at such time.

 

“Required Lenders” means, at any time, Lenders (other than Defaulting Lenders)
having Revolving Exposures and unused Commitments representing more than fifty
percent (50.0%) of the sum of the Aggregate Revolving Exposures and unused
Commitments at such time.

 

“Restricted Payment” means any dividend or other distribution (whether in cash
or other property, other than Equity Interests in the Company or any Subsidiary)
with respect to any Equity Interests in the Company or any Subsidiary, or any
payment (whether in cash or other property, other than Equity Interests in the
Company or any Subsidiary), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any Equity Interests in the Company or any Subsidiary.

 

“Revolving Availability Period” means the period from and including the
Effective Date to but excluding the earlier of the Revolving Maturity Date and
the date of termination of the Revolving Commitments.

 

CREDIT AGREEMENT, Page 17

--------------------------------------------------------------------------------


 

“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Revolving Loans and to acquire participations in
Letters of Credit, Foreign Currency Loans and Swingline Loans hereunder,
expressed as an amount representing the maximum aggregate amount of such
Lender’s Revolving Exposure hereunder, as such commitment may be (a) reduced
from time to time pursuant to Section 2.08, (b) increased or established from
time to time pursuant to an Increased Commitment Supplement, and (c) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 10.04.  The initial amount of each Lender’s Revolving
Commitment is set forth on Schedule 2.01, or in the Assignment and Assumption
pursuant to which such Lender shall have assumed its Revolving Commitment or in
the Increased Commitment Supplement pursuant to which such Lender shall have
become a Lender, as applicable.  As of the Effective Date, the aggregate amount
of the Lenders’ Revolving Commitments is $400,000,000.

 

“Revolving Exposure” means, with respect to any Lender at any time, the sum of
the outstanding principal amount of such Lender’s Revolving Loans and the sum of
the following calculated, without duplication, its Foreign Currency Exposure, LC
Exposure and Swingline Exposure at such time.

 

“Revolving Lender” means a Lender with a Revolving Commitment or, if the
Revolving Commitments have terminated or expired, a Lender with Revolving
Exposure.

 

“Revolving Loan” means a Loan made pursuant to Section 2.01(a) hereof.

 

“Revolving Maturity Date” means August 15, 2017.

 

“S&P” means Standard & Poor’s Rating Services, a division of the McGraw Hill
Companies.

 

“SEC” means the Securities and Exchange Commission.

 

“Securitization Receivables” has the meaning specified in the definition of
“Securitization Transaction”.

 

“Securitization Transaction” means any financing transaction or series of
financing transactions that have been or may be entered into by any Person
pursuant to which such Person (the “Receivables Seller”) sells, conveys or
otherwise transfers on a non-recourse basis (with certain exceptions customary
in transactions of such type) to an Eligible Special Purpose Entity any of its
accounts receivable (the “Securitization Receivables”) (whether such
Securitization Receivables are then existing or arise in the future), and any
assets related thereto (including without limitation, all security interests in
merchandise or services financed thereby, the proceeds of such Securitization
Receivables and other assets which are customarily sold or in respect of which
security interests are customarily granted in connection with securitization
transactions involving such assets), and the Eligible Special Purpose Entity
either (a) borrows funds from or (b) sells the Securitization Receivables to a
commercial paper conduit which issues securities, the payment obligations under
which, in either case, are satisfied from the Securitization Receivables and the
proceeds of the sale of which are used to purchase additional Securitization
Receivables.

 

“Senior Notes” means those certain 6.625% senior notes due 2020 issued pursuant
to that certain Senior Indenture, dated as of April 12, 2010, among the Company,
as issuer, and Wells Fargo Bank, National Association, as trustee, as
supplemented by the First Supplemental Indenture, dated as of April 12, 2010,
among the Company, as issuer, and Wells Fargo Bank, National Association, as
trustee.

 

“Singapore Loan Party” means a Loan Party organized under the laws of Singapore.

 

CREDIT AGREEMENT, Page 18

--------------------------------------------------------------------------------


 

“Spot Rate” means, with respect to any day, the rate determined on such date on
the basis of the offered exchange rates, as reflected in the foreign currency
exchange rate display of the Reuters Group (or on any successor or substitute
page, or any successor to or substitute for Reuters Group, providing exchange
rate quotations comparable to those currently provided by the Reuters Group on
such page, as determined by the Administrative Agent from time to time) at or
about 11:00 a.m. (London, England time), to purchase Dollars with the other
applicable currency, provided that, if at least two such offered rates appear on
such display, the rate shall be the arithmetic mean of such offered rates and,
if no such offered rates are so displayed, the Spot Rate shall be determined by
the Administrative Agent on the basis of the arithmetic mean of such offered
rates as determined by the Administrative Agent in accordance with its normal
practice.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board).  Such reserve
percentages shall include those imposed pursuant to Regulation D of the Board. 
Fixed Rate Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D of the Board or any comparable regulation.  The
Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.

 

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than
fifty percent (50%) of the equity or more than fifty percent (50%) of the
ordinary voting power or, in the case of a partnership, more than fifty percent
(50%) of the general partnership interests are, as of such date, owned,
controlled or held, or (b) that is, as of such date, otherwise Controlled, by
the parent or one or more subsidiaries of the parent or by the parent and one or
more subsidiaries of the parent.

 

“Subsidiary” means any subsidiary of the Company.

 

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Company or the
Subsidiaries shall be a Swap Agreement.

 

“Swap Obligations” means all obligations, indebtedness, and liabilities of the
Company or any Subsidiaries, or any one of them, to any Lender or any Affiliate
of any Lender, arising pursuant to any Swap Agreements entered into by such
Lender or Affiliate with the Company or any Subsidiaries, or any one of them,
whether now existing or hereafter arising, whether direct, indirect, related,
unrelated, fixed, contingent, liquidated, unliquidated, joint, several, or joint
and several, including, without limitation, all fees, costs, and expenses
(including attorneys’ fees and expenses) provided for in such Swap Agreements.

 

CREDIT AGREEMENT, Page 19

--------------------------------------------------------------------------------


 

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time.  The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.

 

“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder.

 

“Swingline Loan” means a Loan made pursuant to Section 2.04.

 

“Synthetic Lease” means, as to any Person, any lease (including leases that may
be terminated by the lessee at any time) of any property (a) that is not a
capital lease and (b) in respect of which the lessee is treated as the owner of
the property so leased for federal income tax purposes, other than any such
lease under which such Person is the lessor.

 

“TARGET 2” means Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on 19 November 2007.

 

“TARGET Day” means any day on which (a) TARGET 2 is open for the settlement of
payments in euro and (b) banks are not open for dealings in deposits in the
applicable Foreign Currency in London, England.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

 

“Test Date” means, with respect to any Securitization Transaction, each of
(a) the date of the closing of such Securitization Transaction and (b) the date
of each closing of any amendment to such Securitization Transaction which
increases the Maximum Purchase Amount thereunder.

 

“Total Indebtedness” has the meaning assigned to such term in Section 7.01.

 

“Transactions” means the execution, delivery and performance by each Loan Party
of the Loan Documents to which it is to be a party, the borrowing of Loans, the
use of the proceeds thereof and the issuance of Letters of Credit hereunder.

 

“Treaty on European Union” means the Treaty of Rome of March 25, 1997, as
amended by the Single European Act 1986 and the Maastricht Treaty (which was
signed at Maastricht on February 7, 1992, and came to force on November 1,
1993), as amended from time to time.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to a Fixed Rate or the Alternate Base Rate.

 

“U.S. Borrower” means any Borrower that is a U.S. Person.

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.16(f).

 

“Voting Participant” has the meaning assigned to such term in Section 10.04(e).

 

“Voting Participant Notification” has the meaning assigned to such term in
Section 10.04(e).

 

CREDIT AGREEMENT, Page 20

--------------------------------------------------------------------------------


 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

Section 1.02.         Classification of Loans and Borrowings.  For purposes of
this Agreement, Loans may be classified and referred to by Class (e.g., a
“Revolving Loan” or “Swingline Loan”) or by Type (e.g., a “Eurodollar Loan”) or
by the currency in which they are denominated (e.g., a “Euro Foreign Currency
Loan”) or by any combination of the foregoing.  Borrowings also may be
classified and referred to by Class (e.g., a “Revolving Borrowing” or “Swingline
Borrowing”) or by Type (e.g., a “Eurodollar Borrowing”) or by or by the currency
in which they are denominated (e.g., a “Euro Borrowing”) or by any combination
of the foregoing.

 

Section 1.03.         Terms Generally.  The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined.  Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, restated, supplemented or otherwise modified (subject to
any restrictions on such amendments, restatements, supplements or other
modifications set forth herein), (b) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (c) the words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (d) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement and (e) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

 

Section 1.04.         Accounting Terms; GAAP.  Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; provided
that, if after the date hereof there occurs any change in GAAP or in the
application thereof on the operation of any provision hereof and the Company
notifies the Administrative Agent that the Borrowers request an amendment to any
provision hereof to eliminate the effect of such change in GAAP or in the
application thereof (or if the Administrative Agent notifies the Company that
the Required Lenders request an amendment to any provision hereof for such
purpose), regardless of whether any such notice is given before or after such
change in GAAP or in the application thereof, then such provision shall be
interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.

 

Section 1.05.         Conversion of Foreign Currencies.

 

(a)           Dollar Equivalents.  The Administrative Agent may determine the
Dollar Amount of any amount as required hereby, and a determination thereof by
the Administrative Agent shall be conclusive absent manifest error.  The
Administrative Agent may, but shall not be obligated to, rely on any
determination of any Dollar Amount by any Borrower.  The Administrative Agent
may determine or redetermine the Dollar Amount of any amount on any date either
in its own discretion or upon the request of any Lender, including the Dollar
Amount of any Loan or Letter of Credit made or issued in any Foreign Currency.

 

CREDIT AGREEMENT, Page 21

--------------------------------------------------------------------------------


 

Section 1.06.                          Rounding-Off.  The Administrative Agent
may set up appropriate rounding-off mechanisms or otherwise round-off amounts
hereunder to the nearest higher or lower amount in whole Dollars, whole other
currency or smaller denomination thereof to ensure amounts owing by any party
hereunder or that otherwise need to be calculated or converted hereunder are
expressed in whole Dollars, whole other currency or in whole smaller
denomination thereof, as may be necessary or appropriate.

 

ARTICLE II.

 

The Credits

 

Section 2.01.                          Revolving Loans.

 

(a)                                 Revolving Loans.  Subject to the terms and
conditions set forth herein, each Revolving Lender agrees to make advances to
the Borrowers in Dollars from time to time during the Revolving Availability
Period in an aggregate principal Dollar Amount that will not result in: (a) such
Revolving Lender’s Revolving Exposure exceeding such Revolving Lender’s
Revolving Commitment or (b) the Aggregate Revolving Exposure exceeding the
Aggregate Revolving Commitments.  Within the foregoing limits and subject to the
terms and conditions set forth herein, the Borrowers may borrow, prepay and
reborrow Revolving Loans.

 

(b)                                 Foreign Currency Loans.  Each Foreign
Currency Lender agrees to make advances to one or more of the Borrowers in any
Foreign Currency from time to time during the Revolving Availability Period in
an aggregate principal Dollar Amount that will not result in: (i) such Lender’s
Foreign Currency Exposure exceeding such Lender’s Foreign Currency Commitment,
(ii) such Lender’s Revolving Exposure exceeding such Lender’s Revolving
Commitment, (iii) the Aggregate Revolving Exposure exceeding the Aggregate
Revolving Commitments, or (iv) the Foreign Currency Exposure of all Lenders
exceeding the total Foreign Currency Commitments.  Within the foregoing limits
and subject to the terms and conditions set forth herein, the Borrowers may
borrow, prepay and reborrow Foreign Currency Loans.

 

(c)                                  Revolving Lender Participation in Foreign
Currency Loans.  On any Business Day when a Default exists, the Administrative
Agent may (and at the direction of the Required Foreign Currency Lenders shall)
require the Revolving Lenders to acquire participations on such Business Day in
all of the Foreign Currency Loans outstanding.  The Administrative Agent shall
give written notice to each Lender of the determination to require the Revolving
Lenders to acquire participations in all of the Foreign Currency Loans by no
later than 11:00 a.m., Dallas, Texas time, on any Business Day when a Default
exists.  Promptly upon receipt of such notice, the Administrative Agent will
give written notice thereof to each Revolving Lender, specifying in such notice
the aggregate Dollar Amount of the Foreign Currency Loans and such Lender’s
Applicable Percentage of the Foreign Currency Loans.  Each Revolving Lender
hereby absolutely and unconditionally agrees, upon receipt of notice as provided
above, to pay to the Administrative Agent in Dollars, for the account of the
Foreign Currency Lenders, such Revolving Lender’s Applicable Percentage of the
Dollar Amount of such Foreign Currency Loans; provided that no Foreign Currency
Lender will be required to make the payments under this sentence to the extent
it already holds Foreign Currency Loans in an amount equal to or in excess of
its Applicable Percentage of the Foreign Currency Loans.  Each Revolving Lender
acknowledges and agrees that its obligation to acquire participations in Foreign
Currency Loans pursuant to this paragraph is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including the reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.  Each applicable
Revolving Lender shall comply with its obligations under this paragraph by wire
transfer of immediately available Dollars, in the same manner as provided in
Section 2.06 with respect to Loans made by such Lender (and Section 2.06 shall
apply,

 

CREDIT AGREEMENT, Page 22

--------------------------------------------------------------------------------


 

mutatis mutandis, to the payment obligations of the Revolving Lenders), and the
Administrative Agent shall promptly pay to each Foreign Currency Lender such
portions of the amount so received by it from the Revolving Lenders so that
after giving effect thereto the Revolving Lenders (including the Foreign
Currency Lenders) will hold direct interests in the Foreign Currency Loans in an
amount equal to their Applicable Percentage thereof.  The Administrative Agent
shall notify the Company of any participations in any Foreign Currency Loans
acquired pursuant to this paragraph. All such Loans shall be automatically
converted to ABR Dollar Borrowings (including each Foreign Currency Lender’s
portion thereof) in an amount equal to the Dollar Amount thereof as of (and with
the Dollar Amount as determined as of) the date of conversion but shall continue
to be considered Foreign Currency Exposure.  Thereafter payments in respect of
such ABR Dollar Borrowings shall be made to the Administrative Agent for the
account of the Revolving Lenders.  The amount of principal and interest paid on
the Foreign Currency Loans prior to receipt of the proceeds of a sale of
participations therein shall be shared by the Foreign Currency Lenders pro rata
based on the amount of the Foreign Currency Commitment of each (or if the
Foreign Currency Commitments shall have terminated, based on the Foreign
Currency Loans held by each).  Any amounts received by the Administrative Agent
or any Foreign Currency Lender from any Borrower (or other party on behalf of a
Borrower) in respect of a Foreign Currency Loan after receipt by the Foreign
Currency Lenders of the proceeds of a sale of participations therein shall be
promptly remitted by the Administrative Agent to each Revolving Lender that
shall have made its payments pursuant to this paragraph and to the Foreign
Currency Lenders, as their interests may appear.  The purchase of participations
in Foreign Currency Loans pursuant to this paragraph shall not relieve any
Borrower of any default in the payment thereof.  No new Foreign Currency Loans
will be made to any Borrower so long as any Default, which existed when the
Administrative Agent required the Revolving Lenders to acquire participations in
Foreign Currency Loans pursuant to this paragraph, continues to exist.

 

Section 2.02.                          Revolving Loans and Revolving Borrowings.

 

(a)                                 Loans Made Ratably.  Each Loan (other than a
Swingline Loan) shall be made as part of a Borrowing consisting of Loans of the
same Class and Type made by the Lenders ratably in accordance with their
respective Commitments of the applicable Class.  The failure of any Lender to
make any Loan required to be made by it shall not relieve any other Lender of
its obligations hereunder; provided that the Commitments of the Lenders are
several and no Lender shall be responsible for any other Lender’s failure to
make Loans as required.

 

(b)                                 Initial Type of Loans.  Subject to
Section 2.13, each Revolving Borrowing shall be comprised entirely of ABR Dollar
Loans or Eurodollar Loans and each Foreign Currency Loan shall be comprised
entirely of Fixed Rate Loans, in each case, as a Borrower may request in
accordance herewith; provided that all Borrowings made on the Effective Date
must be made as ABR Revolving Borrowings.  Foreign Currency Loans may only be
Fixed Rate Loans.  Each Swingline Loan shall be an ABR Dollar Loan.  Each Lender
at its option may make any Fixed Rate Loan by causing any domestic or foreign
branch or Affiliate of such Lender to make such Loan; provided that any exercise
of such option shall not affect the obligation of a Borrower to repay such Loan
in accordance with the terms of this Agreement.

 

(c)                                  Minimum Amounts; Limitation on Fixed Rate
Borrowings.  At the commencement of each Interest Period for any Fixed Rate
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of the Dollar Amount equal to $1,000,000 and not less than the Dollar
Amount equal to $5,000,000.  At the time that each ABR Revolving Borrowing is
made, such Borrowing shall be in an aggregate amount that is an integral
multiple of the Dollar Amount equal to $100,000 and not less than the Dollar
Amount of $500,000; provided that an ABR Revolving Borrowing may be in an
aggregate amount that is equal to the entire unused balance of the Aggregate
Revolving Commitments or that is required to finance the reimbursement of an LC
Disbursement as contemplated by

 

CREDIT AGREEMENT, Page 23

--------------------------------------------------------------------------------


 

Section 2.05(e).  Each Swingline Loan shall be in an amount that is an integral
multiple of $100,000 and not less than $100,000.  Borrowings of more than one
Type and Class may be outstanding at the same time; provided that there shall
not at any time be more than a total of ten (10) Fixed Rate Borrowings
outstanding.

 

(d)                                 Limitation on Interest Periods. 
Notwithstanding any other provision of this Agreement, no Borrower shall be
entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Revolving
Maturity Date.

 

(e)                                  Additional Foreign Currencies.

 

(i)                                     The Company may from time to time
request that Foreign Currency Loans be made and/or, subject to Section 2.05,
Letters of Credit be issued in a currency other than those specifically listed
in the definition of “Foreign Currency”; provided that such requested currency
is a lawful currency (other than Dollars) that is readily available and freely
transferable and convertible into Dollars.  In the case of any such request with
respect to the making of Foreign Currency Loans, such request shall be subject
to the approval of the Administrative Agent and the Foreign Currency Lenders;
and in the case of any such request with respect to the issuance of Letters of
Credit, such request shall also be subject to the approval of the Issuing Bank.

 

(ii)                                  Any such request shall be made to the
Administrative Agent not later than 11:00 a.m., twenty (20) Business Days prior
to the date of the desired Foreign Currency Loan or Letter of Credit (or such
other time or date as may be agreed by the Administrative Agent and, in the case
of any such request pertaining to Letters of Credit, the Issuing Bank, in its
sole discretion).  In the case of any such request pertaining to Foreign
Currency Loans, the Administrative Agent shall promptly notify each Foreign
Currency Lender thereof; and in the case of any such request pertaining to
Letters of Credit, the Administrative Agent shall also promptly notify the
Issuing Bank.  Each Foreign Currency Lender and, in the case of a request
pertaining to Letters of Credit, the Issuing Bank shall notify the
Administrative Agent, not later than 10:00 a.m., ten (10) Business Days after
receipt of such request whether it consents, in its sole discretion, to the
making of Foreign Currency Loans or the issuance of Letters of Credit, as the
case may be, in such requested currency.

 

(iii)                               Any failure by a Foreign Currency Lender or
the Issuing Bank, as the case may be, to respond to such request within the time
period specified in the preceding sentence shall be deemed to be a refusal by
such Foreign Currency Lender or the Issuing Bank, as the case may be, to permit
Foreign Currency Loans to be made or Letters of Credit to be issued in such
requested currency.  If the Administrative Agent and all the Foreign Currency
Lenders consent to making Foreign Currency Loans in such requested currency, the
Administrative Agent shall so notify the Company and such currency shall
thereupon be deemed for all purposes to be a Foreign Currency hereunder for
purposes of any Foreign Currency Loans; and if the Administrative Agent, the
Foreign Currency Lenders and the Issuing Bank consent to the issuance of Letters
of Credit in such requested currency, the Administrative Agent shall so notify
the Company and such currency shall thereupon be deemed for all purposes to be a
Foreign Currency hereunder for purposes of any Letter of Credit issuances.  If
the Administrative Agent shall fail obtain consent to any request for an
additional currency under this Section 2.02, the Administrative Agent shall
promptly so notify the Company.

 

Section 2.03.                          Requests for Borrowings.  To request a
Revolving Borrowing, the applicable Borrower shall notify the Administrative
Agent of such request by telephone (a) in the case of a Eurodollar Borrowing,
not later than 11:00 a.m., Dallas, Texas time, three Business Days before the
date of the proposed Borrowing,  or (b) in the case of an ABR Dollar Borrowing,
not later than 11:00 a.m., Dallas, Texas time, one Business Day before the date
of the proposed Borrowing; provided that any such notice of an ABR Revolving
Borrowing to finance the reimbursement of an LC Disbursement as

 

CREDIT AGREEMENT, Page 24

--------------------------------------------------------------------------------


 

contemplated by Section 2.05(e) may be given not later than 10:00 a.m., Dallas,
Texas time, on the date of the proposed Borrowing.  To request a Foreign
Currency Borrowing, the applicable Borrower shall notify the Administrative
Agent of such request in writing, not later than 11:00 a.m. (the applicable
Foreign Currency Office time), three Business Days before the date of the
proposed Borrowing or, if different, the number of days before the date of the
proposed Borrowing that is standard for the applicable Foreign Currency in
accordance with the Administrative Agent’s standard practice.  Each such
telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery or telecopy to the Administrative Agent of a written
Borrowing Request in the form attached hereto as Exhibit E or in such other form
as may be approved by the Administrative Agent and signed by the applicable
Borrower.  Each such telephonic and written Borrowing Request shall specify the
following information in compliance with Section 2.02:

 

(i)                                     whether such Borrowing is to be a Dollar
Borrowing or Foreign Currency Borrowing;

 

(ii)                                  the name of the applicable Borrower;

 

(iii)                               the aggregate amount of such Borrowing;

 

(iv)                              the currency in which such Borrowing is to be
denominated;

 

(v)                                 the date of such Borrowing, which shall be a
Business Day;

 

(vi)                              whether such Borrowing is to be an ABR
Borrowing or a Fixed Rate Borrowing;

 

(vii)                           in the case of a Fixed Rate Borrowing, the
initial Interest Period to be applicable thereto, which shall be a period
contemplated by the definition of the term “Interest Period”; and

 

(viii)                        the location and number of the applicable
Borrower’s account to which funds are to be disbursed, which shall comply with
the requirements of Section 2.06.

 

If no election as to the Type of Dollar Borrowing is specified and the Borrowing
is requested by a Borrower, then the requested Borrowing shall be an ABR
Borrowing.  If no Interest Period is specified with respect to any requested
Fixed Rate Borrowing, then the applicable Borrower shall be deemed to have
selected an Interest Period of one month’s duration.  If no currency is
specified for any Borrowing submitted by a Borrower then such Borrowing shall be
made in Dollars.  Promptly following receipt of a Borrowing Request in
accordance with this Section, the Administrative Agent shall advise each
applicable Lender of the details thereof and of the amount of such Lender’s Loan
to be made as part of the requested Borrowing.

 

CREDIT AGREEMENT, Page 25

--------------------------------------------------------------------------------


 

Section 2.04.                          Swingline Loans.

 

(a)                                 Commitment.  Subject to the terms and
conditions set forth herein, the Swingline Lender agrees to make Swingline Loans
denominated in Dollars to the applicable Borrower from time to time during the
Revolving Availability Period, in an aggregate principal amount at any time
outstanding that will not result in (i) the aggregate principal amount of
outstanding Swingline Loans exceeding $25,000,000 or (ii) the sum of the
Aggregate Revolving Exposures exceeding the Aggregate Revolving Commitments;
provided that the Swingline Lender shall not be required to make a Swingline
Loan to refinance an outstanding Swingline Loan.  Within the foregoing limits
and subject to the terms and conditions set forth herein, the Borrowers may
borrow, prepay and reborrow Swingline Loans.

 

(b)                                 Borrowing Procedure.  To request a Swingline
Loan, the applicable Borrower shall notify the Administrative Agent of such
request by telephone (confirmed by telecopy), not later than 1:00 p.m., Dallas,
Texas time, on the day of a proposed Swingline Loan.  Each such notice shall be
irrevocable and shall specify the requested date (which shall be a Business
Day), and amount of the requested Swingline Loan.  The Administrative Agent will
promptly advise the Swingline Lender of any such notice received from a
Borrower.  The Swingline Lender shall make each Swingline Loan available to the
applicable Borrower by means of a credit to the general deposit account of the
applicable Borrower with the Swingline Lender or by wire transfer, automated
clearing house debit or interbank transfer to such other account, accounts or
Person designated by the applicable Borrower (or, in the case of a Swingline
Loan made to finance the reimbursement of an LC Disbursement as provided in
Section 2.06(e), by remittance to the Issuing Bank) by 3:00 p.m., Dallas, Texas
time, on the requested date of such Swingline Loan.

 

(c)                                  Revolving Lender Participation in Swingline
Loans.  The Swingline Lender may by written notice given to the Administrative
Agent not later than 10:00 a.m., Dallas, Texas time, on any Business Day require
the Revolving Lenders to acquire participations on such Business Day in all or a
portion of the Swingline Loans outstanding.  Such notice shall specify the
aggregate amount of Swingline Loans in which Revolving Lenders will
participate.  Promptly upon receipt of such notice, the Administrative Agent
will give notice thereof to each Revolving Lender, specifying in such notice
such Revolving Lender’s Applicable Percentage of such Swingline Loan or Loans. 
Each Revolving Lender hereby absolutely and unconditionally agrees, upon receipt
of notice as provided above, to pay to the Administrative Agent, for the account
of the Swingline Lender, such Revolving Lender’s Applicable Percentage of such
Swingline Loan or Loans.  Each Revolving Lender acknowledges and agrees that its
obligation to acquire participations in Swingline Loans pursuant to this
Section 2.04(c) is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever. 
Each Revolving Lender shall comply with its obligation under this
Section 2.04(c) by wire transfer of immediately available Dollars, in the same
manner as provided in Section 2.06 with respect to Loans made by such Revolving
Lender (and Section 2.06 shall apply, mutatis mutandis, to the payment
obligations of the Revolving Lenders), and the Administrative Agent shall
promptly pay to the Swingline Lender the amounts so received by it from the
Revolving Lenders.  The Administrative Agent shall notify the Company of any
participations in any Swingline Loan acquired pursuant to this Section 2.04(c),
and thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender.  Any amounts received by
the Swingline Lender from any Borrower (or other party on behalf of any
Borrower) in respect of a Swingline Loan after receipt by the Swingline Lender
of the proceeds of a sale of participations therein shall be promptly remitted
to the Administrative Agent; any such amounts received by the Administrative
Agent shall be promptly remitted by the Administrative Agent to the Revolving
Lenders that shall have made their payments pursuant to this Section 2.04(c) and
to the Swingline Lender, as their interests may appear; provided that any such
payment so remitted shall

 

CREDIT AGREEMENT, Page 26

--------------------------------------------------------------------------------


 

be repaid to the Swingline Lender or to the Administrative Agent, as applicable,
if and to the extent such payment is required to be refunded to any Borrower for
any reason.  The purchase of participations in a Swingline Loan pursuant to this
Section 2.04(c) shall not relieve any Borrower of any default in the payment
thereof.

 

Section 2.05.                          Letters of Credit.

 

(a)                                 General.  Subject to the terms and
conditions set forth herein, the Company may request the issuance of Letters of
Credit for its own account or the account of any Subsidiary denominated in
Dollars or a Foreign Currency, in a form reasonably acceptable to the
Administrative Agent and the Issuing Bank, at any time and from time to time
during the Revolving Availability Period.  In the event of any inconsistency
between the terms and conditions of this Agreement and the terms and conditions
of any form of letter of credit application or other agreement submitted by the
Company to, or entered into by the Company or any other Borrower with, the
Issuing Bank relating to any Letter of Credit, the terms and conditions of this
Agreement shall control.

 

(b)                                 Notice of Issuance, Amendment, Renewal,
Extension; Certain Conditions.  To request the issuance of a Letter of Credit
(or the amendment, renewal or extension of an outstanding Letter of Credit), the
Company shall hand deliver or telecopy (or transmit by electronic communication,
if arrangements for doing so have been approved by the Issuing Bank) to the
Issuing Bank and the Administrative Agent (reasonably in advance of the
requested date of issuance, amendment, renewal or extension) a notice requesting
the issuance of a Letter of Credit, or identifying the Letter of Credit to be
amended, renewed or extended, and specifying the date of issuance, amendment,
renewal or extension (which shall be a Business Day), the date on which such
Letter of Credit is to expire (which shall comply with paragraph (c) of this
Section), the amount of such Letter of Credit, the currency in which such Letter
of Credit is to be issued (which must be either Dollars or a Foreign Currency),
the name and address of the beneficiary thereof and such other information as
shall be necessary to prepare, amend, renew or extend such Letter of Credit.  If
requested by the Issuing Bank, the Company also shall submit a letter of credit
application on the Issuing Bank’s standard form in connection with any request
for a Letter of Credit.  A Letter of Credit shall be issued, amended, renewed or
extended only if (and upon issuance, amendment, renewal or extension of each
Letter of Credit the Company shall be deemed to represent and warrant that),
after giving effect to such issuance, amendment, renewal or extension (i) the LC
Exposure shall not exceed the Dollar Amount of $75,000,000, (ii)  the Foreign
Currency Exposure shall not exceed the Foreign Currency Commitment, and (c) the
Aggregate Revolving Exposure shall not exceed the Aggregate Revolving
Commitments.

 

(c)                                  Expiration Date.  Each Letter of Credit
shall expire at or prior to the close of business on the earlier of (i) the date
one year after the date of the issuance of such Letter of Credit (or, in the
case of any renewal or extension thereof, one year after such renewal or
extension) (provided that any Letter of Credit with a one-year term may provide
for the renewal thereof for additional one-year periods not to extend past the
date in clause (ii) below) and (ii) the date that is five Business Days prior to
the Revolving Maturity Date.

 

(d)                                 Participations.  By the issuance of a Letter
of Credit (or an amendment to a Letter of Credit increasing the amount thereof)
and without any further action on the part of the Issuing Bank or the Revolving
Lenders, the Issuing Bank hereby grants to each Revolving Lender, and each
Revolving Lender hereby acquires from the Issuing Bank, a participation in such
Letter of Credit equal to such Revolving Lender’s Applicable Percentage of the
aggregate amount available to be drawn under such Letter of Credit.  In
consideration and in furtherance of the foregoing, each Revolving Lender hereby
absolutely and unconditionally agrees to pay in Dollars to the Administrative
Agent, for the account of the Issuing Bank, such Revolving Lender’s Applicable
Percentage of each LC Disbursement made by the

 

CREDIT AGREEMENT, Page 27

--------------------------------------------------------------------------------


 

Issuing Bank and not reimbursed by the Company on the date due as provided in
paragraph (e) of this Section, or of any reimbursement payment required to be
refunded to the Company or any other Borrower for any reason.  Each Revolving
Lender acknowledges and agrees that its obligation to acquire participations
pursuant to this Section 2.05(d) in respect of Letters of Credit is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including any amendment, renewal or extension of any Letter of Credit or the
occurrence and continuance of a Default or reduction or termination of the
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever.

 

(e)                                  Reimbursement.  If the Issuing Bank shall
make any LC Disbursement in respect of a Letter of Credit, the Company shall
reimburse such LC Disbursement by paying to the Administrative Agent an amount
equal to such LC Disbursement in the currency in which it is denominated not
later than 12:00 noon, Dallas, Texas time (or with respect to LC Disbursements
denominated in a Foreign Currency, 12:00 noon, the applicable Foreign Currency
Office time), on the date that such LC Disbursement is made, if the Company
shall have received notice of such LC Disbursement prior to 10:00 a.m., Dallas,
Texas time (or with respect to LC Disbursements denominated in a Foreign
Currency, 10:00 a.m., the applicable Foreign Currency Office time), on such
date, or, if such notice has not been received by the Company prior to such time
on such date, then not later than 12:00 noon, Dallas, Texas time (or with
respect to LC Disbursements denominated in a Foreign Currency, 12:00 noon, the
applicable Foreign Currency Office time), on (i) the Business Day that the
Company receives such notice, if such notice is received prior to 10:00 a.m.,
Dallas, Texas time (or with respect to LC Disbursements denominated in a Foreign
Currency, 10:00 a.m., the applicable Foreign Currency Office time), on the day
of receipt, or (ii) the Business Day immediately following the day that the
Company receives such notice, if such notice is not received prior to such time
on the day of receipt; provided that, the Company may, subject to the conditions
to Borrowing set forth herein, request in accordance with Section 2.02, 2.03 or
2.04 that such payment be financed with a Revolving Borrowing or a Swingline
Loan, or, if the LC Disbursement is denominated in a Foreign Currency, a Foreign
Currency Borrowing, as applicable and in each case, in an equivalent amount and
in the currency in which the Letter of Credit is denominated and, to the extent
so financed, the Company’s obligation to make such payment shall be discharged
and replaced by the resulting Revolving Borrowing, Swingline Loan or Foreign
Currency Loan.  If the Company fails to make such payment when due, the
Administrative Agent shall notify each Revolving Lender of the applicable LC
Disbursement, the Dollar Amount of the payment then due from the Company in
respect thereof and such Revolving Lender’s Applicable Percentage thereof. 
Promptly following receipt of such notice, each Revolving Lender shall pay to
the Administrative Agent such Revolving Lender’s Applicable Percentage of the
Dollar Amount of unreimbursed LC Disbursement, in the same manner as provided in
Section 2.06 with respect to Revolving Loans made by such Revolving Lender (and
Section 2.06, to the payment obligations of the Revolving Lenders), and the
Administrative Agent shall promptly pay to the Issuing Bank the amounts so
received by it from the Revolving Lenders.  Promptly following receipt by the
Administrative Agent of any payment from the Company pursuant to this
Section 2.05 the Administrative Agent shall distribute such payment to the
Issuing Bank or, to the extent that Revolving Lenders have made payments
pursuant to this Section to reimburse the Issuing Bank, then to such Revolving
Lenders and the Issuing Bank as their interests may appear.  Any payment made by
a Revolving Lender pursuant to this Section to reimburse the Issuing Bank for
any LC Disbursement (other than the funding of Revolving Loans, Foreign Currency
Loan or a Swingline Loan as contemplated above) shall not constitute a Loan and
shall not relieve the Company of its obligation to reimburse such LC
Disbursement. After receipt of any payments from the Revolving Lenders under
this paragraph, the Company’s obligation to reimburse such LC Disbursement, if
originally denominated in a Foreign Currency, shall convert to a Dollar
denominated obligation in a Dollar Amount calculated as of the date the payments
by the Revolving Lenders are received and any future payments by the Company in
respect thereof shall be made in Dollars.

 

CREDIT AGREEMENT, Page 28

--------------------------------------------------------------------------------


 

(f)                                   Obligations Absolute.  The Company’s
obligation to reimburse LC Disbursements as provided in paragraph (e) of this
Section shall be absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms of this Agreement under any and all
circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit or this Agreement, or any term or
provision therein, (ii) any draft or other document presented under a Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (iii) payment by
the Issuing Bank under a Letter of Credit against presentation of a draft or
other document that does not comply with the terms of such Letter of Credit, or
(iv) any other event or circumstance whatsoever, whether or not similar to any
of the foregoing, that might, but for the provisions of this Section, constitute
a legal or equitable discharge of, or provide a right of setoff against, the
Company’s obligations hereunder.  Neither the Administrative Agent, the
Revolving Lenders nor the Issuing Bank, nor any of their Related Parties, shall
have any liability or responsibility by reason of or in connection with the
issuance or transfer of any Letter of Credit or any payment or failure to make
any payment thereunder (irrespective of any of the circumstances referred to in
the preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of the Issuing Bank; provided
that the foregoing shall not be construed to excuse the Issuing Bank from
liability to the Company to the extent of any direct damages (as opposed to
consequential damages, claims in respect of which are hereby waived by such
Borrower to the extent permitted by applicable law) suffered by the Company that
are caused by the Issuing Bank’s failure to exercise care when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof.  The parties hereto expressly agree that, in the absence
of gross negligence or willful misconduct on the part of the Issuing Bank (as
finally determined by a court of competent jurisdiction), the Issuing Bank shall
be deemed to have exercised care in each such determination.  In furtherance of
the foregoing and without limiting the generality thereof, the parties agree
that, with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

 

(g)                                  Disbursement Procedures.  The Issuing Bank
shall, promptly following its receipt thereof, examine all documents purporting
to represent a demand for payment under a Letter of Credit.  The Issuing Bank
shall promptly notify the Administrative Agent and the Company by telephone
(confirmed by telecopy or other electronic transmission approved by the
Administrative Agent) of such demand for payment and whether the Issuing Bank
has made or will make an LC Disbursement thereunder; provided that any failure
to give or delay in giving such notice shall not relieve the Company of its
obligation to reimburse the Issuing Bank and the Revolving Lenders with respect
to any such LC Disbursement.

 

(h)                                 Interim Interest.  If the Issuing Bank shall
make any LC Disbursement, then, unless the Company shall reimburse such
LC Disbursement in full on the date such LC Disbursement is made, the unpaid
amount thereof shall bear interest, for each day from and including the date
such LC Disbursement is made to but excluding the date that the Company
reimburses such LC Disbursement, at the rate per annum then applicable to
Revolving Loans; provided that, if the Company fails to reimburse such
LC Disbursement when due pursuant to paragraph (e) of this Section, then
Section 2.12 (e) shall apply.  Interest accrued pursuant to this
Section 2.05(h) shall be for the account of the Issuing Bank, except that
interest accrued on and after the date of payment by any Revolving Lender
pursuant to paragraph (e) of this Section to reimburse the Issuing Bank shall be
for the account of such Revolving Lender to the extent of such payment.

 

CREDIT AGREEMENT, Page 29

--------------------------------------------------------------------------------


 

(i)                                     Replacement of the Issuing Bank. 
JPMorgan Chase Bank, N.A. (and Bank of America, N.A. with respect to the
Existing Letters of Credit) may be replaced as an Issuing Bank at any time by
written agreement among the Company, the Administrative Agent, the replaced
Issuing Bank and the successor Issuing Bank.  The Administrative Agent shall
notify the Revolving Lenders of any such replacement of the Issuing Bank.  At
the time any such replacement shall become effective, the Company shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.11(b).  From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require.  After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement, but shall not be required to issue additional Letters
of Credit.

 

(j)                                    Cash Collateralization.  If any Event of
Default exists, on the Business Day that the Company receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Revolving Lenders with LC Exposure representing greater
than fifty percent (50%) of the total LC Exposure) demanding the deposit of cash
collateral pursuant to this paragraph or when cash collateral is otherwise
required under this Agreement, the Company shall deposit in an account with the
Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Revolving Lenders, cash (i) in Dollars in an amount equal to the
LC Exposure calculated for all Letters of Credit denominated in Dollars and
(ii) in the applicable Foreign Currency in an amount equal to the face amount of
all Letters of Credit denominated in such Foreign Currency, plus, in each case,
any accrued and unpaid interest thereon; provided that the obligation to deposit
such cash collateral shall become effective immediately, and such deposit shall
become immediately due and payable, without demand or other notice of any kind,
upon the occurrence of any Event of Default with respect to any Borrower
described in paragraph (h) or (i) of Section 8.01.  Each such deposit shall be
held by the Administrative Agent as collateral for the payment and performance
of the Obligations and the Company will, in connection therewith, execute and
deliver such security and pledge agreements in form and substance satisfactory
to the Administrative Agent which the Administrative Agent may, in its
discretion, require.  The Administrative Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over such account.  Other
than any interest earned on the investment of such deposits, which investments
shall be made at the option and sole discretion of the Administrative Agent and
at the Company’s risk and expense, such deposits shall not bear interest. 
Interest or profits, if any, on such investments shall accumulate in such
account.  Moneys in such account shall be applied by the Administrative Agent to
reimburse the Issuing Bank for LC Disbursements for which it has not been
reimbursed and, to the extent not so applied, shall be held for the satisfaction
of the reimbursement obligations of the Company for the LC Exposure at such time
or, if the maturity of the Loans has been accelerated (but subject to the
consent of Revolving Lenders with LC Exposure representing greater than fifty
percent (50%) of the total LC Exposure), be applied to satisfy other Obligations
and the Company will, in connection therewith, execute and deliver such security
and pledge agreements in form and substance satisfactory to the Administrative
Agent which the Administrative Agent may, in its discretion, require.  If the
Company is required to provide an amount of cash collateral hereunder as a
result of the occurrence of an Event of Default, such amount (to the extent not
applied as aforesaid) shall be returned to the Company within three Business
Days after all Events of Default have been cured or waived.

 

Section 2.06.                          Funding of Borrowings.

 

(a)                                 By Lenders.  Each Lender shall make each
Loan to be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds in (i) Dollars, in the case of a

 

CREDIT AGREEMENT, Page 30

--------------------------------------------------------------------------------


 

Dollar Borrowing, by 12:00 noon, Dallas, Texas time, and (ii) in the applicable
Foreign Currency, in the case of a Foreign Currency Loan, by 12:00 noon the
applicable Foreign Currency Office time, in each case, to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders; provided that Swingline Loans shall be made as provided in
Section 2.04.  The Administrative Agent will make such Loans available to the
applicable Borrower by promptly crediting the amounts so received, in like
funds, to an account of the applicable Borrower maintained with the
Administrative Agent or by wire transfer, automated clearing house debit or
interbank transfer to such other account, accounts or Persons designated by the
applicable Borrower in the applicable Borrowing Request; provided that Revolving
Loans and Foreign Currency Loans made to finance the reimbursement of an
LC Disbursement as provided in Section 2.05(e) shall be remitted by the
Administrative Agent to the Issuing Bank.

 

(b)                                 Fundings Assumed Made.  Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with paragraph (a) of this Section and may, in reliance upon such
assumption, make available to the applicable Borrower a corresponding amount. 
In such event, if a Lender has not in fact made its share of the applicable
Borrowing available to the Administrative Agent, then the applicable Lender and
the applicable Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the applicable
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of such Lender, the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation or (ii) in the case of a Borrower, the
interest rate applicable to ABR Loans.  If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.

 

Section 2.07.                          Interest Elections.

 

(a)                                 Conversion and Continuation.  Each Borrowing
initially shall be of the Type specified in the applicable Borrowing Request
and, in the case of a Fixed Rate Borrowing, shall have an initial Interest
Period and shall be denominated in Dollars or the applicable Foreign Currency as
specified in such Borrowing Request.  Thereafter, the Company may elect to
convert such Borrowing to a different Type or to continue such Borrowing and, in
the case of a Fixed Rate Borrowing, may elect Interest Periods therefor, all as
provided in this Section.  The Company may elect different options with respect
to different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.  This Section shall not apply to Swingline Borrowings, which
may not be converted or continued.

 

(b)                                 Delivery of Interest Election Request.  To
make an election pursuant to this Section, the Company shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.03 if the Company were requesting a
Borrowing of the Type resulting from such election to be made on the effective
date of such election; provided that elections made with respect to Foreign
Currency Borrowings shall only be made in writing pursuant to paragraph
(c) below.  Each such telephonic Interest Election Request shall be irrevocable
and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Interest Election Request in the form of
Exhibit F hereto and signed by the Company.

 

CREDIT AGREEMENT, Page 31

--------------------------------------------------------------------------------


 

(c)                                  Contents of Interest Election Request. 
Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02 and paragraph (f) of this
Section:

 

(i)                                     the Borrowing to which such Interest
Election Request applies and, if different options are being elected with
respect to different portions thereof, the portions thereof to be allocated to
each resulting Borrowing (in which case the information to be specified pursuant
to clauses (iii) and (iv) below shall be specified for each resulting
Borrowing);

 

(ii)                                  the effective date of the election made
pursuant to such Interest Election Request, which shall be a Business Day;

 

(iii)                               whether the resulting Borrowing is to be an
ABR Borrowing or a Fixed Rate Borrowing; and

 

(iv)                              if the resulting Borrowing is a Fixed Rate
Borrowing, the Interest Period to be applicable thereto after giving effect to
such election, which shall be a period contemplated by the definition of the
term “Interest Period”.

 

If any such Interest Election Request requests a Fixed Rate Borrowing but does
not specify an Interest Period, then the Company shall be deemed to have
selected an Interest Period of one month’s duration.

 

(d)                                 Notice to the Lenders.  Promptly following
receipt of an Interest Election Request, the Administrative Agent shall advise
each Lender of the details thereof and of such Lender’s portion of each
resulting Borrowing.

 

(e)                                  Automatic Conversion.  If a Borrower fails
to deliver a timely Interest Election Request with respect to a Fixed Rate
Borrowing prior to the end of the Interest Period applicable thereto, then,
unless such Borrowing is repaid as provided herein, at the end of such Interest
Period such Borrowing, if (i) outstanding as a Fixed Rate Dollar Borrowing,
shall be converted to an ABR Borrowing and (ii) outstanding as a Foreign
Currency Borrowing, shall be continued as a Fixed Rate Borrowing with an
Interest Period of one month.

 

(f)                                   Limitations on Election.  Notwithstanding
any contrary provision hereof, if an Event of Default exists and the
Administrative Agent, at the request of the Required Lenders, so notifies the
Company, then, so long as an Event of Default is continuing (i) no outstanding
Borrowing may be converted to or continued as a Fixed Rate Borrowing,
(ii) unless repaid, each Fixed Rate Dollar Borrowing shall be converted to an
ABR Borrowing at the end of the Interest Period applicable thereto, and (iii) no
outstanding Foreign Currency Borrowing may be continued for an Interest Period
longer than one month.  A Borrowing of any Class may not be converted to or
continued as a Fixed Rate Borrowing if after giving effect thereto the Interest
Period therefor would commence before and end after the Revolving Maturity
Date.  No Foreign Currency Borrowing may be converted to an ABR Borrowing and no
Borrowing denominated in one currency can be converted to another currency.

 

Section 2.08.                          Termination and Reduction of Commitments.

 

(a)                                 Termination Date.  Unless previously
terminated, the Revolving Commitments and the Foreign Currency Commitments shall
terminate on the Revolving Maturity Date.

 

(b)                                 Optional Termination or Reduction.  The
Company may at any time terminate, or from time to time reduce, the Commitments
of any Class; provided that (i)  each reduction of the Commitments of any
Class shall be in an amount that is an integral multiple of $5,000,000 and not
less

 

CREDIT AGREEMENT, Page 32

--------------------------------------------------------------------------------


 

than $10,000,000, (ii)  the Revolving Commitments may not be reduced below the
amount of the commitment to make Swingline Loans and the Foreign Currency
Commitment unless such commitments are also reduced, pro rata, (iii) the Company
shall not terminate or reduce the Foreign Currency Commitment if, after giving
effect to any concurrent prepayment of the Foreign Currency Loans in accordance
with Section 2.10, the Foreign Currency Exposure would exceed the Foreign
Currency Commitments, and (iv) the Company shall not terminate or reduce
Aggregate Revolving Commitment if, after giving effect to any concurrent
prepayment of the Revolving Loans in accordance with Section 2.10, the Aggregate
Revolving Exposures would exceed the Aggregate Revolving Commitments.

 

(c)                                  Notice of Termination or Reduction.  The
Company shall notify the Administrative Agent of any election to terminate or
reduce the Commitments under paragraph (b) of this Section, at least three
Business Days prior to the effective date of such termination or reduction,
specifying such election and the effective date thereof.  Promptly following
receipt of any notice, the Administrative Agent shall advise the Lenders of the
contents thereof.  Each notice delivered by the Company pursuant to this
Section shall be irrevocable; provided that a notice of termination of the
Revolving Commitments or the Foreign Currency Commitment delivered by the
Company may state that such notice is conditioned upon the effectiveness of
other credit facilities, in which case such notice may be revoked by the Company
(by notice to the Administrative Agent on or prior to the specified effective
date) if such condition is not satisfied.  Any termination or reduction of the
Commitments of any Class shall be permanent.  Each reduction of the Commitments
of any Class shall be made ratably among the Lenders in accordance with their
respective Commitments of such Class.

 

Section 2.09.                          Repayment of Loans; Evidence of Debt.

 

(a)                                 Promise to Pay.  Each Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Revolving Lender the then unpaid principal amount of each Revolving Loan
advanced to such Borrower on the Revolving Maturity Date in Dollars, (ii) to the
Administrative Agent for the account of each Foreign Currency Lender the then
unpaid principal amount of each Foreign Currency Loan advanced to such Borrower
on the Revolving Maturity Date in the currency in which such Foreign Currency
Loan is denominated, and (iii) to the Swingline Lender the then unpaid principal
amount of each Swingline Loan advanced to such Borrower on the earlier of the
Revolving Maturity Date and the first date after such Swingline Loan is made
that is the 15th or last day of a calendar month and is at least two Business
Days after such Swingline Loan is made; provided that on each date that a Dollar
Borrowing is made, the Borrowers shall repay all Swingline Loans then
outstanding.  For the avoidance of doubt, the Borrowers shall not be jointly and
severally liable for the Loans.  Each Borrower shall only be liable for the
Loans made to each such Borrower.  The foregoing two sentences do not limit any
Borrower’s obligations as a Guarantor under the Guaranty Agreement.

 

(b)                                 Lender Records.  Each Lender shall maintain
in accordance with its usual practice an account or accounts evidencing the
indebtedness of each Borrower to such Lender resulting from each Loan made by
such Lender, including the amounts of principal and interest payable and paid to
such Lender from time to time hereunder and the currency in which such
indebtedness is due.

 

(c)                                  Administrative Agent Records.  The
Administrative Agent shall maintain accounts in which it shall record (i) the
amount of each Loan made hereunder, the Class and Type thereof, the currency in
which it is denominated and the Interest Period applicable thereto, (ii) the
amount of any principal or interest due and payable or to become due and payable
from each Borrower to each Lender hereunder and (iii) the amount of any sum
received by the Administrative Agent hereunder for the account of the Lenders
and each Lender’s share thereof.

 

(d)                                 Prima Facie Evidence.  The entries made in
the accounts maintained pursuant to paragraph (b) or (c) of this Section shall
be prima facie evidence of the existence and amounts of the

 

CREDIT AGREEMENT, Page 33

--------------------------------------------------------------------------------


 

obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrowers to repay the Loans in
accordance with the terms of this Agreement.

 

(e)                                  Request for a Note.  Any Lender may request
that Loans of any Class made by it be evidenced by a promissory note.  In such
event, the applicable Borrowers shall execute and deliver to such Lender a
promissory note payable to the order of such Lender (or, if requested by such
Lender, to such Lender and its registered assigns) and in a form approved by the
Administrative Agent.  Thereafter, the Loans evidenced by such promissory note
and interest thereon shall at all times (including after assignment pursuant to
Section 10.04) be represented by one or more promissory notes in such form
payable to the order of the payee named therein (or, if such promissory note is
a registered note, to such payee and its registered assigns).

 

Section 2.10.                          Prepayment of Loans.

 

(a)                                 Optional Prepayment.  Each Borrower shall
have the right at any time and from time to time to prepay any of its Borrowings
in whole or in part, without prepayment penalty or premium subject to the
requirements of this Section and Section 2.15.

 

(b)                                 Mandatory Prepayment of Loans.  Each
Borrower shall, from time to time, upon demand of the Administrative Agent,
prepay so much of such Borrower’s Revolving Loans in such amounts as shall be
necessary so that at all times the sum of the Aggregate Revolving Exposure is
equal to or less than the Aggregate Revolving Commitment (or, if no Revolving
Loans are outstanding, deposit cash collateral in an account with the
Administrative Agent pursuant to Section 2.05(j)).  In addition, if, and in any
event that, (i) the Swingline Loans exceed $25,000,000 or (ii) the Foreign
Currency Exposure exceeds the Foreign Currency Commitment, each Borrower shall
promptly repay its Swingline Loans and/or Foreign Currency Loans (or, if no such
Borrowings are outstanding, deposit cash collateral in an account with the
Administrative Agent pursuant to Section 2.05(j)) in each case an amount equal
to the applicable excess.

 

(c)                                  Selection of Borrowing to be Prepaid. 
Prior to any optional or mandatory prepayment of Borrowings hereunder, the
Company or other applicable Borrower shall select the Borrowing or Borrowings to
be prepaid and shall specify such selection in the notice of such prepayment
pursuant to paragraph (d) of this Section.

 

(d)                                 Notice of Prepayment; Application of
Prepayments.  The Company or other applicable Borrower shall notify the
Administrative Agent (and, in the case of a prepayment of a Swingline Loan, the
Swingline Lender) by telephone (confirmed by telecopy) or, with respect to
Foreign Currency Borrowings, in writing, of any prepayment hereunder (i) in the
case of prepayment of a Fixed Rate Borrowing, not later than 11:00 a.m., Dallas,
Texas time, three Business Days before the date of prepayment, (ii) in the case
of prepayment of an ABR Borrowing, not later than 11:00 a.m., Dallas, Texas
time, one Business Day before the date of prepayment, (iii) in the case of
prepayment of a Swingline Loan, not later than 12:00 noon, Dallas, Texas time,
and (iv) in the case of prepayment of any Foreign Currency Loan not later than
9:30 a.m., the applicable Foreign Currency Office time, three Business Days on
the date of prepayment.  Each such notice shall be irrevocable and shall specify
the prepayment date, the principal amount of each Borrowing or portion thereof
to be prepaid and, in the case of a mandatory prepayment, a reasonably detailed
calculation of the amount of such prepayment; provided that, if a notice of
optional prepayment is given in connection with a conditional notice of
termination of the Revolving Commitments as contemplated by Section 2.08, then
such notice of prepayment may be revoked if such notice of termination is
revoked in accordance with Section 2.08.  Promptly following receipt of any such
notice (other than a notice relating solely to Swingline Loans), the
Administrative Agent shall advise the Lenders of the contents thereof.  Each
partial prepayment of any Borrowing shall

 

CREDIT AGREEMENT, Page 34

--------------------------------------------------------------------------------


 

be in an amount that would be permitted in the case of an advance of a Borrowing
of the same Type as provided in Section 2.02, except as necessary to apply fully
the required amount of a mandatory prepayment.  Each prepayment of a Borrowing
shall be applied ratably to the Loans included in the prepaid Borrowing. 
Prepayments shall be accompanied by accrued interest to the extent required by
Section 2.12.  The application of any prepayment of the Loans, to the extent
such prepayments are in the correct currency, shall be applied first to ABR
Loans and then to Fixed Rate Loans in the order of the maturing Interest Periods
starting with the closest maturity.

 

Section 2.11.                          Fees.

 

(a)                                 Commitment Fees.  The Company agrees to pay
to the Administrative Agent for the account of each Revolving Lender a
commitment fee, which shall accrue at the Applicable Rate on the average daily
unused amount of the Revolving Commitment of such Revolving Lender during the
period from and including the Effective Date to but excluding the date on which
such Revolving Commitment terminates.  Accrued commitment fees shall be payable
in arrears on the date which is three Business Days following the last day of
each March, June, September and December of each year and on the date on which
the Revolving Commitments terminate, commencing on the first such date to occur
after the date hereof.  All commitment fees shall be computed on the basis of a
year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).  For purposes of computing
commitment fees with respect to Revolving Commitments, a Revolving Commitment of
a Revolving Lender shall be deemed to be used to the extent of:

 

(i)                                     the Dollar Amount of the outstanding
Revolving Loans and LC Exposure of such Lender; and

 

(ii)                                  if such Lender is a Foreign Currency
Lender, the Dollar Amount of such Lender’s Foreign Currency Loans;

 

and the following shall be disregarded for such purpose: (y) the Swingline
Exposure of such Lender, and (z) such Lender’s Applicable Percentage of the
Foreign Currency Loans.

 

(b)                                 Letter of Credit Fees.  The Company agrees
to pay (i) to the Administrative Agent for the account of each Revolving Lender
a participation fee with respect to its participations in Letters of Credit,
which shall accrue at the Applicable Rate on Fixed Rate Loans on the average
daily amount of such Lender’s LC  Exposure applicable to Letters of Credit
issued for the account of such Borrower (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date on which
such Lender’s Revolving Commitment terminates and the date on which such Lender
ceases to have any LC Exposure, and (ii) to the Issuing Bank a fronting fee,
which shall accrue at the rate of 0.125% per annum on the average daily amount
of the LC Exposure applicable to Letters of Credit (excluding any portion
thereof attributable to unreimbursed LC Disbursements) during the period from
and including the Effective Date to but excluding the later of the date of
termination of the Revolving Commitments and the date on which there ceases to
be any LC Exposure, as well as the Issuing Bank’s standard fees with respect to
the administration, issuance, amendment, renewal or extension of any Letter of
Credit or processing of drawings thereunder.  With respect to each Letter of
Credit, participation fees and fronting fees accrued through and including the
last day of March, June, September and December of each year shall be payable on
the third Business Day following such last day, commencing on the first such
date to occur after the Effective Date, in the currency in which such Letter of
Credit is denominated; provided that all such fees shall be payable on the date
on which the Revolving Commitments terminate and any such fees accruing after
the date on which the Revolving Commitments terminate shall be payable on
demand.  Any other fees payable to the Issuing Bank pursuant to this paragraph
shall be payable within 10 days after

 

CREDIT AGREEMENT, Page 35

--------------------------------------------------------------------------------


 

demand.  All participation fees and fronting fees shall be computed on the basis
of a year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

 

(c)                                  Administrative Agent Fees.  The Company
agrees to pay to the Administrative Agent, for its own account, fees payable in
the amounts and at the times separately agreed upon in writing between the
Company and the Administrative Agent.

 

(d)                                 Payment of Fees.  All fees payable hereunder
shall be paid on the dates due, in immediately available funds, to the
Administrative Agent (or to the Issuing Bank, in the case of fees payable to it)
for distribution, in the case of commitment fees and participation fees, to the
Lenders entitled thereto.  Fees paid shall not be refundable under any
circumstances.

 

Section 2.12.                          Interest.

 

(a)                                 ABR Borrowings.  Subject to Section 10.13,
the Revolving Loans comprising each ABR Borrowing (excluding each Swingline
Loan) and the Foreign Currency Loans which have been converted to ABR Borrowings
pursuant to Section 2.01(c) shall bear interest at the Alternate Base Rate plus
the Applicable Rate.

 

(b)                                 Eurodollar Borrowings.  Subject to
Section 10.13, the Revolving Loans comprising each Eurodollar Borrowing shall
bear interest at the Adjusted LIBO Rate for the Interest Period in effect for
such Borrowing plus the Applicable Rate.

 

(c)                                  Foreign Currency Borrowing.  Subject to
Section 10.13, the Foreign Currency  Loans comprising each Foreign Currency
Borrowing shall bear interest at the Foreign Currency Rate for the Interest
Period in effect for such Borrowing plus the Applicable Rate.

 

(d)                                 Swingline Loans.  Subject to Section 10.13,
the Swingline Loans shall bear interest each day at the Alternate Base Rate.

 

(e)                                  Default Interest.  Notwithstanding the
foregoing, subject to Section 10.13, if any principal of or interest on any Loan
or any fee or other amount payable by any Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, two percent
(2%) plus the rate otherwise applicable to such Loan as provided in the
preceding paragraphs of this Section or (ii) in the case of any other amount,
two percent (2%) plus the rate applicable to ABR Revolving Loans as provided in
paragraph (a) of this Section.  In addition, if any Event of Default exists and
the Required Lenders request, the outstanding principal amount of the Loans
shall bear interest, after as well as before judgment, at a rate per annum equal
to two percent (2%) plus the rate otherwise applicable to such Loan as provided
in the preceding paragraphs of this Section.

 

(f)                                   Payment of Interest.  Accrued interest on
each Loan shall be payable in arrears on each Interest Payment Date for such
Loan and upon termination of the Commitments; provided that (i) interest accrued
pursuant to paragraph (e) of this Section shall be payable on demand, (ii) in
the event of any repayment or prepayment of any Loan (other than a prepayment of
an ABR Revolving Loan prior to the end of the Revolving Availability Period),
accrued interest on the principal amount repaid or prepaid shall be payable on
the date of such repayment or prepayment and (iii) in the event of any
conversion of any Fixed Rate Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.  Interest on Foreign Currency Loans shall be paid in
the Foreign Currency as such Loan is denominated. Interest on all Dollar Loans
shall be payable in Dollars.

 

CREDIT AGREEMENT, Page 36

--------------------------------------------------------------------------------


 

(g)                                  Computation.  Subject to Section 10.13, all
interest hereunder shall be computed on the basis of a year of 360 days, except
that (i) interest computed by reference to the Alternate Base Rate at times when
the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and (ii) which respect
to any Foreign Currency, as to which another number of days is customarily used
as a basis for such calculation, then interest with respect to Loans denominated
in such Foreign Currency shall be computed on such basis.  Interest in all cases
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day).  The applicable Alternate Base Rate, Federal Funds
Effective Rate, or Fixed Rate shall be determined by the Administrative Agent,
and such determination shall be conclusive absent manifest error.

 

(h)                                 Market Disruption; Alternate Rate of
Interest.  If, with respect to any Foreign Currency Loan, the Foreign Currency
Rate to be applied thereto and any Interest Period therefor:

 

(i)                                     at or about noon on the applicable
Quotation Day, the applicable screen rate is not available and none or only one
of the applicable reference banks supplies a rate to the Administrative Agent to
determine the then applicable Foreign Currency Rate for the relevant Interest
Period or the Administrative Agent otherwise determines that adequate and
reasonable means do not exist for ascertaining the Foreign Currency Rate for
such Interest Period; or

 

(ii)                                  before the close of business in the
jurisdiction in which the applicable Foreign Currency Office is located on the
applicable Quotation Date, any Lender notifies the Administrative Agent that the
cost to them of obtaining matching deposits in the relevant interbank market
would be in excess of applicable Foreign Currency Rate then set,

 

then the rate of interest on the applicable Foreign Currency Loan for the
Interest Period shall be the percentage rate per annum which is the sum of:

 

(x)                                  the Applicable Rate applicable to Fixed
Rate Loans;

 

(y)                                  the rate equal to the percentage rate per
annum equivalent to the cost to the Administrative Agent of funding its
participation in that Foreign Currency Loan from whatever source it may
reasonably select; and

 

(z)                                   the MLA Cost, if any, applicable to the
Foreign Currency Loan.

 

If an event of the type described in clause (i) or (ii) occurs and the
Administrative Agent or the Company so requires, the Administrative Agent, the
Lenders and the Company shall enter into negotiations (for a period of not more
than thirty days) with a view to agreeing a substitute basis for determining the
rate of interest.

 

Section 2.13.                          Alternate Rate of Interest.  If prior to
the commencement of any Interest Period for a Dollar Fixed Rate Borrowing:

 

(a)                                 the Administrative Agent determines (which
determination shall be conclusive absent manifest error) that adequate and
reasonable means do not exist for ascertaining the Adjusted LIBO Rate for such
Interest Period;

 

(b)                                 the Administrative Agent is advised by the
Required Lenders that the Adjusted LIBO Rate for such Interest Period will not
adequately and fairly reflect the cost to such Lenders (or Lender) of making or
maintaining their Loans (or its Loan) included in such Borrowing for such
Interest Period; or

 

CREDIT AGREEMENT, Page 37

--------------------------------------------------------------------------------


 

(c)                                  the Administrative Agent determines that by
reason of circumstances affecting the interbank dollar market generally,
deposits in Dollars in the relevant interbank dollar market are not being
offered for the applicable Interest Period and in an amount equal to the amount
of the Fixed Rate Loan requested by the applicable Borrower;

 

then the Administrative Agent shall give notice thereof to the Company and the
Lenders by telephone, or telecopy or other electronic transmission approved by
the Administrative Agent as promptly as practicable thereafter and, until the
Administrative Agent notifies the Company and the Lenders that the circumstances
giving rise to such notice no longer exist, (i) any Interest Election Request
that requests the conversion of any Borrowing to, or continuation of any
Borrowing as, a Fixed Rate Borrowing shall be ineffective and (ii) if any
Borrowing Request requests a Fixed Rate Borrowing, such Borrowing shall be made
as an ABR Borrowing.

 

Section 2.14.                          Increased Costs.

 

(a)                                 Change In Law.  If any Change in Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit, compulsory loans, insurance charges or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate) or the Issuing Bank; or

 

(ii)                                  impose on any Lender, the Issuing Bank,
the London interbank market or any other interbank or other market used to
determine the Foreign Currency Rate any other condition, costs or expense
affecting this Agreement or Fixed Rate Loans made by such Lender or any Letter
of Credit or participation therein; or

 

(iii)                               subject the Administrative Agent, any Lender
or the Issuing Bank to any Tax of any kind whatsoever with respect to any Loan
Document, any Letter of Credit, any participation in a Letter of Credit or any
Fixed Rate Loan made by it, or change the basis of taxation of payments to such
Lender or the Issuing Bank in respect thereof (in each case, except for Excluded
Taxes and except to the extent such Taxes are already covered by Section 2.16);

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Fixed Rate Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or the
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
Foreign Currency Loan or to reduce the amount of any sum received or receivable
by such Lender or the Issuing Bank hereunder (whether of principal, interest or
otherwise), then the Company shall pay (or shall cause any other applicable
Borrower to pay) such Lender or the Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing Bank,
as the case may be, for such additional costs incurred or reduction suffered. 
In addition, if the introduction of, or changeover to, the Euro in the United
Kingdom shall result in an increase in the cost to any Foreign Currency Lender
of making or maintaining any Euro or English Pounds Sterling Loan (or of
maintaining its obligation to make any such Foreign Currency Loan) or result in
a reduction of the amount of any sum received or receivable by such Foreign
Currency Lender hereunder (whether of principal, interest or otherwise), then
the Company shall pay (or shall cause any other applicable Borrower to pay) to
the applicable Foreign Currency Lender, such additional amount or amounts as
will compensate such Foreign Currency Lender for such additional costs incurred
or reduction suffered.

 

(b)                                 Capital Adequacy.  If any Lender or the
Issuing Bank determines that any Change in Law regarding capital requirements
has or would have the effect of reducing the rate of return on such Lender’s or
the Issuing Bank’s capital or on the capital of such Lender’s or the Issuing
Bank’s

 

CREDIT AGREEMENT, Page 38

--------------------------------------------------------------------------------


 

holding company, if any, as a consequence of this Agreement or the Loans made
by, or participations in Letters of Credit and Loans held by, such Lender, or
the Letters of Credit issued by the Issuing Bank, to a level below that which
such Lender or the Issuing Bank or such Lender’s or the Issuing Bank’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the Issuing Bank’s policies and the policies of
such Lender’s or the Issuing Bank’s holding company with respect to capital
adequacy), then from time to time the Company will pay (or will cause the
applicable Borrower to pay) to such Lender or the Issuing Bank, as the case may
be, such additional amount or amounts as will compensate such Lender or the
Issuing Bank or such Lender’s or the Issuing Bank’s holding company for any such
reduction suffered.

 

(c)                                  Delivery of Certificate.  A certificate of
a Lender or the Issuing Bank setting forth the amount or amounts necessary to
compensate such Lender or the Issuing Bank or its holding company, as the case
may be, as specified in paragraph (a) or (b) of this Section shall be delivered
to the Company and shall be conclusive absent manifest error.  The Company shall
pay (or shall cause any other applicable Borrower to pay) such Lender or the
Issuing Bank, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof.

 

(d)                                 Limitation on Compensation.  Failure or
delay on the part of any Lender or the Issuing Bank to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender’s or the
Issuing Bank’s right to demand such compensation; provided that no Borrower
shall be required to compensate a Lender or the Issuing Bank pursuant to this
Section for any increased costs or reductions incurred more than 180 days prior
to the date that such Lender or the Issuing Bank, as the case may be, notifies
the Company of the Change in Law giving rise to such increased costs or
reductions and of such Lender’s or the Issuing Bank’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof.

 

Section 2.15.                          Break Funding Payments.  In the event of
(a) the payment of any principal of any Fixed Rate Loan other than on the last
day of an Interest Period applicable thereto (including as a result of an Event
of Default or as a result of a payment to a Lender in connection with
Section 2.19), (b) the conversion of any Fixed Rate Loan other than on the last
day of the Interest Period applicable thereto, (c) the failure to borrow,
convert, continue or prepay any Revolving Loan on the date specified in any
notice delivered pursuant hereto (regardless of whether such notice may be
revoked under Section 2.10(d) and is revoked in accordance therewith), or
(d) the assignment of any Fixed Rate Loan other than on the last day of the
Interest Period applicable thereto as a result of a request by a Borrower
pursuant to Section 2.18, then, in any such event, the Company shall compensate
(or shall cause any other applicable Borrower to compensate) each Lender for the
loss, cost and expense attributable to such event.  In the case of a Fixed Rate
Loan, such loss, cost or expense to any Lender shall be deemed to include an
amount determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Fixed Rate that would have been applicable to such
Loan, for the period from the date of such event to the last day of the then
current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for deposits in Dollars
or in the applicable Foreign Currency of a comparable amount and period from
other banks in the applicable market utilized to determine the related Fixed
Rate, (iii) any loss incurred in liquidating or closing out any foreign currency
contract, and (iv) any loss arising from any change in the value of Dollars in
relation to any Loan made in a Foreign Currency which was not paid on the date
due.  A certificate of any Lender setting forth any amount or amounts that such
Lender is entitled to receive pursuant to this Section shall be delivered to the
Company and shall be conclusive absent manifest error.  The Company shall pay
(or shall cause any other

 

CREDIT AGREEMENT, Page 39

--------------------------------------------------------------------------------


 

applicable Borrower to pay) such Lender the amount shown as due on any such
certificate within 10 days after receipt thereof.

 

Section 2.16.                          Taxes.

 

(a)                                 Gross Up.  Any and all payments by or on
account of any obligation of any Borrower hereunder or any other Loan Party
under any Loan Document shall be made free and clear of and without deduction
for any Indemnified Taxes; provided that if any Loan Party shall be required to
deduct any Indemnified Taxes from such payments, then (i) the sum payable shall
be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section)
the Administrative Agent, each Lender or Issuing Bank (as the case may be)
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) such Loan Party shall make such deductions and
(iii) such Loan Party shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.

 

(b)                                 Payment of Other Taxes.  In addition, the
Loan Parties shall pay any Other Taxes to the relevant Governmental Authority in
accordance with applicable law.

 

(c)                                  Tax Indemnification.  The Company shall
indemnify (or shall cause any other applicable Borrower to indemnify) the
Administrative Agent, each Lender and the Issuing Bank, within 20 days after
written demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section) payable or paid by the Administrative Agent, such Lender or
the Issuing Bank, as the case may be, or required to be withheld or deducted
from a payment to such Administrative Agent, Lender or Issuing Bank on or with
respect to any payment by or on account of any obligation of any Loan Party
hereunder or under any other Loan Document and any penalties, interest and
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to the Company by a Lender or the Issuing Bank, or by the
Administrative Agent on its own behalf or on behalf of a Lender or the Issuing
Bank, shall be conclusive absent manifest error.

 

(d)                                 Indemnification by the Lenders.  Each Lender
shall severally indemnify the Administrative Agent, within 10 days after demand
therefor, for (i) any indemnified Taxes attributable to such Lender (but only to
the extent that any Loan Party has not already indemnified the Administrative
Agent for such Indemnified Taxes and without limiting the obligation of the Loan
Parties to do so, (ii) any Taxes attributable to such Lender’s failure to comply
with the provisions of Section 10.04(c) relating to the maintenance of a
Participant Register and (iii) any Excluded Taxes attributable to such Lender,
in each case, that are payable or paid by the Administrative Agent in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this Section 2.16(d).

 

(e)                                  Receipts.  As soon as practicable after any
payment of Indemnified Taxes by any Borrower to a Governmental Authority, the
Company shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

 

CREDIT AGREEMENT, Page 40

--------------------------------------------------------------------------------


 

(f)                                   Status of Lenders.

 

(i)                                     Any Lender that is entitled to an
exemption from or reduction of withholding tax under applicable law with respect
to payments under this Agreement shall deliver to the Company (with a copy to
the Administrative Agent), at the time or times reasonably requested by the
Company or the Administrative Agent, such properly completed and executed
documentation prescribed by applicable law or reasonably requested by the
Company or Administrative Agent, as will permit such payments to be made without
withholding or at a reduced rate of withholding.  In addition, any Lender, if
reasonably requested by the Company or the Administrative Agent, shall deliver
such other documentation prescribed by applicable law or reasonably requested by
the Company or the Administrative Agent as will enable the Company or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.16(f)(ii)(A), (f)(ii)(B) and (f)(ii)(D) below) shall not
be required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

 

(ii)                                  Without limiting the generality of the
foregoing, in the event a Borrower is a U.S. Borrower,

 

(A)                               any Lender that is a U.S. Person shall deliver
to the Company and the Administrative Agent on or prior to the date on which
such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), executed originals of IRS Form W-9 certifying that such Lender is exempt
from U.S. federal backup withholding tax;

 

(B)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Company and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Company or the
Administrative Agent), whichever of the following is applicable:

 

(I)                                    in the case of a Foreign Lender claiming
the benefits of an income tax treaty to which the United States is a party
(x) with respect to payments of interest under any Loan Document, executed
originals of IRS Form W-8BEN establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “business profits” or “other income”
article of such tax treaty;

 

(II)                               executed originals of IRS Form W-8ECI;

 

(III)                          in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a certificate substantially in the form of Exhibit G-1 to the effect
that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of any Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed originals of IRS Form W-8BEN; or

 

CREDIT AGREEMENT, Page 41

--------------------------------------------------------------------------------


 

(IV)         to the extent a Foreign Lender is not the beneficial owner,
executed originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS
Form W-8BEN, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit G-2 or Exhibit G-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of
Exhibit G-4 on behalf of each such direct and indirect partner;

 

(C)          any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Company and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Company or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

(D)          if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Company and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Company or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the Company and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Company and the Administrative
Agent in writing of its legal inability to do so.

 

(g)           Treatment of Certain Refunds.  If any party determines, in its
sole discretion exercised in good faith, that it has received a refund of any
Taxes as to which it has been indemnified pursuant to this Section 2.16
(including by the payment of additional amounts pursuant to this Section 2.16),
it shall pay to the indemnifying party an amount equal to such refund (but only
to the extent of indemnity payments made under this Section with respect to the
Taxes giving rise to such refund), net of all out-of-pocket expenses (including
Taxes) of such indemnified party and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund).  Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (f) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this paragraph (f), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (f) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the indemnification
payments or additional amounts giving rise to such refund had never been paid. 
This paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.

 

CREDIT AGREEMENT, Page 42

--------------------------------------------------------------------------------


 

(h)           Australian Income Tax Assessment Act of 1936.  For the purpose of
confirming that interest payments by each Australian Loan Party to the Lenders
are entitled to the withholding tax exemption established under Section 128F of
the Australian Income Tax Assessment Act 1936 (the “Assessment Act”), the
parties hereto agree that this Agreement is a “syndicated loan facility” for
purposes of the Assessment Act (with terms in quotes set forth in this paragraph
(h) having the meanings provided for in the Assessment Act).  In addition, to
establish that the invitation to become a lender under this Agreement satisfies
the public offer test set out in subsection (3A) of the Assessment Act:

 

(i)            the Administrative Agent represents and warrants to Valmont
Australia that:

 

(A)          invitations to become a Lender under this Agreement have been
extended to at least 10 “persons” (each an invitee);

 

(B)          it reasonably believed, at the time of making the invitations, that
each invitee was carrying on a business of providing finance, or investing or
dealing in securities, in the course of operating in financial markets; and

 

(C)          it was not aware and did not suspect that any invitee was an
“associate” as determined in accordance with the Assessment Act of any of the
other “persons” covered by subsection (3A) of the Assessment Act; and

 

(ii)           Valmont Australia represents and warrants to the Administrative
Agent that:

 

(A)          it was a resident of Australia at the time this Agreement was
entered into;

 

(B)          no invitee was known or suspected by Valmont Australia to be, an
“associate” of any of the other “persons” covered by paragraph (3A) of the
Assessment Act; and

 

(C)          it does not know, or have reasonable grounds to suspect, that any
“associate” of Valmont Australia is or will become a Lender under this
Agreement.

 

Valmont Australia agrees to immediately notify the Administrative Agent if:
(i) any proposed Lender disclosed to it is known or suspected by it to be an
“associate” of Valmont Australia or (ii) it is not a resident of Australia when
interest is paid under this Agreement.

 

Section 2.17.         Payments Generally; Pro Rata Treatment; Sharing of
Set-Offs; Proceeds of Guaranty Agreement.

 

(a)           Payments Generally.  Each Borrower shall make each payment
required to be made by it hereunder or under any other Loan Document (whether of
principal, interest, fees or reimbursement of LC Disbursements, or of amounts
payable under Section 2.14, 2.15 or 2.16, or otherwise) prior to the time
expressly required hereunder or under such other Loan Document for such payment
(or, if no such time is expressly required, prior to 12:00 noon, Dallas, Texas
time), on the date when due, in immediately available funds in the currency in
which the underlying obligations being paid is denominated as determined
pursuant hereto, without set-off, deduction or counterclaim; provided that
(i) each Borrower shall make all payments in respect of the Foreign Currency
Loans advanced to such Borrower prior to the time expressly required hereunder
(or, if no such time is expressly required, prior to 12:00 noon, the applicable
Foreign Currency Office time), on the date when due, in immediately available
funds and in the Foreign Currency in which such Loan is denominated, without
set-off, deduction or

 

CREDIT AGREEMENT, Page 43

--------------------------------------------------------------------------------


 

counterclaim.  Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon.  All
such payments shall be made to the Administrative Agent pursuant to the payment
instructions provided by the Administrative Agent, except payments to be made
directly to the Issuing Bank or Swingline Lender as expressly provided herein
and except that payments pursuant to Sections 2.14, 2.15, 2.16 and 10.03 shall
be made directly to the Persons entitled thereto and payments pursuant to other
Loan Documents shall be made to the Persons specified therein.  The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof.  If any payment under any Loan Document shall be due on a day
that is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension.

 

(b)           Pro Rata Application.  If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, unreimbursed LC Disbursements, interest and fees then due
hereunder, such funds shall be applied (i) first, towards payment of interest
and fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
(ii) second, towards payment of principal and unreimbursed LC Disbursements then
due hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal and unreimbursed LC Disbursements then due to such parties.

 

(c)           Sharing of Set-offs.  If any Lender shall, by exercising any right
of set-off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans or participations in
LC Disbursements or Swingline Loans resulting in such Lender receiving payment
of a greater proportion of the aggregate amount of its Loans and participations
in LC Disbursements and Swingline Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
and participations in LC Disbursements and Swingline Loans of other Lenders to
the extent necessary so that the benefit of all such payments shall be shared by
the Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and participations in
LC Disbursements and Swingline Loans; provided that (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by any Loan Party pursuant to and in accordance with the express terms of the
Loan Documents or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements or the Swingline Loans to any assignee or participant, other
than to a Loan Party or any Subsidiary or Affiliate thereof (as to which the
provisions of this paragraph shall apply).  Each Loan Party consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against such Loan Party rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Loan Party in the amount of such participation.

 

(d)           Payments from Borrowers Assumed Made.  Unless the Administrative
Agent shall have received notice from the Company prior to the date on which any
payment is due to the Administrative Agent for the account of the Lenders or the
Issuing Bank hereunder that the applicable Borrower will not make such payment,
the Administrative Agent may assume that the applicable Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the Issuing Bank, as the case may be,
the amount due.  In such event, if the applicable Borrower has not in fact made
such payment, then each of the Lenders or the

 

CREDIT AGREEMENT, Page 44

--------------------------------------------------------------------------------


 

Issuing Bank, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Bank with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.

 

(e)           Set-Off Against Amounts Owed Lenders.  If any Lender shall fail to
make any payment required to be made by it pursuant to this Agreement or any
other Loan Document, then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), apply any amounts thereafter
received by the Administrative Agent for the account of such Lender to satisfy
such Lender’s obligations under such Sections until all such unsatisfied
obligations are fully paid.

 

(f)            Application of Proceeds of Guaranty Agreement.  All amounts
received under the Guaranty Agreement shall first be applied as payment of the
accrued and unpaid fees of the Administrative Agent hereunder and then to all
other unpaid or unreimbursed Obligations (including reasonable attorneys’ fees
and expenses) owing to the Administrative Agent in its capacity as
Administrative Agent only and then any remaining amount of such proceeds shall
be distributed:

 

(i)            first, to the Lenders, pro rata in accordance with the respective
unpaid amounts of Loan Obligations, until all the Loan Obligations have been
Fully Satisfied;

 

(ii)           second, to the Credit Parties, pro rata in accordance with the
respective unpaid amounts of Swap Obligations relating to any interest rate,
currency or commodity Swap Agreement, until all such Swap Obligations have been
Fully Satisfied;

 

(iii)          third, to the Credit Parties, pro rata in accordance with the
respective unpaid amounts of the Deposit Obligations, until all Deposit
Obligations have been Fully Satisfied; and

 

(iv)          fourth, to the Credit Parties, pro rata in accordance with the
respective unpaid amounts of the remaining Obligations.

 

(g)           Return of Proceeds.  If at any time payment, in whole or in part,
of any amount distributed by the Administrative Agent hereunder is rescinded or
must otherwise be restored or returned by the Administrative Agent as a
preference, fraudulent conveyance, or otherwise under any bankruptcy,
insolvency, or similar law, then each Person receiving any portion of such
amount agrees, upon demand, to return the portion of such amount it has received
to the Administrative Agent.

 

(h)           Notice of Amount of Obligations.  Prior to making any distribution
under paragraph (f) of this Section, the Administrative Agent shall request each
Lender to provide the Administrative Agent with a statement of the amounts of
Swap Obligations and Deposit Obligations then owed to such Lender and its
Affiliates.  A Lender may provide such information to the Administrative Agent
at any time and the Administrative Agent may also request such information at
any time.  If a Lender does not provide the Administrative Agent a statement of
the amount of any such Obligations within three (3) Business Days of the date
requested, the Administrative Agent may make distributions under paragraph
(f) thereafter and the amount of Swap Obligations and Deposit Obligations then
owed to such Lender and its Affiliates shall conclusively be deemed to be zero
for purposes of such distributions.  Neither the Lender nor its Affiliates shall
have a right to share in such distributions with respect to any Swap Obligations
or Deposit Obligations owed to it.  If a Lender shall thereafter provide the
Administrative Agent a statement of the amount of the Swap Obligations and
Deposit Obligations then owed to such Lender and its Affiliates, any
distribution under paragraph (b) made after the notice is received by the
Administrative Agent shall take into account the amount of the Swap Obligations
and/or Deposit Obligations then owed.  No Lender nor any Affiliate of a Lender
that has not provided the

 

CREDIT AGREEMENT, Page 45

--------------------------------------------------------------------------------


 

statement of the amount of the Swap Obligations or Deposit Obligations owed
under this paragraph (h) shall be entitled to share retroactively in any
distribution made prior to the date when such statement was provided.  In
furtherance of the provisions of Article IX, the Administrative Agent shall in
all cases be fully protected in making distributions hereunder in accordance
with the statements of the Swap Obligations and Deposit Obligations received
from the Lenders under this paragraph (h).

 

Section 2.18.         Mitigation Obligations; Replacement of Lenders.

 

(a)           Mitigation.  If any Lender requests compensation under
Section 2.14, or if any Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.16, then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 2.14 or 2.16,
as the case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender.  The Company agrees to pay all reasonable costs and expenses incurred by
any Lender in connection with any such designation or assignment.

 

(b)           Replacement.  If any Lender requests compensation under
Section 2.14, or if the Company is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.16, or if any Lender becomes a Defaulting Lender, or if any Lender
suspends its obligation to maintain or fund Fixed Rate Loans under
Section 2.12(h), then the Company may, at its sole expense and effort, upon
notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 10.04), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Company shall have received the prior written
consent of the Administrative Agent (and, if a Revolving Commitment is being
assigned, the Issuing Bank, the Foreign Currency Lenders, and Swingline Lender),
which consent shall not unreasonably be withheld, (ii) such Lender shall have
received payment of an amount equal to the outstanding principal of its Loans
and participations in LC Disbursements, Foreign Currency Loans and Swingline
Loans, accrued interest thereon, accrued fees and all other amounts payable to
it hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Company (in the case of all other amounts),
and (iii) in the case of any such assignment resulting from a claim for
compensation under Section 2.14 or payments required to be made pursuant to
Section 2.16, such assignment will result in a reduction in such compensation or
payments.  A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Company to require such  assignment
and delegation cease to apply.

 

Section 2.19.         Increase of Revolving Commitments.  By written notice sent
to the Administrative Agent (which the Administrative Agent shall promptly
distribute to the Lenders), the Borrowers may request an increase of the
aggregate amount of the Revolving Commitments (i) by an aggregate amount equal
to any integral multiple of $5,000,000 and not less than $10,000,000 and (ii) by
an aggregate amount not to exceed $200,000,000; provided that (i) no Default
shall have occurred and be continuing, (ii) the Aggregate Revolving Commitments
shall not have been reduced, nor shall the Borrowers have given notice of any
such reduction under Section 2.08(b), and (iii) the Aggregate Revolving
Commitments shall not be increased pursuant to this Section 2.19 more than
three (3) times nor to an amount in excess of $600,000,000.  If one or more of
the Revolving Lenders is not increasing its Revolving Commitment, then, with
notice to the Administrative Agent and the other Revolving Lenders, another one
or more financial institutions, each as approved by the Company and the
Administrative

 

CREDIT AGREEMENT, Page 46

--------------------------------------------------------------------------------


 

Agent (a “New Lender”), may commit to provide an amount equal to the aggregate
amount of the requested increase that will not be provided by the existing
Revolving Lenders; provided, that the Revolving Commitment of each New Lender
shall be at least $5,000,000 and the maximum number of New Lenders shall be
three (3).  The amount of the increase in Revolving Commitments pursuant to this
Section 2.19 is herein called the “Increase Amount”.  Upon receipt of notice
from the Administrative Agent to the Revolving Lenders and the Company that the
Revolving Lenders, or sufficient Revolving Lenders and New Lenders, have agreed
to commit to an aggregate amount equal to the Increase Amount (or such lesser
amount as the Company shall agree, which shall be at least $10,000,000 and an
integral multiple of $5,000,000 in excess thereof), then: provided that no
Default exists at such time or after giving effect to the requested increase,
the Borrowers, the Administrative Agent and the Lenders willing to increase
their respective Revolving Commitments and the New Lenders (if any) shall
execute and deliver an Increased Commitment Supplement (herein so called) in the
form attached hereto as Exhibit D.  If all existing Revolving Lenders shall not
have provided their pro rata portion of the requested increase, then after
giving effect to the requested increase the outstanding Revolving Loans may not
be held pro rata in accordance with the new Revolving Commitments.  In order to
remedy the foregoing, on the effective date of the Increased Commitment
Supplement the Revolving Lenders shall make advances among themselves, such
advances to be in amounts sufficient so that after giving effect thereto, the
Revolving Loans shall be held by the Revolving Lenders pro rata according to
their respective Revolving Commitments.  The advances made by a Revolving Lender
under this Section 2.19 shall be deemed to be a purchase of a corresponding
amount of the Revolving Loans of one or more of the Revolving Lenders who
received the advances.  The Revolving Commitments of the Revolving Lenders who
do not agree to increase their Revolving Commitments cannot be reduced or
otherwise changed pursuant to this Section 2.19.  No Revolving Lender is
obligated to increase its Revolving Commitment under the provisions of this
Section 2.19.

 

Section 2.20.         Defaulting Lenders.  Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

 

(a)           Suspension of Commitment Fees.  Commitment fees shall cease to
accrue on the unfunded portion of the Revolving Commitment of such Defaulting
Lender pursuant to Section 2.11(a);

 

(b)           Suspension of Voting.  Such Defaulting Lender shall not have the
right to vote on any issue on which voting is required (other than to the extent
expressly provided in Section 10.02(b)) and the Commitment and Revolving
Exposure of such Defaulting Lender shall not be included in determining whether
the Required Lenders have taken or may take any action hereunder;

 

(c)           Participation Exposure.  If any Foreign Currency Loans are
outstanding or any  Swingline Exposure or LC Exposure exists at the time a
Lender becomes a Defaulting Lender then:

 

(i)            all or any part of the participation interests in the Foreign
Currency Loans, LC Exposure and Swingline Exposure of such Defaulting Lender
shall be reallocated among the non-Defaulting Lenders in accordance with their
respective Applicable Percentages but only to the extent that (x) the conditions
set forth in Section 4.02 are satisfied at the time of such reallocation (and,
unless the Company shall have otherwise notified the Administrative Agent at
such time, the Borrowers shall be deemed to have represented and warranted that
such conditions are satisfied at such time), (y) the sum of all non-Defaulting
Lenders’ Revolving Exposures plus such Defaulting Lender’s Swingline Exposure,
Applicable Percentage of Foreign Currency Loans, and LC Exposure does not exceed
the total of all non-Defaulting Lenders’ Revolving Commitments and (z) such
reallocation does not cause the Revolving Exposure of any non-Defaulting Lender
to exceed such non-Defaulting Lender’s Revolving Commitment;

 

CREDIT AGREEMENT, Page 47

--------------------------------------------------------------------------------


 

(ii)           if the reallocation described in clause (i) above cannot, or can
only partially, be effected, the Borrowers shall within one Business Day
following notice by the Administrative Agent (y) first, prepay such Swingline
Exposure and Foreign Currency Loans and (z) second, cash collateralize, for the
benefit of the Issuing Bank, the Borrower’s obligations corresponding to such
Defaulting Lender’s LC Exposure (after giving effect to any partial reallocation
pursuant to clause (i) above) in accordance with the procedures set forth in
Section 2.05(j) for so long as such LC Exposure is outstanding;

 

(iii)          if the Company cash collateralizes any portion of such Defaulting
Lender’s LC Exposure attributable to Letters of Credit issued for the account of
the Borrowers pursuant to clause (ii) above, no Borrower shall be required to
pay any fees to such Defaulting Lender pursuant to Section 2.11(b) with respect
to such Defaulting Lender’s LC Exposure attributable to Letters of Credit during
the period such Defaulting Lender’s LC Exposure is cash collateralized;

 

(iv)          if the LC Exposure of the non-Defaulting Lenders is reallocated
pursuant to clause (i) above, then the fees payable to the Lenders pursuant to
Sections 2.11(a) and 2.11(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; and

 

(v)           if all or any portion of such Defaulting Lender’s LC Exposure is
neither reallocated nor cash collateralized pursuant to clause (i) or
(ii) above, then, without prejudice to any rights or remedies of the Issuing
Bank or any Lender hereunder, all letter of credit fees payable under
Section 2.11(b) with respect to such Defaulting Lender’s LC Exposure shall be
payable to the Issuing Bank until such LC Exposure is reallocated and/or cash
collateralized; and

 

(vi)          Suspension of Swingline Loans, Foreign Currency Loans and Letters
of Credit.  So long as such Lender is a Defaulting Lender, the Swingline Lender
shall not be required to fund any Swingline Loan, the Foreign Currency Lenders
shall not be required to fund any Foreign Currency Loan, and the Issuing Bank
shall not be required to issue, amend or increase any Letter of Credit, unless
it is satisfied that the related exposure will be one hundred percent (100%)
covered by the Commitments of the non-Defaulting Lenders and/or cash collateral
will be provided by the Borrowers in accordance with Section 2.20(c), and
participating interests in any such newly made Swingline Loan or Foreign
Currency Loan or newly issued or increased Letter of Credit shall be allocated
among non-Defaulting Lenders in a manner consistent with Section 2.20(c)(i) (and
such Defaulting Lender shall not participate therein).

 

(d)           Setoff against Defaulting Lender.  Any amount payable to such
Defaulting Lender hereunder (whether on account of principal, interest, fees or
otherwise and including any amount that would otherwise be payable to such
Defaulting Lender pursuant to Section 2.17(c) but excluding Section 2.18(b))
shall, in lieu of being distributed to such Defaulting Lender, be retained by
the Administrative Agent in a segregated account and, subject to any applicable
requirements of law, be applied at such time or times as may be determined by
the Administrative Agent: (i) first, to the payment of any amounts owing by such
Defaulting Lender to the Administrative Agent hereunder, (ii) second, pro rata,
to the payment of any amounts owing by such Defaulting Lender to the Issuing
Bank, the Foreign Currency Lenders or Swingline Lender hereunder, (iii) third,
to the funding of any Loan or the funding or cash collateralization of any
participating interest in any Swingline Loan, Foreign Currency Loan or Letter of
Credit in respect of which such Defaulting Lender has failed to fund its portion
thereof as required by this Agreement, as determined by the Administrative
Agent, (iv) fourth, if so determined by the Administrative Agent and the
Company, held in such account as cash collateral for future funding obligations
of the Defaulting Lender under this Agreement, (v) fifth, pro rata, to the
payment of any amounts owing to the Borrowers or the Lenders as a result of any
judgment of a court of competent jurisdiction obtained by any Borrower or any
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement and (vi) sixth, to such
Defaulting

 

CREDIT AGREEMENT, Page 48

--------------------------------------------------------------------------------


 

Lender or as otherwise directed by a court of competent jurisdiction; provided
that if such payment is (x) a prepayment of the principal amount of any Loans or
reimbursement obligations in respect of LC Disbursements which a Defaulting
Lender has funded its participation obligations and (y) made at a time when the
conditions set forth in Section 4.02 are satisfied, such payment shall be
applied solely to prepay the Loans of, and reimbursement obligations owed to,
all non-Defaulting Lenders pro rata prior to being applied to the prepayment of
any Loans, or reimbursement obligations owed to, any Defaulting Lender. In the
event that the Administrative Agent, the Company, the Issuing Bank and the
Swingline Lender each agrees that a Defaulting Lender has adequately remedied
all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposures, Foreign Currency Exposures, and LC Exposures of the Lenders
shall be readjusted to reflect the inclusion of such Lender’s Revolving
Commitment and on such date such Lender shall purchase at par such of the Loans
of the other Lenders (other than Swingline Loans) as the Administrative Agent
shall determine may be necessary in order for such Lender to hold such Loans in
accordance with its Applicable Percentage.

 

Section 2.21.         European Economic and Monetary Union Provisions.  The
following clauses of this Section 2.21 shall be effective at and from the
commencement of the third stage of EMU by the United Kingdom:

 

(a)           Redenomination and Foreign Currencies.  Each obligation under this
Agreement which has been denominated in English Pounds Sterling shall be
redenominated into the euro unit in accordance with EMU legislation; provided,
that if and to the extent that any EMU legislation provides that following the
commencement of the third stage of EMU by the United Kingdom an amount
denominated either in the Euro or in English Pounds Sterling and payable within
the United Kingdom by crediting an account of the creditor can be paid by the
debtor either in the euro unit or in English Pounds Sterling, each party to this
Agreement shall be entitled to pay or repay any such amount either in the euro
unit or in English Pounds Sterling.  Any Foreign Currency Borrowing that would
otherwise be denominated in English Pounds Sterling shall be made in the euro
unit and except as provided in the forgoing sentence, any amount payable by the
Administrative Agent to the Lenders under this Agreement shall be paid in the
euro unit.

 

(b)           Payments by Agent Generally.  With respect to the payment of any
amount denominated in the euro unit or in English Pounds Sterling, neither the
Administrative Agent nor any Lender shall be liable to any Borrower or any
Lender in any way whatsoever for any delay, or the consequences of any delay, in
the crediting to any account of any amount required by this Agreement to be paid
if such party shall have taken all relevant steps to achieve, on the date
required by this Agreement, the payment of such amount in immediately available,
freely transferable, cleared funds (in the euro unit or, as the case may be, in
English Pounds Sterling) to the account with the bank which shall have been
specified for such purpose.  As used herein, “all relevant steps” means all such
steps as may be prescribed from time to time by the regulations or operating
procedures of such clearing or settlement system as the Administrative Agent may
from time to time determine for the purpose of clearing or settling payments of
the Euro.

 

(c)           Basis of Accrual.  If the basis of accrual of interest or fees
expressed in this Agreement with respect to English Pounds Sterling shall be
inconsistent with any convention or practice in the London interbank market for
the basis of accrual of interest or fees in respect of the Euro, such convention
or practice shall replace such expressed basis effective as of and from the
commencement of the third stage of EMU by the United Kingdom; provided, that if
any Fixed Rate English Pounds Sterling Borrowing is outstanding immediately
prior to such date, such replacement shall take effect, with respect to such
Borrowing, at the end of the then current Interest Period.

 

CREDIT AGREEMENT, Page 49

--------------------------------------------------------------------------------


 

(d)           Rounding and other Consequential Changes.  Without prejudice and
in addition to any method of conversion or rounding prescribed by any EMU
legislation and without prejudice to the respective liabilities for indebtedness
of the Borrowers to the Lenders and the Lenders to the Borrowers under or
pursuant to this Agreement:

 

(i)            each reference in this Agreement to a minimum amount (or an
integral multiple thereof) in English Pounds Sterling shall be replaced by a
reference to such reasonably comparable and convenient amount (or an integral
multiple thereof) in the euro unit as the Administrative Agent may from time to
time specify; and

 

(ii)           except as expressly provided in this clause (ii), each provision
of this Agreement shall be subject to such reasonable changes of construction as
the Administrative Agent may from time to time specify to be necessary or
appropriate to reflect the introduction of or changeover to the Euro in the
United Kingdom.

 

Section 2.22.         Unavailability of Foreign Currency Loans.  Notwithstanding
any other provision herein, if any Change in Law shall make it unlawful for the
Issuing Bank to issue or maintain a Letter of Credit denominated in a Foreign
Currency, the Lenders to make or maintain any Foreign Currency Loan or to give
effect to their obligations as contemplated hereby with respect to any such Loan
or Letter of Credit denominated in a Foreign Currency or in the event that there
shall occur any material adverse change in national or international financial,
political or economic conditions or currency exchange rates or exchange controls
which would in the opinion of the Administrative Agent, the Required Foreign
Currency Lenders (in the case of any Foreign Currency Loan), or the Issuing Bank
(in the case of any Letter of Credit to be denominated in a Foreign Currency)
makes it impracticable for any Foreign Currency Loan or Letter of Credit to be
denominated in a Foreign Currency, then, by written notice to the Company, the
Administrative Agent may:  (a) declare that Loans denominated in the affected
Foreign Currency will not thereafter be made and Letters of Credit denominated
in the affected Foreign Currency will not thereafter be issued and (b) require
that all outstanding Foreign Currency Loans so affected be repaid (it being
understood that, if the result of any of the preceding events is that the type
of currency in which the Foreign Currency Loan was made no longer exists or the
applicable Borrower is not able to make payment to the Administrative Agent for
the account of the Foreign Currency Lenders in such original currency, then such
Foreign Currency Loan shall be repaid in Dollars in an amount equal to the
Dollar Amount (as of the date of repayment) of such payment due, it being the
intention of the parties hereto that the Borrowers take all risks any such
event) and all Letters of Credit so affected be replaced.

 

Section 2.23.         Borrowers Representative.

 

(a)           Appointment; Nature of Relationship.  The Company is hereby
appointed by each of the other Borrowers as its contractual representative
hereunder and under each other Loan Document, and each of the Borrowers
irrevocably authorizes the Company to act as the contractual representative of
such Borrower with the rights and duties expressly set forth herein and in the
other Loan Documents.  The Company agrees to act as such contractual
representative upon the express conditions contained in this Section 2.23.  The
Administrative Agent and the Lenders, and their respective officers, directors,
agents or employees, shall not be liable to the Company or any Borrower for any
action taken or omitted to be taken by the Company or the Borrowers pursuant to
this Section 2.23.

 

(b)           Powers.  The Company shall have and may exercise such powers under
the Loan Documents as are specifically delegated to the Company by the terms of
each thereof, together with such powers as are reasonably incidental thereto. 
The Company shall have no implied duties to the Borrowers, or any obligation to
the Lenders to take any action thereunder except any action specifically
provided by the Loan Documents to be taken by the Company.

 

CREDIT AGREEMENT, Page 50

--------------------------------------------------------------------------------


 

(c)           Execution of Loan Documents.  The Borrowers (other than the
Company) hereby empower and authorize the Company, on behalf of such Borrowers,
to execute and deliver to the Administrative Agent and the Lenders the Loan
Documents and all related agreements, certificates, documents, or instruments as
shall be necessary or appropriate to effect the purposes of the Loan Documents. 
Each Borrower agrees that any action taken by the Company or the Borrowers in
accordance with the terms of this Agreement or the other Loan Documents, and the
exercise by the Company of its powers set forth therein or herein, together with
such other powers that are reasonably incidental thereto, shall be binding upon
all of the Borrowers.

 

ARTICLE III.

 

Representations and Warranties

 

In order to induce the Administrative Agent, the Issuing Bank and the Lenders to
enter into this Agreement and to make Loans and issue Letters of Credit
hereunder, the Company represents and warrants to the Administrative Agent, the
Issuing Bank and the Lenders that:

 

Section 3.01.         Organization; Powers.  Each of the Company and the
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, has all requisite power and
authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required.

 

Section 3.02.         Authorization; Enforceability.  The Transactions to be
entered into by each Loan Party are within such Loan Party’s corporate,
partnership or limited liability company powers (as applicable) and have been
duly authorized, as applicable, by all necessary corporate, partnership or
limited liability action (as applicable) and, if required, all stockholder
action.  This Agreement has been duly executed and delivered by each Borrower
and constitutes, and each other Loan Document to which any Loan Party is to be a
party, when executed and delivered by such Loan Party, will constitute, a legal,
valid and binding obligation of such Loan Party, enforceable in accordance with
their respective terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

 

Section 3.03.         Governmental Approvals; No Conflicts.   The Transactions
(a) do not require any consent or approval of, registration or filing with, or
any other action by, any Governmental Authority, except such as have been
obtained or made and are in full force and effect, (b) will not violate any
applicable law or regulation or the charter, by-laws or other organizational
documents of the Company or any of the Subsidiaries or any order of any
Governmental Authority, (c) will not violate or result in a default under any
material indenture, agreement or other instrument binding upon the Company or
any of the Subsidiaries or its assets (including, without limitation, the
documentation governing the Senior Notes), or give rise to a right thereunder to
require any payment to be made by the Company or any of the Subsidiaries, and
(d) will not result in the creation or imposition of any Lien on any asset of
the Company or any of the Subsidiaries.

 

Section 3.04.         Financial Condition; No Material Adverse Change.

 

(a)           Financial Statements.  The Company has heretofore furnished to the
Lenders (i) the Form 10-K filed by the Company with the SEC for the fiscal year
ended December 31, 2011 and (ii) the consolidated balance sheet and statements
of income, stockholders equity and cash flows of the Company and its
consolidated Subsidiaries as of and for the fiscal quarter and the portion of
the fiscal

 

CREDIT AGREEMENT, Page 51

--------------------------------------------------------------------------------


 

year ended June 30, 2012, certified by one of the Company’s Financial Officers. 
Such financial statements present fairly, in all material respects, the
financial position and results of operations and cash flows of the Company and
its consolidated Subsidiaries as of such dates and for such periods in
accordance with GAAP, subject to year-end audit adjustments and the absence of
footnotes in the case of the statements referred to in clause (ii) above.

 

(b)                                 No Material Adverse Change.  Since
December 31, 2011, there has been no event or circumstance, either individually
or in the aggregate, that has had or could reasonably be expected to result in a
Material Adverse Effect.

 

(c)                                  Contingent Liabilities.  Except as
disclosed in the financial statements referred to above or the notes thereto or
in the Information Memorandum, after giving effect to the Transactions, neither
the Company nor any of the Subsidiaries has, as of the Effective Date, any
material contingent liabilities, unusual long term commitments or unrealized
losses.

 

Section 3.05.                          Properties.

 

(a)                                 Ownership.  Each of the Company and the
Subsidiaries has good title to, or valid leasehold interests in, all its real
and personal property material to its business, except for minor defects in
title that do not interfere with its ability to conduct its business as
currently conducted or to utilize such properties for their intended purposes.

 

(b)                                 Intellectual Property.  Each of the Company
and the Subsidiaries owns, or is licensed to use, all trademarks, tradenames,
copyrights, patents and other intellectual property material to its business,
and the use thereof by the Company and the Subsidiaries does not infringe upon
the rights of any other Person, except for any such infringements that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

 

Section 3.06.                          Litigation and Environmental Matters.

 

(a)                                 Litigation.  There are no actions, suits or
proceedings by or before any arbitrator or Governmental Authority pending
against or, to the knowledge of the Company, threatened against or affecting the
Company or any of the Subsidiaries (i) as to which there is a reasonable
possibility of an adverse determination and that, if adversely determined, could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect or (ii) that involve any of the Loan Documents or the
Transactions.

 

(b)                                 Environmental Matters.  Except with respect
to any other matters that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, neither the
Company nor any of the Subsidiaries (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (ii) has become subject to
any Environmental Liability, (iii) has received notice of any claim with respect
to any Environmental Liability or (iv) knows of any basis for any Environmental
Liability.

 

Section 3.07.                          Compliance with Laws and Agreements. 
Each of the Company and the Subsidiaries is in compliance with all laws,
regulations and orders of any Governmental Authority applicable to it or its
property and all indentures, agreements and other instruments binding upon it or
its property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.  No Default has occurred and is continuing.

 

CREDIT AGREEMENT, Page 52

--------------------------------------------------------------------------------


 

Section 3.08.                          Investment Company Status.  Neither the
Company nor any of the Subsidiaries is an “investment company” as defined in, or
subject to regulation under, the Investment Company Act of 1940.

 

Section 3.09.                          Taxes.  Each of the Company and the
Subsidiaries has timely filed or caused to be filed all Tax returns and reports
required to have been filed and has paid or caused to be paid all Taxes required
to have been paid by it, except (a) Taxes that are being contested in good faith
by appropriate proceedings and for which the Company or such Subsidiary, as
applicable, has set aside on its books adequate reserves or (b) to the extent
that the failure to do so could not reasonably be expected to result in a
Material Adverse Effect.

 

Section 3.10.                          ERISA.  No ERISA Event (nor any similar
event with respect to a Foreign Plan) has occurred or is reasonably expected to
occur that, when taken together with all other such events for which liability
is reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect.  Other than with respect to the Delta Plan, the present
value of all accumulated benefit obligations under each Plan and each Foreign
Plan (based on the assumptions used for purposes of Statement of Financial
Accounting Standards No. 87) did not, as of the date of the most recent
financial statements reflecting such amounts, exceed by more than $15,000,000
the fair market value of the assets of such Plan or Foreign Plan, and the
present value of all accumulated benefit obligations of all underfunded Plans
and Foreign Plans (based on the assumptions used for purposes of Statement of
Financial Accounting Standards No. 87) did not, as of the date of the most
recent financial statements reflecting such amounts, exceed by more than
$15,000,000 the fair market value of the assets of all such underfunded Plans. 
The Company’s funding status with respect to the Delta Plan as of December 31,
2011 is set forth in footnote 16 to the Notes to Consolidated Financial
Statements filed as part of the Company’s Annual Report on Form 10-K for the
fiscal year ended December 31, 2011. There have been no employees added to the
Delta Plan since December 31, 2011.

 

Section 3.11.                          Disclosure.  The Company has disclosed to
the Lenders all agreements, instruments and corporate or other restrictions to
which the Company or any of the Subsidiaries is subject, and all other matters
known to any of them, that, individually or in the aggregate, could reasonably
be expected to result in a Material Adverse Effect.  Neither the Information
Memorandum nor any of the other reports, financial statements, certificates or
other information furnished by or on behalf of any Loan Party to the
Administrative Agent or any Lender in connection with the negotiation of this
Agreement or any other Loan Document or delivered hereunder or thereunder (as
modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that, with respect to projected financial
information, the Company represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.

 

Section 3.12.                          Disclosable Subsidiaries.  As of the
Effective Date, the Company has no Material Subsidiaries or Subsidiaries
required to be disclosed on Exhibit 21 to the Company’s Annual Report on
Form 10-K per Item 601(b)(21) under Regulation S-K of the Securities Exchange
Act of 1934, as amended (collectively, the “Disclosable Subsidiaries”), other
than those listed on Schedule 3.12 hereto.  As of the Effective Date,
Schedule 3.12 sets forth the jurisdiction of incorporation or organization of
each such Disclosable Subsidiary and the percentage of the Company’s ownership
(direct or indirect) of the outstanding Equity Interests of each Disclosable
Subsidiary.  Except as permitted to be issued or created pursuant to the terms
hereof or as reflected on Schedule 3.12, there are no outstanding subscriptions,
options, warrants, calls, or rights (including preemptive rights) to acquire,
and no outstanding securities or instruments convertible into any Equity
Interests of any Disclosable Subsidiary.

 

CREDIT AGREEMENT, Page 53

--------------------------------------------------------------------------------


 

Section 3.13.                          Insurance.  Each of the Company and the
Subsidiaries maintain with financially sound and reputable insurers, insurance
with respect to its properties and business against such casualties and
contingencies and in such amounts as are usually carried by businesses engaged
in similar activities as the Company and the Subsidiaries and located in similar
geographic areas in which the Company and the Subsidiaries operate.

 

Section 3.14.                          Labor Matters.  As of the Effective Date,
there are no strikes, lockouts or slowdowns against the Company or any
Subsidiary pending or, to the knowledge of the Company, threatened, except any
such strikes, lockouts or slowdowns which, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.  The
hours worked by and payments made to employees of the Company and the
Subsidiaries have not been in violation of the Fair Labor Standards Act or any
other applicable Federal, state, local or foreign law dealing with such matters,
except where any such violations, individually or in the aggregate, could not
reasonable be expected to result in a Material Adverse Effect.  All payments due
from the Company or any Subsidiary, or for which any claim may be made against
the Company or any Subsidiary, on account of wages and employee health and
welfare insurance and other benefits, have been paid or accrued as a liability
on the books of the Company or such Subsidiary, except to the extent the
aggregate of all such payments could not reasonably be expected to result in a
Material Adverse Effect.  The consummation of the Transactions will not give
rise to any right of termination or right of renegotiation on the part of any
union under any collective bargaining agreement to which the Company or any
Subsidiary is bound.

 

Section 3.15.                          Solvency.  Immediately after the
consummation of the Transactions to occur on the Effective Date and immediately
following the making of each Loan made on the Effective Date and after giving
effect to the application of the proceeds of such Loans, (a) the fair value of
the assets of each Loan Party, at a fair valuation, will exceed its debts and
liabilities, subordinated, contingent or otherwise; (b) the present fair
saleable value of the property of each Loan Party will be greater than the
amount that will be required to pay the probable liability of its debts and
other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured; (c) each Loan Party will be able
to pay its debts and liabilities, subordinated, contingent or otherwise, as such
debts and liabilities become absolute and matured; and (d) each Loan Party will
not have unreasonably small capital with which to conduct the business in which
it is engaged as such business is now conducted and is proposed to be conducted
following the Effective Date.  As used in this Section 3.15, the term “fair
value” means the amount at which the applicable assets would change hands
between a willing buyer and a willing seller within a reasonable time, each
having reasonable knowledge of the relevant facts, neither being under any
compulsion to act, with equity to both and “present fair saleable value” means
the amount that may be realized if the applicable company’s aggregate assets are
sold with reasonable promptness in an arm’s length transaction under present
conditions for the sale of a comparable business enterprises.

 

Section 3.16.                          Margin Securities.  Neither the Company
nor any Subsidiary is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of purchasing or
carrying margin stock (within the meaning of Regulations U or X of the Board of
Governors of the Federal Reserve System), and, except for the repurchases of the
Company’s capital stock in accordance with the limitations in Section 5.09 and
Section 6.08, no part of the proceeds of any Loan will be used to purchase or
carry any margin stock or to extend credit to others for the purpose of
purchasing or carrying margin stock.

 

Section 3.17.                          Common Enterprise.  The successful
operation and condition of each of the Loan Parties is dependent on the
continued successful performance of the functions of the group of the Loan
Parties as a whole and the successful operation of each of the Loan Parties is
dependent on the successful performance and operation of each other Loan Party. 
Each Loan Party expects to derive benefit (and its board of directors or other
governing body has determined that it may reasonably be expected to derive

 

CREDIT AGREEMENT, Page 54

--------------------------------------------------------------------------------


 

benefit), directly or indirectly, from (a) successful operations of each of the
other Loan Parties and (b) the credit extended by the Lenders to the Company
hereunder, both in their separate capacities and as members of the group of
companies.  Each Loan Party has determined that execution, delivery, and
performance of this Agreement and any other Loan Documents to be executed by
such Loan Party is within its purpose, will be of direct and indirect benefit to
such Loan Party, and is in its best interest.

 

Section 3.18.                          Representations as to Foreign Loan
Parties.  Each of the Company and each other Loan Party that is not a Domestic
Subsidiary of the Company (herein, a “Foreign Loan Party”) represents and
warrants to the Administrative Agent and the Lenders that:

 

(a)                                 Noncontravention.  Such Foreign Loan Party
is subject to civil and commercial laws with respect to its obligations under
this Agreement and the other Loan Documents to which it is a party (collectively
as to such Foreign Loan Party, the· “Applicable Foreign Loan Party Documents”),
and the execution, delivery and performance by such Foreign Loan Party of the
Applicable Foreign Loan Party Documents constitute and will constitute private
and commercial acts and not public or governmental acts.  Neither such Foreign
Loan Party nor any of its property has any immunity from jurisdiction of any
court or from any legal process (whether through service or notice, attachment
prior to judgment, attachment in aid of execution, beslag, execution or
otherwise) under the laws of the jurisdiction in which such Foreign Loan Party
is organized and existing in respect of its obligations under the Applicable
Foreign Loan Party Documents.

 

(b)                                 Enforceability and Consents.  The Applicable
Foreign Loan Party Documents are in proper legal form under the Laws of the
jurisdiction in which such Foreign Loan Party is organized and existing for the
enforcement thereof against such Foreign Loan Party under the Laws of such
jurisdiction, and to ensure the legality, validity, enforceability, priority or
admissibility in evidence of the Applicable Foreign Loan Party Documents.  It is
not necessary to ensure the legality, validity, enforceability, priority or
admissibility in evidence of the Applicable Foreign Loan Party Documents that
the Applicable Foreign Loan Party Documents be filed, registered or recorded
with, or executed or notarized before, any court or other authority in the
jurisdiction in which such Foreign Loan Party is organized and existing or that
any registration charge or stamp or similar tax be paid on or in respect of the
Applicable Foreign Loan Party Documents or any other document, except for
(i) any such filing, registration, recording, execution or notarization as has
been made or is not required to be made until the Applicable Foreign Loan Party
Document or any other document is sought to be enforced and (ii) any charge or
tax has been timely paid.

 

(c)                                  Taxes and Duties.  There is no tax, levy,
impost, duty, fee assessment or other governmental charge, or any deduction or
withholding, imposed by any Governmental Authority in or of the jurisdiction in
which such Foreign Loan Party is organized and existing either (i) on or by
virtue of the execution or delivery of the Applicable Foreign Loan Party
Documents or (ii) on any payment to be made by such Foreign Loan Party pursuant
to the Applicable Foreign Loan Party Documents, except as has been disclosed to
the Administrative Agent.

 

(d)                                 Notices and Authorizations.  The execution,
delivery and performance of the Applicable Foreign Loan Party Documents executed
by such Foreign Loan Party are, under applicable foreign exchange control
regulations of the jurisdiction in which such Foreign Loan Party is organized
and existing, not subject to any notification or authorization except (i) such
as have been made or obtained, (ii) such as cannot be made or obtained until a
later date (provided that any notification or authorization described in clause
(ii) shall be made or obtained as soon as is reasonably practicable) or (iii) in
the case of any Dutch Loan Party notification requirements to the Dutch Central
Bank with respect to payments made to and by Persons inside The Netherlands from
and to Persons outside The Netherlands pursuant to the 1994 Act on Financial
Foreign Relations (Wet financiële betrekkingen buitenland 1994)

 

CREDIT AGREEMENT, Page 55

--------------------------------------------------------------------------------


 

and the General Reporting Obligations 2003 (Rapportagevoorschriften
betalingsbalansrapportages 2003).

 

(e)                                  Dutch Loan Parties.  No Dutch Loan Party
has (i) applied for or consented to the appointment of, or the taking of
possession by, a receiver (curator), custodian, administrator (bewindvoerder),
trustee, examiner, liquidator or the like for itself or all or a substantial
part of its property, (ii)made a general assignment for the benefit of
creditors, (iii) filed a petition seeking to take advantage of any law relating
to bankruptcy (faillissement), insolvency, reorganization, suspension of
payments (surcéance van betaling), liquidation (vereffening), dissolution
(ontbinding), arrangement or winding-up, or composition or readjustment of
debts, (iv) filed a notice under Section 36 of the Dutch 1990 Tax Collection Act
(Invorderingswet 1990) (whether or not pursuant to section 60 of the Act on the
Financing of Social Insurances (Wet financiering sociale verzekeringen)) and
(v) taken any action in furtherance of, or indicating its consent to, approval
of, or acquiescence in, any of the acts described under (i), (ii), (iii) or
(iv) above.

 

(f)                                   Australian Loan Parties.  No Australian
Loan Party has (i) applied for or consented to the appointment of, or the taking
of possession by, a receiver, administrator, liquidator or the like for itself
or all or a substantial part of its property, (ii) made a general assignment for
the benefit of creditors, (iii) commenced a voluntary case under Australian
insolvency law, (iv) instituted any proceeding or filed a petition seeking to
take advantage of any other law relating to bankruptcy, insolvency,
reorganization, liquidation, dissolution, winding-up, or composition or
readjustment of debts, (vi) failed to controvert in a timely and appropriate
manner, or acquiesced in writing to, any petition filed against it in an
involuntary case under Australian insolvency law, (vi) admitted in writing its
inability to, or is generally unable to, pay its debts as such debts become due
within the contemplation of Australian insolvency law, or (vii) taken any
corporate action for the purpose of effecting any of the foregoing.

 

Section 3.19.                          OFAC and Patriot Act.  The Company and
each Subsidiary and, to the knowledge of the Company, each Affiliate of any Loan
Party is: (i) not a “blocked” person listed in the Annex to Executive Order Nos.
12947, 13099 and 13224 and all modifications thereto or thereof; (ii) in
compliance in all material respects with the requirements of the USA Patriot Act
Title III of 107 Public Law 56 (October 26, 2001) and of other statutes and all
orders, rules and regulations of the United States government and its various
executive departments, agencies and offices, related to the subject matter of
such Act, including Executive Order 13224 effective September 24, 2001
(collectively, the “Patriot Act”); (iii) operated under policies, procedures and
practices, if any, that are in compliance in all material respects with the
Patriot Act; (iv) not in receipt of any notice from the Secretary of State or
the Attorney General of the United States or any other department, agency or
office of the United States claiming a violation or possible violation of the
Patriot Act; (v) not in receipt of any notice stating that any Loan Party or any
Subsidiary or Affiliate of any Loan Party is listed as a Specially Designated
Terrorist (as defined in the Patriot Act) or as a “blocked” person on any lists
maintained by the Office of Foreign Assets Control, Department of the Treasury
(the “OFAC”) pursuant to the Patriot Act or any other list of terrorists or
terrorist organizations maintained pursuant to any of the rules and regulations
of the OFAC issued pursuant to the Patriot Act or on any other list of
terrorists or terrorist organizations maintained pursuant to the Patriot Act;
and (vi) not in receipt of any notice stating that any Loan Party or any
Subsidiary or Affiliate of any Loan Party is a Person who has been determined by
competent authority to be subject to any of the prohibitions contained in the
Patriot Act.

 

CREDIT AGREEMENT, Page 56

--------------------------------------------------------------------------------


 

ARTICLE IV.

 

Conditions

 

Section 4.01.                          Effective Date.  The obligations of the
Lenders to make Loans and of the Issuing Bank to issue Letters of Credit
hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 10.02):

 

(a)                                 Execution and Delivery of This Agreement. 
The Administrative Agent (or its counsel) shall have received from each party
hereto either (i) a counterpart of this Agreement signed on behalf of such party
or (ii) written evidence satisfactory to the Administrative Agent (which may
include telecopy or other electronic transmission of a signed signature page of
this Agreement) that such party has signed a counterpart of this Agreement.

 

(b)                                 Guaranty Agreement.  The Administrative
Agent (or its counsel) shall have received from each Guarantor either (i) a
counterpart of the Guaranty Agreement signed on behalf of such party or
(ii) written evidence satisfactory to the Administrative Agent (which may
include telecopy or other electronic transmission of a signed signature page of
this Agreement) that such party has signed a counterpart of the Guaranty
Agreement.

 

(c)                                  Legal Opinion.  The Administrative Agent
shall have received favorable written opinions (addressed to the Administrative
Agent and the Lenders, dated the Effective Date, containing such qualifications
and exceptions and otherwise in form and substance acceptable to the
Administrative Agent) of counsel for the Loan Parties (including opinions of
counsel licensed to practice in such jurisdiction in which a Loan Party is
organized other than Delaware) covering, unless the Administrative Agent
otherwise consents, the matters set forth in Sections 3.01, 3.02, 3.03 and 3.18
of this Agreement and such other matters relating to the Loan Parties, the Loan
Documents or the Transactions as the Administrative Agent shall reasonably
request.  The Loan Parties requests each such counsel to deliver such opinions

 

(d)                                 Corporate Authorization Documents.  The
Administrative Agent shall have received such documents and certificates as the
Administrative Agent or its counsel may reasonably request relating to the
organization, existence and good standing of each Loan Party, the authorization
of the Transactions and any other legal matters relating to the Loan Parties,
the Loan Documents or the Transactions, all in form and substance satisfactory
to the Administrative Agent and its counsel.

 

(e)                                  Closing Certificate.  The Administrative
Agent shall have received a certificate, dated the Effective Date and signed by
the President, a Vice President or a Financial Officer of the Company,
confirming compliance with the conditions set forth in paragraphs (a) and (b) of
Section 4.02.

 

(f)                                   Fees.  The Administrative Agent, the
Arrangers and the Lenders shall have received all fees and other amounts due and
payable pursuant to any fee letter between the Company and any Arranger or
Lender, this Agreement or any other Loan Document on or prior to the Effective
Date, including, to the extent invoiced, reimbursement or payment of all
out-of-pocket expenses required to be reimbursed or paid by the Borrowers
hereunder or under any other Loan Document.

 

(g)                                  Existing Credit Agreement.  The
Administrative Agent shall have received evidence that all outstanding principal
and all unpaid interest and fees accrued under the Company’s existing credit
agreement agented by Bank of America, N.A. and all other fees, expenses and
other charges outstanding thereunder shall have been paid or shall be paid with
the proceeds of the initial Loans hereunder.

 

CREDIT AGREEMENT, Page 57

--------------------------------------------------------------------------------


 

(h)                                 Other Documentation.  The Administrative
Agent and its counsel shall have received all information, approvals, documents
or instruments as the Administrative Agent or its counsel may reasonably
request.

 

The Administrative Agent shall notify the Company and the Lenders of the date
when the Administrative Agent has received all documents required to be
delivered under this Section 4.01 and all fees required to be paid to the
Administrative Agent under this Section 4.01 and such date shall be the
Effective Date, and such notice shall be conclusive and binding. 
Notwithstanding the foregoing, the obligations of the Lenders to make Loans and
of the Issuing Bank to issue Letters of Credit hereunder shall not become
effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 10.02) at or prior to 3:00 p.m., Dallas, Texas time, on
August 31, 2012 (and, in the event such conditions are not so satisfied or
waived, the Commitments shall terminate at such time).

 

Section 4.02.                          Each Credit Event.  The obligation of
each Lender to make a Loan on the occasion of any Borrowing, and of the Issuing
Bank to issue, amend, renew or extend any Letter of Credit, is subject to
receipt of the request therefor in accordance herewith and to the satisfaction
of the following conditions:

 

(a)                                 Representations and Warranties.  The
representations and warranties of each Loan Party set forth in the Loan
Documents shall be true and correct in all material respects (except for any
representation and warranty that is qualified by materiality or Material Adverse
Effect, which representation and warranty shall be true and correct in all
respects) on and as of the date of such Borrowing or the date of issuance,
amendment, renewal or extension of such Letter of Credit, as applicable, except
to the extent such representations and warranties specifically relate to any
earlier date in which case such representations and warranties shall have been
true and correct as of such earlier date;

 

(b)                                 Lending Limits.  At the time of and
immediately after giving effect to such Borrowing or the issuance, amendment,
renewal or extension of such Letter of Credit, as applicable, (i) the Aggregate
Revolving Exposure shall not exceed the Aggregate Revolving Commitments,
(ii) the Foreign Currency Exposure shall not exceed the Foreign Currency
Commitments and (iii) the Dollar Amount of the LC Exposure shall not exceed
$75,000,000; and

 

(c)                                  No Default.  At the time of and immediately
after giving effect to such Borrowing or the issuance, amendment, renewal or
extension of such Letter of Credit, as applicable, no Default shall exist.

 

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrowers on the date thereof as to the matters specified in paragraphs (a),
(b), and (c) of this Section.

 

ARTICLE V.

 

Affirmative Covenants

 

Until the Loan Obligations have been Fully Satisfied and the Commitments have
been terminated, the Company covenants and agrees with the Administrative Agent,
the Issuing Bank and the Lenders that:

 

Section 5.01.                          Financial Statements and Other
Information.  The Company will furnish to the Administrative Agent and each
Lender:

 

(a)                                 Annual Audit.  Within 90 days after the end
of each fiscal year of the Company, the annual audited financial statements of
the Company and its consolidated Subsidiaries for such fiscal

 

CREDIT AGREEMENT, Page 58

--------------------------------------------------------------------------------


 

year (prepared in accordance with GAAP), as filed with the SEC. Such financial
statements shall be reported on by Deloitte & Touche LLP or other independent
public accountants of recognized national standing (without a “going concern” or
like qualification or exception and without any qualification or exception as to
the scope of such audit) to the effect that such consolidated financial
statements present fairly in all material respects the financial condition and
results of operations of the Company and the Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied;

 

(b)                                 Quarterly Financial Statements.  Within
45 days after the end of each of the first three fiscal quarters of each fiscal
year of the Company, the unaudited financial statements of the Company and its
consolidated Subsidiaries for such fiscal quarter (prepared in accordance with
GAAP) as filed with the SEC and certified by one of the Company’s Financial
Officers as presenting fairly in all material respects the financial condition
and results of operations of the Company and the Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, subject to normal year-end
audit adjustments and the absence of footnotes;

 

(c)                                  Compliance Certificate.  Concurrently with
any delivery of financial statements under paragraph (a) or (b) above, a
certificate in substantially the form of Exhibit B hereto of a Financial Officer
of the Company (i) certifying as to whether a Default has occurred and, if a
Default has occurred, specifying the details thereof and any action taken or
proposed to be taken with respect thereto, (ii) setting forth reasonably
detailed calculations demonstrating compliance with Article VII and
(iii) stating whether any change in GAAP or in the application thereof has
occurred since the date of the Company’s audited financial statements referred
to in Section 3.04 and, if any such change has occurred, specifying the effect
of such change on the financial statements accompanying such certificate;

 

(d)                                 Public Reports.  Promptly after the same
become publicly available, copies of all periodic and other reports, proxy
statements and other materials filed by the Company or any Subsidiary with the
SEC, or any Governmental Authority succeeding to any or all of the functions of
the SEC, or with any national securities exchange;

 

(e)                                  Senior Note Notices.  Promptly after such
delivery or receipt, copies of any financial or other report or notice delivered
to, or received from, any holder of the Senior Notes, which report or notice has
not otherwise been delivered to the Lenders hereunder; and

 

(f)                                   Additional Information.  Promptly
following any request therefor, such other information regarding the operations,
business affairs and financial condition of the Company or any Subsidiary, or
compliance with the terms of any Loan Document, as the Administrative Agent or
any Lender may reasonably request.

 

Documents required to be delivered pursuant to Section 5.01(a), (b) or (d) may
be delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which the Company posts such documents, or provides
a link thereto on the Company’s website on the Internet; or (ii) on which such
documents are posted on the Company’s behalf on an Internet or intranet website,
if any, to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that: (i) the Company shall deliver paper copies of such
documents to the Administrative Agent or any Lender that requests the Company to
deliver such paper copies until a written request to cease delivering paper
copies is given by the Administrative Agent or such Lender and (ii) the Company
shall notify the Administrative Agent and each Lender (by telecopier or
electronic mail) of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents. Notwithstanding anything contained herein, in every instance
the Company shall be required to provide paper copies of the Compliance
Certificates required by Section 5.01(c) to the Administrative Agent. Except for
such Compliance Certificates, the Administrative Agent shall have no obligation
to request the

 

CREDIT AGREEMENT, Page 59

--------------------------------------------------------------------------------


 

delivery or to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by the Company with any
such request for delivery, and each Lender shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents.

 

Section 5.02.                          Notices of Material Events.  The Company
will furnish to the Administrative Agent and each Lender prompt written notice
of the following:

 

(a)                                 Default.  The occurrence of any Default;

 

(b)                                 Notice of Proceedings.  The filing or
commencement of any action, suit or proceeding by or before any arbitrator or
Governmental Authority against or affecting the Company or any Affiliate thereof
that, if adversely determined, could reasonably be expected to result in a
Material Adverse Effect;

 

(c)                                  ERISA Event.  Other than with respect to
the Delta Plan, the occurrence of any ERISA Event (or similar events under any
Foreign Plan)  that, alone or together with any other ERISA Events and similar
events under any Foreign Plan that have occurred, could reasonably be expected
to result in liability of the Company and the Subsidiaries in an aggregate
amount exceeding $15,000,000; and

 

(d)                                 Material Adverse Effect.  Any other
development that results in, or could reasonably be expected to result in, a
Material Adverse Effect.

 

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Company setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

 

Section 5.03.                          Existence; Conduct of Business.  The
Company will, and will cause each of the Subsidiaries to, do or cause to be done
all things necessary to preserve, renew and keep in full force and effect its
legal existence and the rights, licenses, permits, privileges, franchises,
patents, copyrights, trademarks and trade names used in the conduct of its
business except where the failure to do so could not reasonably be expected to
have a Material Adverse Effect; provided that nothing in this Section 5.03 shall
prohibit any merger, consolidation, liquidation or dissolution permitted under
Section 6.03.

 

Section 5.04.                          Payment of Obligations.  The Company
will, and will cause each of the Subsidiaries to, pay its Indebtedness and other
obligations, including Tax liabilities, before the same shall become delinquent
or in default, except where (a) the validity or amount thereof is being
contested in good faith by appropriate proceedings, (b) the Company or such
Subsidiary has set aside on its books adequate reserves with respect thereto in
accordance with GAAP, (c) such contest effectively suspends collection of the
contested obligation and the enforcement of any Lien securing such obligation
and (d) the failure to make payment pending such contest could not reasonably be
expected to result in a Material Adverse Effect.

 

Section 5.05.                          Maintenance of Properties.  The Company
will, and will cause each of the Subsidiaries to, keep and maintain all property
used in or useful to the conduct of its business in good working order and
condition (ordinary wear and tear excepted) except where the failure to do so
could not reasonably be expected to result in a Material Adverse Effect.

 

Section 5.06.                          Insurance.  The Company will, and will
cause each of the Subsidiaries to, maintain, with financially sound and
reputable insurance companies insurance in such amounts (with no greater risk
retention) and against such risks as are customarily maintained by companies of
established

 

CREDIT AGREEMENT, Page 60

--------------------------------------------------------------------------------


 

repute engaged in the same or similar businesses operating in the same or
similar locations.  The Company will furnish to the Lenders, upon the written
request of the Administrative Agent, information in reasonable detail as to the
insurance so maintained.

 

Section 5.07.                          Books and Records; Inspection and Audit
Rights.  The Company will, and will cause each of the Subsidiaries to, keep
proper books of record and account in which full, true and correct entries are
made of all dealings and transactions in relation to its business and
activities.  The Company will, and will cause each of the Subsidiaries to,
permit any representatives designated by the Administrative Agent or any Lender,
upon reasonable prior notice, to visit and inspect its properties, to examine
and make extracts from its books and records, and to discuss its affairs,
finances and condition with its officers and independent accountants, all at
such reasonable times and as often as reasonably requested.

 

Section 5.08.                          Compliance with Laws.  The Company will,
and will cause each of the Subsidiaries to, comply with all laws, rules,
regulations and orders of any Governmental Authority applicable to it or its
property, except where the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.

 

Section 5.09.                          Use of Proceeds.  The proceeds of the
Loans (including Swingline Loans) will be used only for payment of fees and
expenses payable in connection with the Transactions and for working capital and
other general corporate purposes of the Company and the Subsidiaries in the
ordinary course of business.  No part of the proceeds of any Loan will be used,
whether directly or indirectly, for any purpose that entails a violation of any
of the Regulations of the Board, including Regulations G, U and X.  No part of
the proceeds of any Loan will be used by the Company or any Subsidiary thereof
in a manner that would cause a Singapore Loan Party’s execution, delivery and
performance of the Loan Documents to which it is a party to violate any law,
statute, rule or regulation under the laws of Singapore which prohibits a
Singapore Loan Party from, directly or indirectly, giving any financial
assistance in connection with the acquisition by any Person of shares in itself
or the Company.

 

Section 5.10.                          Additional Subsidiaries.

 

(a)                                 Additional Borrowers.  Any wholly owned
Subsidiary of the Company may be joined as a Borrower hereunder after the
Effective Date if:

 

(i)                                     The Company provides prior written
notice thereof to the Administrative Agent and the Lenders thereof;

 

(ii)                                  The addition of such Subsidiary as a
Borrower hereunder will not: (x) result in any adverse events occurring under
Section 2.14, (y) any additional amounts being payable under Section 2.14 or
2.16, or (z) result in any other adverse legal or tax impact on the
Administrative Agent or any Lender (including causing any Lender to obtain any
additional licenses to make or maintain any Loans to the proposed Borrower);

 

(iii)                               Such Subsidiary executes and delivers to the
Administrative Agent an agreement (substantially in the form of Exhibit H
hereto) joining such Subsidiary as a Borrower hereunder and all other
documentation as the Administrative Agent may require to evidence the authority
of such Subsidiary to execute, deliver and perform such agreement and the other
Loan Documents to which it is a party and to evidence the existence and good
standing of such Subsidiary;

 

(iv)                              Such Subsidiary delivers to the Administrative
Agent a favorable written opinion (addressed to the Administrative Agent and the
Lenders and dated the date of the applicable joinder agreement) of counsel
reasonably acceptable to the Administrative Agent covering the matters set

 

CREDIT AGREEMENT, Page 61

--------------------------------------------------------------------------------


 

forth in Sections 3.01, 3.02, 3.03 and 3.18 and such other matters relating to
such Subsidiary, the Loan Documents or the Transactions as the Required Lenders
shall reasonably request (the Borrowers hereby requests such counsel to deliver
such opinion); and

 

(v)                                 The Administrative Agent and the Lenders
otherwise approve in writing the addition of such Subsidiary as a Borrower
hereunder, which approval shall not be unreasonably withheld or delayed.

 

Upon satisfaction of the requirements set forth in subclauses (i) through
(v) above, the Administrative Agent shall promptly send a written notice
(substantially in the form of Exhibit I hereto) to the Company and the Lenders
and thereafter the applicable Subsidiary shall be a Borrower under the terms of
this Agreement and the other applicable Loan Documents.  The Administrative
Agent and the Lenders agree not to charge any administrative or arrangement fee
solely to add a Subsidiary as a Borrower pursuant to this Section 5.10(a)
provided the Company agrees to pay all reasonable expenses and costs incurred in
connection with the addition of any such Borrower (including all reasonable
fees, charges and disbursements of counsel for the Administrative Agent).

 

(b)                                 Additional Guarantors; Material
Subsidiaries.  If (i) any additional Subsidiary Guarantees any of the
Indebtedness under the Senior Notes after the Effective Date, (ii) any Domestic
Subsidiary becomes a Material Subsidiary or (iii) the Company desires to cause
any Subsidiary to become a party to the Guaranty Agreement, the Company will
notify the Administrative Agent and the Lenders thereof and the Company will: 
(i) promptly cause such Subsidiary to become a party to the Guaranty Agreement;
and (ii) deliver all documentation as the Administrative Agent may require to
evidence the authority of such Subsidiary to execute, deliver and perform the
Loan Documents and to evidence the existence and good standing of such
Subsidiary.

 

Section 5.11.                          Further Assurances.  Subject to the terms
of the Guaranty Agreement, the Company will, and will cause each other Loan
Party to, execute any and all further documents, agreements and instruments, and
take all such further actions, which may be required under any applicable law or
which the Administrative Agent or the Required Lenders may reasonably request,
to effectuate the transactions contemplated by the Loan Documents, all at the
expense of the Loan Parties.

 

ARTICLE VI.

 

Negative Covenants

 

Until the Loan Obligations have been Fully Satisfied and the Commitments have
expired or terminated, the Company covenants and agrees with the Administrative
Agent, the Issuing Bank, and the Lenders that:

 

Section 6.01.                          Indebtedness.  The Company will not, and
will not permit any Subsidiary to, create, incur, assume or permit to exist any
Indebtedness, except:

 

(a)                                 Indebtedness created under the Loan
Documents;

 

(b)                                 Indebtedness existing on the date hereof and
set forth in Schedule 6.01 and extensions, renewals and replacements of any such
Indebtedness that do not increase the outstanding principal amount thereof or
result in an earlier maturity date or decreased weighted average life thereof;

 

(c)                                  Indebtedness of the Company to any
Subsidiary and of any Subsidiary to the Company or any other Subsidiary;
provided that Indebtedness of any Subsidiary that is not a Loan Party to the
Company or any Subsidiary that is a Loan Party shall be subject to Section 6.04;

 

CREDIT AGREEMENT, Page 62

--------------------------------------------------------------------------------


 

(d)                                 Guarantees by the Company of Indebtedness of
any Subsidiary and by any Subsidiary of Indebtedness of the Company or any other
Subsidiary, provided that (i) the Indebtedness so Guaranteed is permitted by
this Section 6.01, and (ii) Guarantees by the Company or any Subsidiary that is
a Loan Party of Indebtedness of any Subsidiary that is not a Loan Party shall be
subject to Section 6.04;

 

(e)                                  Indebtedness of the Company or any
Subsidiary secured by Liens permitted by Section 6.02(d) and (e); provided that
the aggregate outstanding amount of Indebtedness permitted by this paragraph
(e) shall not at any time exceed an amount equal to seven and one-half percent
(7.5%) of the Company’s Consolidated Tangible Net Worth;

 

(f)                                   Indebtedness arising in connection with
Swap Agreements permitted by Section 6.07;

 

(g)                                  Deposit Obligations and Indebtedness
incurred by the Company or any Subsidiary in respect of netting services,
overdraft protections and similar arrangements, in each case entered into in the
ordinary course of business in connection with cash management and deposit
accounts and not involving the borrowing of money;

 

(h)                                 Attributed Principal Amount and Receivables
Indebtedness in connection with any Permitted Securitization;

 

(i)                                     unsecured Indebtedness of the Company
and the Subsidiaries in addition to that permitted by other provisions of this
Section 6.01 provided that (i) no Default exists at the time such unsecured
Indebtedness is incurred or would result from the incurrence thereof and
(ii) after giving pro forma effect to such unsecured Indebtedness, the Company
is in compliance with the financial covenants set out in Article VII as
calculated for the four fiscal quarter period most recently ended, as if such
unsecured Indebtedness had been incurred as of the first day of such period (for
the avoidance of doubt, any such pro forma calculation of the financial
covenants set out in Article VII shall give pro forma effect to any acquisition
or payment of Indebtedness contemplated to be financed, in whole or in part,
with the proceeds of such Indebtedness); and

 

(j)                                    other secured Indebtedness, provided,
that (i) immediately before and after giving effect to the incurrence thereof,
no Default shall exist, and (ii) the aggregate outstanding principal amount of
all such Indebtedness shall not exceed $15,000,000 at any time.

 

Section 6.02.                          Liens.  The Company will not, and will
not permit any Subsidiary to, create, incur, assume or permit to exist any Lien
on any property or asset now owned or hereafter acquired by it, or assign or
sell any income or revenues (including accounts receivable) or rights in respect
of any thereof, except:

 

(a)                                 Liens created under the Loan Documents;

 

(b)                                 Permitted Encumbrances;

 

(c)                                  any Lien on any asset of the Company or any
Subsidiary existing on the date hereof and set forth in Schedule 6.02; provided
that (i) such Lien shall not apply to any other asset of the Company or any
Subsidiary and (ii) such Lien shall secure only those obligations which it
secures on the date hereof and extensions, renewals and replacements thereof
that do not increase the outstanding principal amount thereof;

 

(d)                                 any Lien existing on any property or asset
prior to the acquisition thereof by the Company or any Subsidiary or existing on
any fixed or capital asset of any Person that becomes a

 

CREDIT AGREEMENT, Page 63

--------------------------------------------------------------------------------


 

Subsidiary after the date hereof prior to the time such Person becomes a
Subsidiary; provided that (i) such Lien is not created in contemplation of or in
connection with such acquisition or such Person becoming a Subsidiary, as the
case may be, (ii) such Lien shall not apply to any other property or assets of
the Company or any Subsidiary, (iii) such Lien shall secure only those
obligations which it secures on the date of such acquisition or the date such
Person becomes a Subsidiary, as the case may be and extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof, and (iv) the Indebtedness secured by such Liens is permitted by
Section 6.01(e);

 

(e)                                  Liens on fixed or capital assets acquired,
leased, constructed or improved by the Company or any Subsidiary; provided that
(i) such Liens secure Indebtedness permitted by paragraph (e) of Section 6.01,
(ii) such Liens and the Indebtedness secured thereby are incurred prior to or
within 90 days after such acquisition or lease or the completion of such
construction or improvement, (iii) the Indebtedness secured thereby does not
exceed one hundred percent (100%) of the cost of acquiring, leasing,
constructing or improving such fixed or capital assets and (iv) such Liens do
not apply to any other property or assets of the Company or any Subsidiary;

 

(f)                                   Liens on property of any Subsidiary
securing Indebtedness owing to the Company or another Subsidiary;

 

(g)                                  Liens on cash securing Indebtedness arising
in connection with Swap Agreements permitted by Section 6.07;

 

(h)                                 Liens granted in connection with any
Permitted Securitization on the receivables sold pursuant thereto (together with
all collections and other proceeds thereof and any collateral securing the
payment thereof), all right, title and interest in and to the lockboxes and
other collection accounts in which proceeds of such receivables are deposited,
the rights under the documents executed in connection with such Permitted
Securitization and in the Equity Interests issued by any Eligible Special
Purpose Entity; and

 

(i)                                     Liens securing Indebtedness permitted by
Section 6.01(j) provided the book value of the assets encumbered by such Liens
shall not exceed 1.5 times the amount of the Indebtedness secured thereby.

 

Section 6.03.                          Fundamental Changes.

 

(a)                                 Mergers and Consolidations.  The Company
will not, nor will it permit any Subsidiary to, merge into or consolidate with
any other Person, or permit any other Person to merge into or consolidate with
it, or liquidate or dissolve, except that, if at the time thereof and
immediately after giving effect thereto no Default shall exist (i) any
Subsidiary may merge with the Company in a transaction in which the Company is
the surviving corporation, (ii) any Borrower may merge with any Subsidiary of
the Company (other than another Borrower) in a transaction in which such
Borrower is the surviving corporation, (iii) any Borrower (other than the
Company) may merge with any other Borrower which shall be organized under the
laws of, and have its principal office in, the same national jurisdiction as
such Borrower provided that the survivor shall have assumed in a manner in all
respects reasonably satisfactory to the Administrative Agent all of the other
entity’s Obligations under the Loan Documents, (iv) any Subsidiary (other than a
Borrower) may merge with any Subsidiary in a transaction in which the surviving
entity is a Subsidiary and, if any party to such merger is a Loan Party, is a
Loan Party; (v) any Subsidiary or the Company may merge with another Person in
connection with an acquisition permitted by Section 6.04 or with a sale
permitted by Section 6.05, in each case, as long as any Subsidiary which is a
Loan Party or the Company is the surviving Person and no Default exists or would
result and (vi) any Subsidiary may liquidate or dissolve if the Company
determines in good faith that such liquidation or

 

CREDIT AGREEMENT, Page 64

--------------------------------------------------------------------------------


 

dissolution is in the best interests of the Company and is not materially
disadvantageous to the Lenders and if such Subsidiary is a Loan Party, its
assets are transferred to a Loan Party.

 

(b)                                 Lines of Business.  The Company will not,
and will not permit any of the Subsidiaries to, engage to any material extent in
any business other than businesses of the type conducted by the Company and the
Subsidiaries on the Effective Date and businesses reasonably related thereto.

 

Section 6.04.                          Investments, Loans, Advances, Guarantees
and Acquisitions.  The Company will not, and will not permit any of the
Subsidiaries to, purchase, hold or acquire any Equity Interests in or evidences
of Indebtedness or other securities (including any option, warrant or other
right to acquire any of the foregoing) of, make or permit to exist any loans or
advances to, Guarantee any Indebtedness or other obligations of, or make or
permit to exist any investment or any other interest in, any other Person, or
purchase or otherwise acquire (in one transaction or a series of transactions)
any assets of any other Person constituting a business unit, except:

 

(a)                                 Permitted Investments;

 

(b)                                 investments, loans and guarantees existing
on the date hereof and set forth on Schedule 6.04;

 

(c)                                  investments by Company and the Subsidiaries
in Equity Interests in their respective subsidiaries, provided that the
aggregate amount of investments made on or after the date hereof by Loan Parties
in subsidiaries that are not Loan Parties (together with outstanding
intercompany loans permitted under the proviso to Section 6.04(d) and
outstanding Guarantees permitted under the proviso to Section 6.04(e)) shall not
exceed an amount equal to twenty percent (20%) of Consolidated Tangible Net
Worth at any time outstanding (in each case determined without regard to any
write-downs or write-offs);

 

(d)                                 loans or advances made by the Company to any
Subsidiary and made by any Subsidiary to the Company or any other Subsidiary,
provided that the amount of such loans and advances made by Loan Parties to
Subsidiaries that are not Loan Parties (together with outstanding investments
permitted under the proviso of Section 6.04(c) and outstanding Guarantees
permitted under the proviso to Section 6.04(e)) shall not exceed an aggregate
amount equal to twenty percent (20%) of Consolidated Tangible Net Worth at any
time outstanding (in each case determined without regard to any write-downs or
write-offs);

 

(e)                                  Guarantees constituting Indebtedness
permitted by Section 6.01, provided that the aggregate principal amount of
Indebtedness of Subsidiaries that are not Loan Parties that is Guaranteed by any
Loan Party (together with outstanding investments permitted under
Section 6.04(c) and outstanding intercompany loans permitted under
Section 6.04(d)) shall not exceed an amount equal to twenty percent (20%) of
Consolidated Tangible Net Worth at any time outstanding (in each case determined
without regard to any write-downs or write-offs);

 

(f)                                   Swap Agreements permitted by Section 6.07;

 

(g)                                  endorsements of items for collection or
deposit in the ordinary course of business;

 

(h)                                 investments, loans, or guarantees of any
Person existing at the time such Person becomes a Subsidiary of the Company or
consolidates or merges with the Company or any of the Subsidiaries (including in
connection with a permitted acquisition) so long as such investments, loans, or
guarantees were not made in contemplation of such Person becoming a Subsidiary
or of such merger;

 

CREDIT AGREEMENT, Page 65

--------------------------------------------------------------------------------


 

(i)                                     Permitted Securitizations;

 

(j)                                    mergers and acquisitions among the
Company and the Subsidiaries permitted by Section 6.03(a);

 

(k)                                 investments in, or acquisitions of, any
seller debt incurred in connection with any sale permitted by Section 6.05;

 

(l)                                     Restricted Payments permitted by
Section 6.08; and

 

(m)                             in addition to the investments otherwise
permitted by this Section 6.04, the Company and the Subsidiaries may acquire
(including pursuant to a merger permitted by Section 6.03(a)(v)) Equity
Interests in or other securities of, acquire assets constituting a business unit
of, make loans or advances to, Guarantee any obligations of, or make any other
investment in (including pursuant to a merger permitted by Section 6.03(a)(v)),
any other Person (including any Subsidiary that is not a Loan Party) if (i) no
Default exists or would result from the making of such acquisition, loan,
advance, Guarantee or investment and (ii) after giving pro forma effect to such
acquisition, loan, advance, Guarantee or investment, the Company shall be in
compliance with the financial covenants set out in Article VII as calculated for
the four fiscal quarter period most recently ended as if such acquisition, loan,
advance, Guarantee or investment (and any Indebtedness incurred in connection
therewith) had occurred as of the first day of such period.

 

Section 6.05.                          Asset Sales.  The Company will not, and
will not permit any of the Subsidiaries to, sell, transfer, lease or otherwise
dispose of any asset, including any Equity Interest owned by it, nor will the
Company permit any of the Subsidiaries to issue any additional Equity Interest
in such Subsidiary, except:

 

(a)                                 sales of inventory, used, worn-out, obsolete
or surplus property, delinquent accounts in the ordinary course of business for
purposes of collection and Permitted Investments in the ordinary course of
business;

 

(b)                                 dispositions of Securitization Receivables
to an Eligible Special Purpose Entity in a Permitted Securitization;

 

(c)                                  sales, transfers and other dispositions
from (i) a Loan Party to another Loan Party and (ii) a Subsidiary that is not a
Loan Party to the Company or a Subsidiary provided, that in the event any such
sale, transfer or disposition shall be effected by or through a consolidation or
merger involving the Company or any other Loan Party, then, such Loan Party
shall be the survivor;

 

(d)                                 sales, transfers and other dispositions made
in connection with sale and leaseback transactions permitted under Section 6.06;

 

(e)                                  sales of assets within 365 days after the
acquisition thereof if (i) such assets are acquired as part of a larger
acquisition and (ii) such assets are sold for cash or other consideration which
represents the fair market value thereof;

 

(f)                                   licenses, sublicenses, leases and
subleases granted to third parties in the ordinary course of business that do
not materially detract from the value of the affected property or interfere with
the ordinary conduct of business of the Company or any Subsidiary;

 

(g)                                  any issuance of Equity Interests of the
Company to any Person and any issuance of Equity Interests of any Subsidiary to
the Company or any Subsidiary; and

 

CREDIT AGREEMENT, Page 66

--------------------------------------------------------------------------------


 

(h)                                 sales, transfers and other dispositions not
otherwise permitted by this Section 6.05 provided, that (i) in the event any
such sale, transfer or disposition shall be effected by or through a
consolidation or merger involving the Company or any other Loan Party, then,
such Loan Party shall be the survivor, (ii) no Default exists or would result
from the making of any such sale, transfer or other disposition; and (iii) the
aggregate fair market value of all of the assets sold, transferred or otherwise
disposed of under the permissions of this paragraph (h) (including the assets in
the proposed sale, transfer or disposition) after the Effective Date shall not
exceed an amount equal to ten (10%) of Consolidated Tangible Net Worth for the
fiscal year most recently ended as determined from the audited financial
statements most recently delivered pursuant to Section 5.01(a).

 

Section 6.06.                          Sale and Leaseback Transactions.  The
Company will not, and will not permit any of the Subsidiaries to, enter into any
arrangement, directly or indirectly, whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereinafter acquired, and thereafter rent or lease such property or other
property that it intends to use for substantially the same purpose or purposes
as the property sold or transferred, except for any such sale of any fixed or
capital assets that is made for cash consideration in an amount not less than
the cost of such fixed or capital asset and is consummated within 90 days after
the Company or such Subsidiary acquires or completes the construction of such
fixed or capital asset.

 

Section 6.07.                          Swap Agreements.  The Company will not,
and will not permit any of the Subsidiaries to, enter into any Swap Agreement,
except (a) Swap Agreements entered into to hedge or mitigate risks to which the
Company or any Subsidiary has actual exposure (other than those in respect of
Equity Interests of the Company or any of the Subsidiaries) and (b) Swap
Agreements entered into in order to effectively cap, collar or exchange interest
rates (from fixed to floating rates, from one floating rate to another floating
rate or otherwise) with respect to any interest—bearing liability or investment
of the Company or any Subsidiary.

 

Section 6.08.                          Restricted Payments; Certain Payments of
Indebtedness.

 

(a)                                 Restricted Payments.  The Company will not,
nor will it permit any Subsidiary to, declare or make, or agree to pay or make,
directly or indirectly, any Restricted Payment, or incur any obligation
(contingent or otherwise) to do so, except (i) Subsidiaries may declare and pay
dividends ratably with respect to their capital stock, (ii) the Company may make
any regular, quarterly Restricted Payment paid in cash consistent with past
practices (provided the amount of such Restricted Payment may be increased from
time to time due to additional Equity Interests being issued and other
reasonable increases in accordance with past practices) so long as no Default
exists or would result under the financial covenants set out in Article VII and
(iii) other Restricted Payments (excluding the Restricted Payments contemplated
by clauses (i) and (ii) above) so long as no Default exists or would result from
the making of such Restricted Payment.

 

(b)                                 Restrictions on Payment of Indebtedness. 
The Company will not, nor will it permit any Subsidiary to, make or agree to pay
or make, directly or indirectly, any payment or other distribution (whether in
cash securities or other property) of or in respect of principal of or interest
on any long-term Indebtedness, or any payment or other distribution (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any long-term Indebtedness, except:

 

(i)                                     payment of Indebtedness created under
the Loan Documents;

 

(ii)                                  payment of regularly scheduled interest
and principal payments as and when due in respect of any Indebtedness;

 

CREDIT AGREEMENT, Page 67

--------------------------------------------------------------------------------


 

(iii)                               refinancing of Indebtedness to the extent
permitted by Section 6.01 (including the payment of Indebtedness which is
financed with Indebtedness permitted to be incurred pursuant to
Section 6.01(i));

 

(iv)                              payment of secured Indebtedness that becomes
due as a result of the voluntary sale or transfer of the property or assets
securing such Indebtedness; and

 

(v)                                 other payments of Indebtedness which do not
exceed $15,000,000 in the aggregate.

 

Section 6.09.                          Transactions with Affiliates.  The
Company will not, nor will it permit any Subsidiary to, sell, lease or otherwise
transfer any property or assets to, or purchase, lease or otherwise acquire any
property or assets from, or otherwise engage in any other transactions with, any
of its Affiliates, except (a) transactions in the ordinary course of business
that are at prices and on terms and conditions not less favorable to the Company
or such Subsidiary than could be obtained on an arm’s-length basis from
unrelated third parties, and (b) transactions between or among the Company and
the Loan Parties not involving any other Affiliate.  Nothing herein shall be
construed to prohibit a Permitted Securitization.

 

Section 6.10.                          Restrictive Agreements.  The Company will
not, nor will it permit any Subsidiary to, directly or indirectly, enter into,
incur or permit to exist any agreement or other arrangement that prohibits,
restricts or imposes any condition upon (a) the ability of the Company or any
Subsidiary to create, incur or permit to exist any Lien upon any of its property
or assets, or (b) the ability of any Subsidiary to pay dividends or other
distributions with respect to any shares of its capital stock or to make or
repay loans or advances to the Company or any other Subsidiary or to Guarantee
Indebtedness of the Company or any other Subsidiary; provided that:

 

(i)                                     the foregoing shall not apply to
restrictions and conditions imposed by law or by any Loan Document;

 

(ii)                                  the foregoing shall not apply to
restrictions and conditions existing on the date hereof identified on Schedule
6.10 (but shall apply to any amendment or other modification expanding the scope
of any such restriction or condition);

 

(iii)                             the foregoing shall not apply to customary
restrictions and conditions contained in agreements relating to the sale of a
Subsidiary pending such sale, provided such restrictions and conditions apply
only to the Subsidiary that is to be sold and such sale is permitted hereunder;

 

(iv)                              clause (a) of the foregoing shall not apply to
customary provisions in leases and other contracts restricting the assignment
thereof;

 

(v)                                 clause (a) of the foregoing shall not apply
to restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement if such restriction or conditions apply
only to the property or assets securing such Indebtedness; and

 

(vi)                              the foregoing shall not apply to restrictions
and conditions imposed by any agreement or document governing or evidencing the
Senior Notes existing on the date hereof (but shall apply to any amendment or
other modification expanding the scope of any such restriction or condition) and
the foregoing shall not apply to restrictions and conditions imposed by any
agreement or document governing or evidencing any senior note Indebtedness
hereafter incurred under the permissions of Section 6.01 if such restrictions
and conditions are the same as or no more restrictive than the restrictions and
conditions governing the Senior Notes on the date hereof.

 

CREDIT AGREEMENT, Page 68

--------------------------------------------------------------------------------


 

Nothing herein shall be construed to prohibit such limitations on an Eligible
Special Purpose Entity in connection with a Permitted Securitization.

 

Section 6.11.                          Amendment of Material Documents.  The
Company will not, nor will it permit any Subsidiary to, amend, modify or waive
any of its rights under its certificate of incorporation, by-laws or other
organizational documents unless such amendment, modification or waiver would not
adversely affect the Administrative Agent or any Lender or their rights under
the Loan Documents.

 

Section 6.12.                          Change in Fiscal Year.  The Company will
not change the manner in which either the last day of its fiscal year or the
last days of the first three fiscal quarters of its fiscal year is calculated
without providing 30 days prior written notice to the Administrative Agent.

 

Section 6.13.                          Limitation on Securitization
Transactions.  The Company will not, nor will it permit any Subsidiary to, enter
into any Securitization Transaction or any amendment thereto which has the
effect of increasing the Maximum Purchase Amount thereunder except
Securitization Transactions in which the Company or a Subsidiary is the
Receivables Seller and with respect to which the Maximum Purchase Amount, as of
its most recent Test Date (the “Relevant Test Date”) when added to the aggregate
Maximum Purchase Amount of all other ongoing Securitization Transactions entered
into in accordance with this Section 6.13 (each valued as of its most recent
Test Date), shall not exceed ten (10%) of Consolidated Total Assets as of the
last day of the fiscal quarter of the Company ended on or most recently prior to
the Relevant Test Date, computed, in the case of a Relevant Test Date which
occurs on the last day of a fiscal quarter, prior to giving effect to such new
Securitization Transaction or such amendment.

 

Section 6.14.                          Synthetic Leases.  The Company will not,
nor will it permit any Subsidiary to, create, incur, assume or suffer to exist
any Synthetic Lease.

 

ARTICLE VII.

 

Financial Covenants

 

Until the Loan Obligations have been Fully Satisfied, the Company covenants and
agrees with the Administrative Agent, the Issuing Bank, and the Lenders that:

 

Section 7.01.                          Leverage Ratio.  As of the last day of
each fiscal quarter, the Company shall not permit the ratio of Total
Indebtedness as of such date to EBITDA for the four (4) fiscal quarters then
ended (such ratio, the “Leverage Ratio”) to exceed 3.50 to 1.00.  As used in
this Agreement, the following terms have the following meanings:

 

“Total Indebtedness” means, as of any date of determination, all Indebtedness of
the Company and the Subsidiaries outstanding on such date, as determined on a
consolidated basis in accordance with GAAP.

 

“EBITDA” means, for any period, without duplication, the amount equal to the
following calculated for the Company and the Subsidiaries on a consolidated
basis in accordance with GAAP: (a) net income determined in accordance with
GAAP, plus (b) to the extent deducted in determining net income, the sum of
Interest Expense, depreciation, amortization, income and franchise tax expenses;
provided, however, that in the event that any acquisition or disposition of a
Person (or any business unit, going concern, division or segment of such Person)
permitted by this Agreement shall have been consummated during such period, the
net income (and all amounts specified in clauses (a), (b) and (c) of this
definition) shall be computed on a pro forma basis giving effect to such
acquisition or disposition, as the case may be, as of the first day of such
period.

 

CREDIT AGREEMENT, Page 69

--------------------------------------------------------------------------------


 

“Interest Expense” means the total interest expense (including any interest
expense attributable to any Securitization Transaction) of the Company and the
Subsidiaries, calculated on a consolidated basis in accordance with GAAP.

 

Section 7.02.                          Interest Coverage Ratio.  As of the last
day of each fiscal quarter, the Company shall not permit the ratio of EBITDA to
Interest Expense, in each case for the four (4) fiscal quarters then ended, to
be less than 2.50 to 1.00.

 

ARTICLE VIII.

 

Events of Default

 

Section 8.01.                          Events of Default; Remedies.  If any of
the following events (“Events of Default”) shall occur:

 

(a)                                 Principal Payments.  any Loan Party shall
fail to pay any principal of any Loan or any reimbursement obligation in respect
of any LC Disbursement when and as the same shall become due and payable,
whether at the due date thereof or at a date fixed for prepayment thereof or
otherwise;

 

(b)                                 Interest, Fees, and other Payments.  any
Loan Party shall fail to pay any interest on any Loan or any fee or any other
amount (other than an amount referred to in paragraph (a) of this Section 8.01)
payable under this Agreement or any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of three Business Days;

 

(c)                                  Representations or Warranties.  any
representation, warranty or certification made or deemed made by or on behalf of
the Company or any Subsidiary in or in connection with any Loan Document or any
amendment or modification thereof or waiver thereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with any Loan Document or any amendment or modification thereof or
waiver thereunder, shall prove to have been incorrect in any material respect
(or in any respect with respect to any representation or warranty that is
qualified by materiality or Material Adverse Effect) when made or deemed made;

 

(d)                                 Covenant Violation; Immediate Default.  the
Company shall fail to observe or perform any covenant, condition or agreement
contained in (i) Section 5.03 (with respect to the existence of any Loan Party),
Section 5.10, Article VI (other than Sections 6.01, 6.02, 6.04 and 6.10) or
Article VII or (ii) Section 6.01, 6.02, 6.04 or 6.10 and such failure under this
clause (ii) shall continue unremedied for a period of 10 days after the earlier
of (A) the Loan Party’s knowledge of such failure or (B) notice thereof from the
Administrative Agent to the Company (which notice will be given at the request
of any Lender);

 

(e)                                  Covenant Violation with Cure Period.  any
Loan Party shall fail to observe or perform any covenant, condition or agreement
contained in any Loan Document (other than those specified in paragraph (a),
(b) or (d) of this Section 8.01), and such failure shall continue unremedied for
a period of 30 days after the earlier of (i) the Loan Party’s knowledge of such
failure or (ii) notice thereof from the Administrative Agent to the Company
(which notice will be given at the request of any Lender);

 

(f)                                   Cross Payment Default.  the Company or any
Subsidiary shall fail to make any payment (whether of principal or interest and
regardless of amount) in respect of any Material Indebtedness, when and as the
same shall become due and payable (with any applicable grace or cure period
having expired);

 

CREDIT AGREEMENT, Page 70

--------------------------------------------------------------------------------


 

(g)                                  Cross Covenant Default.  any event or
condition occurs that results in any Material Indebtedness becoming due prior to
its scheduled maturity or that enables or permits (after the giving of notice,
the lapse of time or both) the holder or holders of any Material Indebtedness or
any trustee or agent on its or their behalf to cause any Material Indebtedness
to become due, or to require the prepayment, repurchase, redemption or
defeasance thereof, prior to its scheduled maturity (with any applicable grace
period or cure period having expired); provided that this paragraph (g) shall
not apply to secured Indebtedness that becomes due as a result of the voluntary
sale or transfer of the property or assets securing such Indebtedness;

 

(h)                                 Involuntary Bankruptcy.  an involuntary
proceeding shall be commenced or an involuntary petition shall be filed seeking
(i) liquidation, reorganization or other relief in respect of any Loan Party or
its debts, or of a substantial part of its assets, under any Federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for any Loan Party or for a substantial part of
its assets, and, in any such case, such proceeding or petition shall continue
undismissed or unstayed for 45 consecutive days or an order or decree approving
or ordering any of the foregoing shall be entered;

 

(i)                                     Voluntary Bankruptcy.  any Loan Party
shall (i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in paragraph (h) of
this Section 8.01, (iii) apply for or consent to the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for any Loan
Party or for a substantial part of its assets, (iv) file an answer admitting the
material allegations of a petition filed against it in any such proceeding,
(v) make a general assignment for the benefit of creditors or (vi) take any
action for the purpose of effecting any of the foregoing;

 

(j)                                    Other Insolvency.  any Loan Party shall
become unable, or admit in writing its inability to pay its debts as they become
due;

 

(k)                                 Judgments.  one or more judgments for the
payment of money in an aggregate amount in excess of $15,000,000 shall be
rendered against the Company, any Subsidiary or any combination thereof and the
same shall remain undischarged for a period of 30 consecutive days during which
execution shall not be effectively stayed (through appeal, bonding or
otherwise), or any action shall be legally taken by a judgment creditor to
attach or levy upon any assets of the Company or any Subsidiary to enforce any
such judgment;

 

(l)                                     ERISA Event.  an ERISA Event shall have
occurred that, when taken together with all other ERISA Events that have
occurred, could reasonably be expected to result in a Material Adverse Effect;

 

(m)                             Invalidity of Loan Documents.  the Guaranty
Agreement shall otherwise for any reason cease to be in full force and effect
and valid, binding and enforceable in accordance with its terms after its date
of execution, or any Loan Party shall so state in writing;

 

(n)                                 Change in Control.  a Change in Control
shall occur; or

 

(o)                                 Dutch Foreign Loan Party.  one or more
conservatory attachments (conservatoir beslag) or executionary attachments
(executoriaal beslag) affects any asset or assets of any Dutch Loan Party having
an aggregate value of at least $15,000,000 and is not discharged within 30 days.

 

CREDIT AGREEMENT, Page 71

--------------------------------------------------------------------------------


 

then, and in every such event (other than an event with respect to any Borrower
described in paragraph (h) or (i) of this Section), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Company, take either or
both of the following actions, at the same or different times:  (i) terminate
the Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrowers accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest,
notice of intent to accelerate, notice of acceleration or other notice of any
kind, all of which are hereby waived by each Borrower; and in case of any event
with respect to any Borrower described in paragraph (h) or (i) of this Section,
the Commitments shall automatically terminate and the principal of the Loans
then outstanding, together with accrued interest thereon and all fees and other
obligations of the Borrowers accrued hereunder, shall automatically become due
and payable, without presentment, demand, protest, notice of intent to
accelerate, notice of acceleration or other notice of any kind, all of which are
hereby waived by each Borrower.  In addition, if any Event of Default exists,
the Administrative Agent may (and if directed by the Required Lenders, shall)
exercise any and all rights and remedies afforded by the laws of the State of
New York or any other jurisdiction, by any of the Loan Documents, by equity, or
otherwise.

 

Section 8.02.                          Performance by the Administrative Agent. 
If any Loan Party shall fail to perform any covenant or agreement in accordance
with the terms of the Loan Documents, the Administrative Agent may, and shall at
the direction of the Required Lenders, perform or attempt to perform such
covenant or agreement on behalf of the applicable Loan Party.  In such event,
the Company shall, at the request of the Administrative Agent promptly pay any
amount expended by the Administrative Agent or the Lenders in connection with
such performance or attempted performance to the Administrative Agent, together
with interest thereon at the interest rate provided for in Section 2.12(e) from
and including the date of such expenditure to but excluding the date such
expenditure is paid in full.  Notwithstanding the foregoing, it is expressly
agreed that neither the Administrative Agent nor any Lender shall have any
liability or responsibility for the performance of any obligation of any Loan
Party under any Loan Document.

 

Section 8.03.                          Limitation on Separate Suit.  No suit
shall be brought against any Loan Party on account of the Loan Obligations
except by the Administrative Agent, acting upon the written instructions of the
Required Lenders provided that the foregoing shall not prohibit any Lender from
(a) exercising setoff rights in accordance with Section 10.08 or (b) filing
proofs of claim with respect to Obligations owing to such Lender during the
pendency of a proceeding relative to any Loan Party under any bankruptcy or
other debtor relief law if the Administrative Agent has failed to file a proof
of claim with respect to the Obligations promptly after the commencement of any
such proceeding.

 

ARTICLE IX.

 

The Administrative Agent

 

Section 9.01.                          Appointment.  Each of the Lenders and the
Issuing Bank hereby irrevocably appoints JPMorgan Chase Bank, N.A. as agent on
its behalf, and on behalf of each of its Affiliates who are owed Obligations
(each such Affiliate by acceptance of the benefits of the Loan Documents hereby
ratifying such appointment) and authorizes the Administrative Agent to take such
actions on its behalf and on behalf of such Affiliates and to exercise such
powers as are delegated to the Administrative Agent by the terms of the Loan
Documents, together with such actions and powers as are reasonably incidental
thereto.

 

CREDIT AGREEMENT, Page 72

--------------------------------------------------------------------------------


 

Section 9.02.                          Rights as a Lender.  The Person serving
as the Administrative Agent hereunder shall have the same rights and powers in
its capacity as a Lender as any other Lender and may exercise the same as though
it were not the Administrative Agent, and such Person and its Affiliates may
accept deposits from, lend money to and generally engage in any kind of business
with the Company or any Subsidiary or other Affiliate thereof as if it were not
the Administrative Agent hereunder.

 

Section 9.03.                          Limitation of Duties and Immunities.  The
Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents.  Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default exists,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated by the Loan Documents that the Administrative
Agent is required to exercise in writing by the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 10.02), and (c) except as expressly set
forth in the Loan Documents, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to any Loan Party that is communicated to or obtained by the Person
serving as Administrative Agent or any of its Affiliates in any capacity.  The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 10.02) or in the absence of its own gross negligence or
willful misconduct.  The Administrative Agent shall not be deemed to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Company or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with any
Loan Document, (ii) the contents of any certificate, report or other document
delivered thereunder or in connection therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth in any Loan Document, (iv) the validity, enforceability, effectiveness or
genuineness of any Loan Document or any other agreement, instrument or document,
or (v) the satisfaction of any condition set forth in Article IV or elsewhere in
any Loan Document, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

 

Section 9.04.                          Reliance on Third Parties.  The
Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon.  The Administrative Agent may consult with legal counsel (who
may be counsel for any Loan Party), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

Section 9.05.                          Sub-Agents.  The Administrative Agent may
perform any and all its duties and exercise its rights and powers by or through
any one or more sub-agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent may perform any and all its duties
and exercise its rights and powers through their respective Related Parties. 
The exculpatory provisions of this Article shall apply to any such sub-agent and
to the Related Parties of each Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.

 

Section 9.06.                          Successor Agent.  Subject to the
appointment and acceptance of a successor the Administrative Agent as provided
in this paragraph, the Administrative Agent may resign at any time by notifying
the Lenders, the Issuing Bank and the Company.  Upon any such resignation, the
Required

 

CREDIT AGREEMENT, Page 73

--------------------------------------------------------------------------------


 

Lenders shall have the right, in consultation with the Company, to appoint a
successor.  If no successor shall have been so appointed by the Required Lenders
and shall have accepted such appointment within 30 days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders and the Issuing Bank, appoint
a successor Administrative Agent which shall be a bank with an office in New
York, New York, or an Affiliate of any such bank.  Upon the acceptance of its
appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder.  The fees
payable by the Borrowers to a successor Administrative Agent shall be the same
as those payable to its predecessor unless otherwise agreed between the Company
and such successor.  After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 10.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.

 

Section 9.07.                          Independent Credit Decisions.  Each
Lender acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or
related agreement or any document furnished hereunder or thereunder.

 

Section 9.08.                          Other Agents.  Bank of America, N.A.,
Wells Fargo Bank, National Association and U.S. Bank National Association have
been designated as “co-syndication agents” hereunder in recognition of the level
of each of their Revolving Commitments.  None of Bank of America, N.A., Wells
Fargo Bank, National Association or U.S. Bank National Association is an agent
for the Lenders and no such Lender shall have any obligation hereunder other
than those existing in its capacity as a Lender.  Without limiting the
foregoing, no such Lender shall have or be deemed to have any fiduciary
relationship with or duty to any Lender.

 

Section 9.09.                          Powers and Immunities of Fronting
Parties.  No Fronting Party nor any of its Related Parties shall be liable for
any action taken or omitted to be taken by any of them hereunder or otherwise in
connection with any Loan Document except for its or their own gross negligence
or willful misconduct.  Without limiting the generality of the preceding
sentence, each Fronting Party: (a) shall have no duties or responsibilities
except those expressly set forth in the Loan Documents, and shall not by reason
of any Loan Document be a trustee or fiduciary for any Lender or for the
Administrative Agent, (b) shall not be required to initiate any litigation or
collection proceedings under any Loan Document, (c) shall not be responsible to
any Lender or the Administrative Agent for any recitals, statements,
representations, or warranties contained in any Loan Document, or any
certificate or other documentation referred to or provided for in, or received
by any of them under, any Loan Document, or for the value, validity,
effectiveness, enforceability, or sufficiency of any Loan Document or any other
documentation referred to or provided for therein or for any failure by any
Person to perform any of its obligations thereunder, (d) may consult with legal
counsel (including counsel for the Borrowers), independent public accountants,
and other experts selected by it and shall not be liable for any action taken or
omitted to be taken in good faith by it in accordance with the advice of such
counsel, accountants, or experts, and (e) shall incur no liability under or in
respect of any Loan Document by acting upon any notice, consent, certificate, or
other instrument or writing believed by it to be genuine and signed or sent by
the proper party or parties.  As to any matters not expressly provided for by
any Loan Document, each Fronting Party shall in all cases be fully protected in
acting, or in refraining from acting, hereunder in accordance

 

CREDIT AGREEMENT, Page 74

--------------------------------------------------------------------------------


 

with instructions signed by the Required Lenders, and such instructions of the
Required Lenders and any action taken or failure to act pursuant thereto shall
be binding on all of the Lenders and the Administrative Agent; provided,
however, that no Fronting Party shall be required to take any action which
exposes it to personal liability or which is contrary to any Loan Document or
applicable law.

 

Section 9.10.                          Authorized Release of Guarantor.  If:

 

(a)                                 no Default exists or would result; and

 

(b)                                 the Administrative Agent shall have received
a certificate of a Responsible Officer of the Company requesting the release of
a Guarantor, certifying that (A) no Default exists or will result from the
release of such Guarantor; and (B) the Administrative Agent is authorized to
release such Guarantor because the Equity Interest issued by such Guarantor or
the assets of such Guarantor have been (or will simultaneously with the release
of such Guarantor, be) sold in a transaction permitted by Section 6.05;

 

then the Administrative Agent is irrevocably authorized by the Credit Parties,
without any consent or further agreement of any Credit Party to release such
Guarantor from all obligations under the Loan Documents.  To the extent the
Administrative Agent is required to execute any release documents in accordance
with the immediately preceding sentence, the Administrative Agent shall do so
promptly upon request of the Company without the consent or further agreement of
any Credit Party.

 

Section 9.11.                          Lender Affiliates Rights.  By accepting
the benefits of the Loan Documents, any Affiliate of a Lender that is owed any
Obligation is bound by the terms of the Loan Documents.  But notwithstanding the
foregoing:  (a) neither the Administrative Agent, any Lender nor any Loan Party
shall be obligated to deliver any notice or communication required to be
delivered to any Lender under any Loan Documents to any Affiliate of any Lender;
and (b) no Affiliate of any Lender that is owed any Obligation shall be included
in the determination of the Required Lenders or entitled to consent to, reject,
or participate in any manner in any amendment, waiver or other modification of
any Loan Document.  The Administrative Agent shall not have any liabilities,
obligations or responsibilities of any kind whatsoever to any Affiliate of any
Lender who is owed any Obligation.  The Administrative Agent shall deal solely
and directly with the related Lender of any such Affiliate in connection with
all matters relating to the Loan Documents.  The Obligation owed to such
Affiliate shall be considered the Obligation of its related Lender for all
purposes under the Loan Documents and such Lender shall be solely responsible to
the other parties hereto for all the obligations of such Affiliate under any
Loan Document.

 

ARTICLE X.

 

Miscellaneous

 

Section 10.01.                   Notices.  Except in the case of notices and
other communications expressly permitted to be given by telephone or other
means, all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopy, as follows:

 

(i)                                     if to any Borrower, to it care of the
Company, at One Valmont Plaza, Omaha, Nebraska, 68154, Attention:  Terry
McClain, Senior Vice President & Chief Financial Officer, (Telecopy
No. 402.963.1095);

 

(ii)                                  if to the Administrative Agent, the
Issuing Bank or the Swingline Lender, to JPMorgan Chase Bank, N.A., 2200 Ross
Avenue, Third Floor, Dallas, Texas 75201, Attention:

 

CREDIT AGREEMENT, Page 75

--------------------------------------------------------------------------------


 

Brandon Watkins, Telephone: 214.965.2053; Telecopy: 214.965.2044 and JPMorgan
Chase Bank, N.A., Midcorp Loan and Agency Services Group, 10 South Dearborn
Street, 7th Floor, Chicago, IL 60603; Attention: Nanette Wilson, Telephone: 
312.385.7084; Telecopy:  888.292.9533 and, if such notice or communication
relates to a Foreign Currency Loan or a Letter of Credit denominated in a
Foreign Currency, then include a copy to: J.P. Morgan Europe Limited, Loans
Agency 6th floor, 25 Bank Street, Canary Wharf, London E145JP, United Kingdom,
Attention: Loans Agency, Facsimile:  +44 20 7777 2360; and

 

(iii)                               if to any other Lender, to it at its address
(or telecopy number) set forth in its Administrative Questionnaire.

 

Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender.  The Administrative Agent or the Borrowers may, in their
respective discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.  Any party hereto may change its address or telecopy number
for notices and other communications hereunder by notice to the other parties
hereto.  All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.

 

Section 10.02.                   Waivers; Amendments.

 

(a)                                 No Waiver; Rights Cumulative.  No failure or
delay by the Administrative Agent, the Issuing Bank or any Lender in exercising,
and no course of dealing with respect to, any right or power hereunder or under
any other Loan Document shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power.  The
rights and remedies of the Administrative Agent, the Issuing Bank and the
Lenders hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have.  No waiver
of any provision of any Loan Document or consent to any departure by any Loan
Party therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given.  Without limiting the generality of the foregoing, the making of a Loan
or issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or the
Issuing Bank may have had notice or knowledge of such Default at the time.

 

(b)                                 Amendments.  Neither this Agreement nor any
other Loan Document nor any provision hereof or thereof may be waived, amended
or modified except (x) pursuant to an Increased Commitment Supplement executed
in accordance with the terms and conditions of Section 2.19 which only needs to
be signed by the Borrowers, the Administrative Agent and the Lenders increasing
or providing new Revolving Commitments thereunder if the Increased Commitment
Supplement does not increase the aggregate amount of the Revolving Commitments
to an amount in excess of $600,000,000, (y) pursuant to an Additional Borrower
Request and Assumption Agreement signed by the Subsidiary becoming a Borrower
hereunder pursuant to Section 5.10 and the Company, and (z) in the case of this
Agreement and any circumstance other than as described in clause
(x) or (y), pursuant to an agreement or agreements in writing entered into by
the Borrowers and the Required Lenders or, in the case of any other Loan
Document, pursuant to an agreement or agreements in writing entered into by the
Administrative Agent and the Loan Party or Loan Parties that are parties
thereto, in each case with the consent of the

 

CREDIT AGREEMENT, Page 76

--------------------------------------------------------------------------------


 

Required Lenders; provided that no such agreement shall (i) increase the
Commitment of any Lender without the written consent of such Lender (including
any such Lender that is a Defaulting Lender), (ii) reduce or forgive the
principal amount of any Loan or LC Disbursement or reduce the rate of interest
thereon, or reduce or forgive any interest or fees payable hereunder, without
the written consent of each Lender (including any such Lender that is a
Defaulting Lender) directly affected thereby, (iii) postpone any scheduled date
of payment of the principal amount of any Loan or LC Disbursement, or any date
for the payment of any interest, fees or other Obligations payable hereunder, or
reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment, without the written consent of
each Lender (including any such Lender that is a Defaulting Lender) directly
affected thereby, (iv) change Section 2.08(c) in a manner that would alter the
manner in which commitments of any Class are reduced, without the written
consent of each Lender (including any such Lender that is a Defaulting Lender),
(v) change Section 2.17(b), (c), or (f) in a manner that would alter the manner
in which payments are shared, without the written consent of each Lender
(including any such Lender that is a Defaulting Lender), (vi) change any of the
provisions of this Section or the definition of “Required Lenders”, “Loan Party”
or “Obligation” (or any term defined therein) or any other provision of any Loan
Document specifying the number or percentage of Lenders (or Lenders of any
Class) required to waive, amend or modify any rights thereunder or make any
determination or grant any consent thereunder, without the written consent of
each Lender (including any such Lender that is a Defaulting Lender) directly
affected thereby, (vii) change Section 2.20 or 2.22, without the consent of each
Lender (other than any Defaulting Lender), (viii) release any Loan Party from
its obligation under the Guaranty Agreement (except as otherwise permitted
herein or in the other Loan Documents), without the written consent of each
Lender (other than any Defaulting Lender), (ix) change any provisions of any
Loan Document in a manner that by its terms adversely affects the rights in
respect of payments due to Lenders holding Loans of any Class differently than
those holding Loans of any other Class, without the written consent of Lenders
holding a majority in interest of the outstanding Loans and unused Commitments
of each affected Class; provided further that (A) no such agreement shall amend,
modify or otherwise affect the rights or duties of the Administrative Agent, the
Issuing Bank, any Foreign Currency Lender, or the Swingline Lender without the
prior written consent of the Administrative Agent, the Issuing Bank, such
Foreign Currency Lender, or the Swingline Lender, as the case may be, and
(B) any waiver, amendment or modification of this Agreement that by its terms
affects the rights or duties under this Agreement of the Foreign Currency
Lenders but not any other Lenders, may be effected by an agreement or agreements
in writing entered into by the Borrowers and requisite percentage in interest of
the affected Foreign Currency Lenders.  It is understood that any change to
Section 2.20 shall require the consent of the Administrative Agent, the Issuing
Bank and the Swingline Lender.

 

(c)                                  Administrative Corrections. 
Notwithstanding anything to the contrary herein, the Administrative Agent and
applicable Loan Parties may amend, modify or supplement this Agreement or any
other Loan Document to cure or correct administrative errors or omissions, any
ambiguity, omission, defect or inconsistency or to effect administrative
changes, so long as such amendment, modification or supplement does not
adversely affect the rights of any Lender and such amendment shall become
effective without any further consent of any other party to such Loan Document;
provided that the Administrative Agent shall give each Lender notice of any such
amendment, modification or supplement.

 

Section 10.03.                   Expenses; Indemnity; Damage Waiver.

 

(a)                                 Expenses.  The Borrowers shall pay (i) all
reasonable out-of-pocket expenses incurred by the Administrative Agent and its
Affiliates, including the reasonable fees, charges and disbursements of counsel
for the Administrative Agent, in connection with the syndication of the credit
facilities provided for herein, the preparation and administration of the Loan
Documents or any amendments, modifications or waivers of the provisions thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses

 

CREDIT AGREEMENT, Page 77

--------------------------------------------------------------------------------


 

incurred by the Issuing Bank in connection with the issuance, amendment, renewal
or extension of any Letter of Credit or any demand for payment thereunder and
(iii) all out-of-pocket expenses incurred by the Administrative Agent, the
Issuing Bank or any Lender, including the fees, charges and disbursements of any
counsel for the Administrative Agent, the Issuing Bank or any Lender, in
connection with the enforcement or protection of its rights in connection with
the Loan Documents, including its rights under this Section, or in connection
with the Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

 

(b)                                 Indemnity.  Each Borrower shall indemnify
the Administrative Agent, the Issuing Bank, the Swingline Lender, and each
Lender, and each Related Party of the foregoing Persons (each such person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses, including the
fees, charges and disbursements of any counsel for any Indemnitee, incurred by
or asserted against any Indemnitee arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any other agreement or instrument contemplated hereby, the
performance by the parties to the Loan Documents of their respective Obligations
thereunder or the consummation of the transactions or any other transactions
contemplated hereby, (ii) any Loan or Letter of Credit or the use of the
proceeds therefrom (including any refusal by the Issuing Bank to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), (iii) any actual or alleged presence or release of Hazardous Materials
on or from any property currently or formerly owned or operated by the Company
or any of the Subsidiaries of the Company, or any environmental liability
related in any way to the Company or any of the Subsidiaries of the Company,
(iv) the failure (whether due to currency fluctuations or otherwise) to pay any
Loan or LC Disbursement originally denominated in a Foreign Currency, or any
interest thereon, in the Foreign Currency in which such Loan was originally made
or applicable Letter of Credit issued (notwithstanding whether such Loan or LC
Disbursement was converted to, or repaid in, Dollars as permitted by this
Agreement), or (v) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory, whether brought by a third party or by the Company or any
Subsidiary of the Company, and regardless of whether any Indemnitee is a party
thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee.  WITHOUT LIMITING ANY PROVISION OF ANY LOAN
DOCUMENT, IT IS THE EXPRESS INTENTION OF THE PARTIES HERETO THAT EACH INDEMNITEE
SHALL BE INDEMNIFIED FROM AND HELD HARMLESS AGAINST ANY AND ALL LOSSES,
LIABILITIES, CLAIMS, DAMAGES, PENALTIES, JUDGMENTS, DISBURSEMENTS, COSTS, AND
EXPENSES (INCLUDING ATTORNEYS’ FEES AND EXPENSES) ARISING OUT OF OR RESULTING
FROM THE SOLE OR CONTRIBUTORY NEGLIGENCE OF SUCH INDEMNITEE.

 

(c)                                  Lender’s Agreement to Pay.  To the extent
that the Borrowers fail to pay any amount required to be paid by it to the
Administrative Agent, the Issuing Bank, the Foreign Currency Lenders or the
Swingline Lender under paragraph (a) or (b) of this Section, each Lender
severally agrees to pay to the Administrative Agent, the Issuing Bank, the
Foreign Currency Lenders or the Swingline Lender, as the case may be, such
Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent, the Issuing Bank, the applicable Foreign
Currency Lender or the Swingline Lender in its capacity as such.  For purposes
hereof, a Lender’s “pro rata share” shall be determined based upon its share of
the sum of the Aggregate Revolving Exposures and unused Commitments at the time.

 

CREDIT AGREEMENT, Page 78

--------------------------------------------------------------------------------


 

(d)                                 Waiver of Damages.  To the extent permitted
by applicable law, no Loan Party shall assert, and each Loan Party waives, any
claim against any Indemnitee, on any theory of liability, for special, indirect,
incidental, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, the Loan
Documents or any agreement or instrument contemplated hereby, the Transactions,
any Loan or Letter of Credit or the use of the proceeds thereof.  No Indemnitee
referred to in paragraph (b) above shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed by it through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby.

 

(e)                                  Payment.  All amounts due under this
Section shall be payable not later than 10 days after written demand therefor.

 

Section 10.04.                   Successors and Assigns.

 

(a)                                 Successors and Assigns.  The provisions of
this Agreement are binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby (including any
Affiliate of the Issuing Bank that issues any Letter of Credit, any Affiliate of
a Lender who is owed any of the Obligations and any Indemnitee), except that
(i) no Borrower may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by any Borrower without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section.  Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit, any Affiliate of a Lender who is owed any of the Obligations
and any Indemnitee), Participants (to the extent provided in paragraph (c) of
this Section) and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent, the Issuing Bank and the Lenders,
any legal or equitable right, remedy or claim under or by reason of this
Agreement.

 

(b)                                 Assignment.  (i) Subject to the conditions
set forth in paragraph (b)(ii) below, any Lender may assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it) with the prior written consent (such consent not to be unreasonably withheld
or delayed) of:

 

(A)                               the Company, provided that no consent of the
Company shall be required for an assignment to a Lender, an Affiliate of a
Lender, an Approved Fund (as defined below) or, if an Event of Default exists,
any other Person; provided, further, that the Company shall be deemed to have
consented to any assignment unless it shall object thereto by written notice to
the Administrative Agent within five (5) Business Days after having received
written notice thereof;

 

(B)                               the Administrative Agent, provided that no
consent of the Administrative Agent shall be required for an assignment to a
Lender, an Affiliate of a Lender, or an Approved Fund (as defined below);

 

(C)                               each Foreign Currency Lender, provided that
(i) no consent of any Foreign Currency Lender shall be required for an
assignment to a Lender and (ii) a Foreign Currency Lender shall be deemed to
have consented to any assignment unless it shall object thereto by written
notice to the Administrative Agent within five (5) Business Days after having
received notice thereof; and

 

(D)                               the Swingline Lender and the Issuing Bank,
provided that no consent of the Swingline Lender or the Issuing Bank shall be
required for an assignment to a Lender.

 

CREDIT AGREEMENT, Page 79

--------------------------------------------------------------------------------


 

(ii)                                  Assignments shall be subject to the
following additional conditions:

 

(A)                               except in the case of an assignment to a
Lender, an Affiliate of a Lender, an Approved Fund, or an assignment of the
entire remaining amount of the assigning Lender’s Commitment or Loans of any
Class, the amount of the Commitment or Loans of the assigning Lender subject to
each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent) shall
not be less than $5,000,000 unless each of the Company and the Administrative
Agent otherwise consent, provided that no such consent of the Company shall be
required if an Event of Default exists;

 

(B)                               each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement, provided that this clause shall not be
construed to prohibit the assignment of a proportionate part of all the
assigning Lender’s rights and obligations in respect of one Class of Commitments
or Loans;

 

(C)                               the parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500 (and notwithstanding any
provision to the contrary, no Loan Party shall be required to pay for or
reimburse any such parties for any such fee); and

 

(D)                               if an assignment or transfer does not include
an amount outstanding from a Borrower of at least 100,000 Euros (or its
equivalent in other currencies) (or such other amount as may be required from
time to time under the Dutch Financial Supervision Act (Wet op het financieel
toezicht), the assignee shall confirm in the relevant Assignment and Assumption
that it is a professional market party (professionele marktpartij) within the
meaning of the Dutch Financial Supervision Act.

 

For the purposes of this Section 10.04(b), the term “Approved Fund” means any
Person (other than a natural person) that is engaged in making, purchasing,
holding or investing in bank loans and similar extensions of credit in the
ordinary course of its business and that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.

 

Notwithstanding the foregoing, no assignment under this Section 10.04 shall be
made to (w) the Company or any of the Company’s Affiliates or Subsidiaries,
(x) any Defaulting Lender or any of its subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (x) or (y) a natural person.

 

(iii)                               Subject to acceptance and recording thereof
pursuant to paragraph (b)(iv) of this Section, from and after the effective date
specified in each Assignment and Assumption the assignee thereunder shall be a
party hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.14, 2.15, 2.16 and 10.03).  Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this Section 10.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

 

CREDIT AGREEMENT, Page 80

--------------------------------------------------------------------------------


 

(iv)                              The Administrative Agent, acting for this
purpose as an agent of the Borrowers, shall maintain at one of its offices a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive absent manifest error and each Borrower, the
Administrative Agent, the Issuing Bank and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.  The Register shall be available for inspection by any Borrower, the
Issuing Bank and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

 

(v)                                 Upon its receipt of a duly completed
Assignment and Assumption executed by an assigning Lender and an assignee, the
assignee’s completed Administrative Questionnaire (unless the assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in paragraph (b) of this Section and any written consent to such assignment
required by paragraph (b) of this Section, the Administrative Agent shall accept
such Assignment and Assumption and record the information contained therein in
the Register; provided that if either the assigning Lender or the assignee shall
have failed to make any payment required to be made by it pursuant to this
Agreement or any other Loan Document, the Administrative Agent shall have no
obligation to accept such Assignment and Assumption and record the information
therein in the Register unless and until such payment shall have been made in
full, together with all accrued interest thereon.  No assignment shall be
effective for purposes of this Agreement unless it has been recorded in the
Register as provided in this paragraph.

 

(vi)                              Promptly upon the written request of any
Person that becomes a Lender on a date that is six (6) months after the
Effective Date, the Dutch Loan Parties shall either obtain a reliance letter or
similar written confirmation from legal counsel for the Dutch Loan Parties
stating that such Lender may rely on the legal opinion delivered by the legal
counsel for Dutch Loan Parties on the Effective Date or obtain a new legal
opinion acceptable to such Lender and the Administrative Agent.  The Borrowers
shall promptly pay all reasonable costs and expenses incurred by the
Administrative Agent and such Lender as a result of the foregoing (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent).

 

(c)                                  Participations.  (i) Any Lender may,
without the consent of any Borrower, the Administrative Agent, the Issuing Bank
or the Swingline Lender, sell participations to one or more banks or other
entities (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans owing to it); provided that (A) such Lender’s obligations under
this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrowers, the Administrative Agent, the Issuing Bank and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.  Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to
Section 10.02(b) that affects such Participant.  Subject to paragraph (c)(ii) of
this Section, each Borrower agrees that each Participant shall be entitled to
the benefits of Sections 2.14, 2.15 and 2.16 (subject to the requirements and
limitations therein, including the requirements under Section 2.16(f) (it being
understood that documentation required under Section 2.16(f) shall be delivered
to the participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section. 
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 10.08 as

 

CREDIT AGREEMENT, Page 81

--------------------------------------------------------------------------------


 

though it were a Lender, provided such Participant agrees to be subject to
Section 2.17(c) as though it were a Lender.

 

(ii)                                  A Participant shall not be entitled to
receive any greater payment under Sections 2.14 or 2.16 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Company’s prior written consent.  A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 2.16 unless the Company is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrowers, to comply with Section 2.16(e) as though it were a Lender.

 

(iii)                               Each Lender that sells a participation
shall, acting solely for this purpose as an agent of the Borrowers, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.  The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.  For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

 

(d)                                 Pledge.  Any Lender may at any time pledge
or assign a security interest in all or any portion of its rights under this
Agreement to secure obligations of such Lender, including any pledge or
assignment to secure obligations to a Federal Reserve Bank, and this Section
shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

 

(e)                                  Voting Participants. Notwithstanding
anything to the contrary in this paragraph, any Farm Credit Lender that (i) has
purchased a participation in the minimum aggregate amount of $10,000,000 on or
after the Effective Date, (ii) is, by written notice to the Company and the
Administrative Agent (“Voting Participant Notification”), designated by the
selling Lender (including any existing Voting Participant) as being entitled to
be accorded the rights of a Voting Participant hereunder and (iii) receives the
prior written consent of the Company and the Administrative Agent, in their sole
discretion, to become a Voting Participant (such consent to be required only to
the extent and under the circumstances it would be required if such Voting
Participant were to become a Lender pursuant to an assignment in accordance with
Section 10.04(b)) (any Farm Credit Lender so designated and consented to being
called a “Voting Participant”), shall be entitled to vote for so long as such
Farm Credit Lender owns such participation and notwithstanding any
subparticipation by such Farm Credit Lender (and the voting rights of the
selling Lender (including any existing Voting Participant) shall be
correspondingly reduced), on a Dollar for Dollar basis, as if such participant
were a Lender, on any matter requiring or allowing a Lender to provide or
withhold its consent, or to otherwise vote on any proposed action.  To be
effective, each Voting Participant Notification shall, with respect to any
Voting Participant, (x) state the full name, as well as all contact information
required of an assignee in an Assignment and Assumption Agreement and (y) state
the Dollar Amount of the participation purchased in its Revolving Commitment,
its Foreign Currency Commitment or any or all of its Loans.  The selling Lender
(including any existing Voting

 

CREDIT AGREEMENT, Page 82

 

--------------------------------------------------------------------------------


 

Participant) and the purchasing Voting Participant shall notify the
Administrative Agent and the Company within 3 Business Days’ of any termination
of, or reduction or increase in the amount of, such participation.  The Loan
Parties and the Administrative Agent shall be entitled to conclusively rely on
information contained in notices delivered pursuant to this paragraph.  The
voting rights hereunder are solely for the benefit of the Voting Participant and
shall not inure to any assignee or participant of the Voting Participant that is
not a Farm Credit Lender.  As used in this paragraph, a “Farm Credit Lender”
means a lending institution organized and existing pursuant to the provisions of
the Farm Credit Act of 1971 and under the regulation of the Farm Credit
Administration.

 

Section 10.05.                   Survival.  All covenants, agreements,
representations and warranties made by the Loan Parties in the Loan Documents
and in the certificates or other instruments delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the other parties hereto and shall survive the
execution and delivery of the Loan Documents and the making of any Loans and
issuance of any Letters of Credit, regardless of any investigation made by any
such other party or on its behalf and notwithstanding that the Administrative
Agent, the Issuing Bank or any Lender may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect until the
Obligations have been Fully Satisfied.  The provisions of Sections 2.14, 2.15,
2.16 and 10.03 and Article IX shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Loans, the expiration or termination of the Letters of Credit
and the Commitments or the termination of this Agreement or any provision
hereof.

 

Section 10.06.                   Counterparts; Integration; Effectiveness.  This
Agreement may be executed in counterparts (and by different parties hereto on
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract.  This Agreement,
the other Loan Documents and any separate letter agreement with respect to fees
payable to the Administrative Agent embody the final, entire agreement among the
parties relating to the subject matter hereof and supersede any and all previous
commitments, agreements, representations and understandings, whether oral or
written, relating to the subject matter hereof and may not be contradicted or
varied by evidence of prior, contemporaneous or subsequent oral agreements or
discussions of the parties hereto.  There are no unwritten oral agreements among
the parties hereto. Delivery of an executed counterpart of a signature page of
this Agreement by telecopy or other electronic communication shall be effective
as delivery of a manually executed counterpart of this Agreement.

 

Section 10.07.                   Severability.  Any provision of this Agreement
held to be invalid, illegal or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such invalidity, illegality
or unenforceability without affecting the validity, legality and enforceability
of the remaining provisions hereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

 

Section 10.08.                   Right of Setoff.  If an Event of Default
exists, each Lender and each of its Affiliates is hereby authorized at any time
and from time to time, to the fullest extent permitted by law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final) at any time held and other obligations at any time owing by such Lender
or Affiliate to or for the credit or the account of any Borrower against any of
and all the Obligations held by such Lender, irrespective of whether or not such
Lender shall have made any demand under this Agreement and although such
obligations may be unmatured.  The rights of each Lender under this Section are
in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.

 

CREDIT AGREEMENT, Page 83

 

--------------------------------------------------------------------------------


 

Section 10.09.                   Governing Law; Jurisdiction; Consent to Service
of Process.

 

(a)                                 Governing Law.  This Agreement shall be
governed by and construed in accordance with the applicable law pertaining in
the State of New York, other than those conflict of law provisions that would
defer to the substantive laws of another jurisdiction.  This governing law
election has been made by the parties in reliance (at least in part) on Section
5—1401 of the General Obligations Law of the State of New York, as amended (as
and to the extent applicable), and other applicable law.

 

(b)                                 Jurisdiction.  EACH BORROWER HEREBY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE SUPREME COURT OF THE STATE OF NEW YORK SITTING
IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN
DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENT, OR FOR RECOGNITION
OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE OR, TO
THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO
AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, THE ISSUING
BANK OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN PARTY OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

(c)                                  Venue.  Each Borrower hereby irrevocably
and unconditionally waives, to the fullest extent it may legally and effectively
do so, any objection which it may now or hereafter have to the laying of venue
of any suit, action or proceeding arising out of or relating to this Agreement
or any other Loan Document in any court referred to in paragraph (b) of this
Section.  Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.

 

(d)                                 Service of Process.  Each party to this
Agreement irrevocably consents to service of process in the manner provided for
notices in Section 10.01.  Nothing in this Agreement or any other Loan Document
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.

 

(e)                                  Process Agent.  Each Loan Party hereby
irrevocably designates, appoints and empowers the Company (at the Company’s
address noted in Section 10.01 above) as its designee, appointee and agent to
receive, accept and acknowledge for and on its behalf, and in respect of its
property, service of any and all legal process, summons, notices and documents
which may be served in any such action or proceeding.  The Company accepts such
appointment and the similar appointments contained in the other Loan Documents
(including Section 29 of the Guaranty Agreement) and agrees to so act on the
behalf of each Loan Party hereunder and under the other Loan Documents until the
Full Satisfaction of the Obligations.  If for any reason the Company shall cease
to be available to act as such, each Loan Party agrees to designate a new
designee, appointee and agent in the United States on the terms and for the
purposes of this provision satisfactory to the Administrative Agent under this
Agreement.

 

Section 10.10.                   WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE

 

CREDIT AGREEMENT, Page 84

 

--------------------------------------------------------------------------------


 

TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

 

Section 10.11.                   Headings.  Article and Section headings and the
Table of Contents used herein are for convenience of reference only, are not
part of this Agreement and shall not affect the construction of, or be taken
into consideration in interpreting, this Agreement.

 

Section 10.12.                   Confidentiality.  Each of the Administrative
Agent, the Issuing Bank and the Lenders agrees to maintain the confidentiality
of the Information (as defined below), except that Information may be disclosed
(a) to its and its Affiliates’ directors, officers, employees and agents,
including accountants, legal counsel and other advisors (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority, (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or the enforcement of rights hereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to any Borrower and its
obligations, (g) with the consent of the Company or (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Administrative Agent, the Issuing
Bank or any Lender on a non-confidential basis from a source other than a
Borrower.  For the purposes of this Section, “Information” means all information
received from any Loan Party relating to any Loan Party, other than any such
information that is available to the Administrative Agent, the Issuing Bank or
any Lender on a non-confidential basis prior to disclosure by the applicable
Loan Party; provided that, in the case of information received from a Loan Party
after the date hereof, such information is clearly identified at the time of
delivery as confidential.  Any Person required to maintain the confidentiality
of Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

 

Section 10.13.                   Maximum Interest Rate.

 

(a)                                 Limitation to Maximum Rate; Recapture.  No
interest rate specified in any Loan Document shall at any time exceed the
Maximum Rate.  If at any time the interest rate (the “Contract Rate”) for any
obligation under the Loan Documents shall exceed the Maximum Rate, thereby
causing the interest accruing on such obligation to be limited to the Maximum
Rate, then any subsequent reduction in the Contract Rate for such obligation
shall not reduce the rate of interest on such obligation below the Maximum Rate
until the aggregate amount of interest accrued on such obligation equals the
aggregate amount of interest which would have accrued on such obligation if the
Contract Rate for such obligation had at all times been in effect.  As used
herein, the term “Maximum Rate” means, at any time with respect to any Lender,
the maximum rate of nonusurious interest under applicable law that such Lender
may

 

CREDIT AGREEMENT, Page 85

 

--------------------------------------------------------------------------------


 

charge the Borrowers.  The Maximum Rate shall be calculated in a manner that
takes into account any and all fees, payments, and other charges contracted for,
charged, or received in connection with the Loan Documents that constitute
interest under applicable law.  Each change in any interest rate provided for
herein based upon the Maximum Rate resulting from a change in the Maximum Rate
shall take effect without notice to any Borrower at the time of such change in
the Maximum Rate.

 

(b)                                 Cure Provisions.  No provision of any Loan
Document shall require the payment or the collection of interest in excess of
the maximum amount permitted by applicable law.  If any excess of interest in
such respect is hereby provided for, or shall be adjudicated to be so provided,
in any Loan Document or otherwise in connection with this loan transaction, the
provisions of this Section shall govern and prevail and no Borrower nor any
surety, guarantor, successor, or assign of any Borrower shall be obligated to
pay the excess amount of such interest or any other excess sum paid for the use,
forbearance, or detention of sums loaned pursuant hereto.  In the event any
Lender ever receives, collects, or applies as interest any such sum, such amount
which would be in excess of the maximum amount permitted by applicable law shall
be applied as a payment and reduction of the principal of the obligations
outstanding hereunder, and, if the principal of the obligations outstanding
hereunder has been paid in full, any remaining excess shall forthwith be paid to
the Company.  In determining whether or not the interest paid or payable exceeds
the Maximum Rate, Borrowers and each Lender shall, to the extent permitted by
applicable law, (a) characterize any non-principal payment as an expense, fee,
or premium rather than as interest, (b) exclude voluntary prepayments and the
effects thereof, and (c) amortize, prorate, allocate, and spread in equal or
unequal parts the total amount of interest throughout the entire contemplated
term of the obligations outstanding hereunder so that interest for the entire
term does not exceed the Maximum Rate.

 

Section 10.14.                   No Duty.  All attorneys, accountants,
appraisers, and other professional Persons and consultants retained by the
Administrative Agent or any Lender shall have the right to act exclusively in
the interest of the Administrative Agent and the Lenders and shall have no duty
of disclosure, duty of loyalty, duty of care, or other duty or obligation of any
type or nature whatsoever to any Loan Party, any of their respective Equity
Interest holders or any other Person.

 

Section 10.15.                   No Fiduciary Relationship.  The relationship
between the Borrowers and the other Loan Parties on the one hand and the
Administrative Agent and each Lender on the other is solely that of debtor and
creditor, and neither the Administrative Agent nor any Lender nor any Arranger
has any fiduciary or other special relationship with any Loan Party, and no term
or condition of any of the Loan Documents shall be construed so as to deem the
relationship between the Loan Parties on the one hand and the Administrative
Agent and each Lender on the other to be other than that of debtor and creditor.

 

Section 10.16.                   Equitable Relief.  Each Borrower recognizes
that in the event any Loan Party fails to pay, perform, observe, or discharge
any or all of the obligations under the Loan Documents, any remedy at law may
prove to be inadequate relief to the Administrative Agent and the Lenders.  Each
Borrower therefore agrees that the Administrative Agent and the Lenders, if the
Administrative Agent or the Required Lenders so request, shall be entitled to
temporary and permanent injunctive relief in any such case without the necessity
of proving actual damages.

 

Section 10.17.                   Construction.  The Company, each other Loan
Party (by its execution of the Loan Documents to which it is a party), the
Administrative Agent and each Lender acknowledges that each of them has had the
benefit of legal counsel of its own choice and has been afforded an opportunity
to review the Loan Documents with its legal counsel and that the Loan Documents
shall be construed as if jointly drafted by the parties thereto.

 

CREDIT AGREEMENT, Page 86

 

--------------------------------------------------------------------------------


 

Section 10.18.                   Independence of Covenants.  All covenants under
the Loan Documents shall be given independent effect so that if a particular
action or condition is not permitted by any of such covenants, the fact that it
would be permitted by an exception to, or be otherwise within the limitations
of, another covenant shall not avoid the occurrence of a Default if such action
is taken or such condition exists.

 

Section 10.19.                   USA PATRIOT Act.  Each Lender that is subject
to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Act”) notifies each Loan Party that pursuant
to the requirements of the Act, it is required to obtain, verify and record
information that identifies the Loan Party, which information includes the name
and address of the Loan Party and other information that will allow such Lender
to identify the Loan Party in accordance with the Act.

 

Section 10.20.                   Judgment Currency.  This is a loan transaction
in which the specification of a Foreign Currency or Dollars is of the essence,
and the stipulated currency shall in each instance be the currency of account
and payment in all instances.  A payment obligation in one currency hereunder
(the “Original Currency”) shall not be discharged by an amount paid in another
currency (the “Other Currency”), whether pursuant to any judgment expressed in
or converted into any Other Currency or in another place except to the extent
that such tender or recovery results in the effective receipt by a party hereto
of the full amount of the Original Currency payable to such party.  If for the
purpose of obtaining judgment in any court it is necessary to convert a sum due
hereunder in the Original Currency into the Other Currency, the rate of exchange
that shall apply shall be the applicable Spot Rate.  The obligation of the
Company and the Subsidiaries in respect of any such sum due from it to the
Administrative Agent, any Issuing Bank or any Lender under any Loan Document (in
this Section 10.20 called an “Entitled Person”) shall, notwithstanding the rate
of exchange actually applied in rendering such judgment, be discharged only to
the extent that on the Business Day following receipt by such Entitled Person of
any sum adjudged to be due hereunder in the Other Currency such Entitled Person
may in accordance with normal banking procedures purchase the Original Currency
with the amount of the judgment currency so adjudged to be due; and the
Borrowers, as a separate obligation and notwithstanding any such judgment, agree
to indemnify such Entitled Person against, and to pay such Entitled Person on
demand, in the Original Currency, the amount (if any) by which the sum
originally due to such Entitled Person in the Original Currency hereunder
exceeds the amount of the Other Currency so purchased.

 

Section 10.21.                   Code of Banking Practice (2003) Australia.  The
parties agree that the Code of Banking Practice (2003) Australia does not apply
to any accommodation provided to any Borrower under the Loan Documents.

 

CREDIT AGREEMENT, Page 87

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

VALMONT INDUSTRIES, INC.,

 

as a Borrower

 

 

 

 

 

 

 

By:

/s/ Terry J. McClain

 

Name:

Terry J. McClain

 

Title:

Senior Vice President, Chief Financial Officer

 

 

and Treasurer

 

 

 

 

 

 

 

VALMONT INDUSTRIES HOLLAND B.V.,

 

as a Borrower

 

 

 

 

 

 

 

By:

/s/ Mark C. Jaksich

 

Name:

Mark C. Jaksich

 

Title:

Director

 

 

 

 

 

 

 

By:

/s/ Roger Andrew Massey

 

Name:

Roger Andrew Massey

 

Title:

Director

 

 

 

 

 

 

Signed sealed and delivered by

 

VALMONT GROUP PTY LTD.,

Valmont Group Pty Ltd. ACN

 

as a Borrower

142 189 295 in accordance with

 

 

s127 of the Corporations Act 2001

 

 

 

(Cth) in the presence of:

By:

/s/ Mark C. Jaksich

 

Name:

Mark C. Jaksich

 

Title:

Director

 

 

 

 

 

 

 

By:

/s/ Roger Andrew Massey

 

Name:

Roger Andrew Massey

 

Title:

Director

 

CREDIT AGREEMENT, Page 88

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

individually as a Lender, the Swingline Bank, an Issuing Bank, and as the
Administrative Agent

 

 

 

 

 

By:

/s/ Anthony Eastman

 

 

Name:

Anthony Eastman

 

 

Title:

Underwriter

 

CREDIT AGREEMENT, Page 89

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as a Syndication Agent,

 

a Lender and an Issuing Bank

 

 

 

 

 

By:

/s/ Kenneth Beck

 

 

Name:

Kenneth Beck

 

 

Title:

Director

 

CREDIT AGREEMENT, Page 90

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as a Syndication Agent and a Lender

 

 

 

 

 

By:

/s/ Joseph Finnegan

 

 

Name:

Joseph Finnegan

 

 

Title:

Vice President

 

CREDIT AGREEMENT, Page 91

 

--------------------------------------------------------------------------------

 


 

 

U.S. BANK NATIONAL ASSOCIATION,

 

as a Syndication Agent and a Lender

 

 

 

 

 

By:

/s/ Joseph T. Sullivan

 

 

Name:

Joseph T. Sullivan

 

 

Title:

Vice President

 

CREDIT AGREEMENT, Page 92

 

--------------------------------------------------------------------------------


 

 

AUSTRALIA AND NEW ZEALAND BANKING
GROUP LIMITED, as a Lender

 

 

 

 

 

By:

/s/ Joshua H. Landau

 

 

Name:

Joshua H. Landau

 

 

Title:

Head of Financial Institutions Group-America

 

CREDIT AGREEMENT, Page 93

--------------------------------------------------------------------------------


 

 

COBANK, ACB, as a Lender

 

 

 

 

 

By:

/s/ Rick Metzger

 

 

Name:

Rick Metzger

 

 

Title:

Vice President

 

CREDIT AGREEMENT, Page 94

 

--------------------------------------------------------------------------------


 

 

FIRST NATIONAL BANK OF OMAHA, as a Lender

 

 

 

 

 

By:

/s/ David S. Erker

 

 

Name:

David S. Erker

 

 

Title:

Vice President

 

CREDIT AGREEMENT, Page 95

 

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

By:

/s/ Patricia A. O’Herin, SVP

 

 

Name:

Patricia A. O’Herin

 

 

Title:

Senior Vice President

 

CREDIT AGREEMENT, Page 96

 

--------------------------------------------------------------------------------


 

 

THE NORTHERN TRUST COMPANY, as a Lender

 

 

 

 

 

By:

/s/ Wicks Barkhausen

 

 

Name:

Wicks Barkhausen

 

 

Title:

Officer

 

CREDIT AGREEMENT, Page 97

--------------------------------------------------------------------------------


 

 

UMB BANK, N.A., as a Lender

 

 

 

 

 

By:

/s/ S. Scott Heady

 

 

Name:

S. Scott Heady

 

 

Title:

S.V.P.

 

CREDIT AGREEMENT, Page 98

--------------------------------------------------------------------------------


 

 

COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A. “RABOBANK NEDERLAND”, NEW
YORK BRANCH, as a Lender

 

 

 

 

 

By:

/s/ Brett Delfino

 

 

Name:

Brett Delfino

 

 

Title:

Executive Director

 

 

 

 

 

 

 

 

 

By:

/s/ Timothy J. Devane

 

 

Name:

Timothy J. Devane

 

 

Title:

Executive Director

 

CREDIT AGREEMENT, Page 99

--------------------------------------------------------------------------------


 

LIST OF SCHEDULES AND EXHIBITS

 

SCHEDULES:

 

 

 

 

 

 

 

 

 

Schedule 1.01

 

–

 

Existing Letters of Credit

Schedule 1.02

 

–

 

MLA Costs

Schedule 2.01

 

–

 

Commitments

Schedule 3.12

 

–

 

Disclosable Subsidiaries

Schedule 6.01

 

–

 

Existing Indebtedness

Schedule 6.02

 

–

 

Existing Liens

Schedule 6.04

 

–

 

Existing Investments, Loans and Guarantees

Schedule 6.10

 

–

 

Existing Restrictions

 

 

 

 

 

EXHIBITS:

 

 

 

 

 

 

 

 

 

Exhibit A

 

–

 

Form of Assignment and Assumption

Exhibit B

 

–

 

Form of Compliance Certificate

Exhibit C

 

–

 

Form of Guaranty Agreement

Exhibit D

 

–

 

Form of Increased Commitment Supplement

Exhibit E

 

–

 

Form of Borrowing Request

Exhibit F

 

–

 

Form of Interest Election Request

Exhibit G

 

–

 

Form of U.S. Tax Compliance Certificates

Exhibit H

 

–

 

Form of Additional Borrower Request and Assumption Agreement

Exhibit I

 

–

 

Form of Additional Borrower Notice

 

LIST OF SCHEDULES AND EXHIBITS, Solo Page

--------------------------------------------------------------------------------


 

SCHEDULE 1.01

TO

VALMONT INDUSTRIES, INC.

CREDIT AGREEMENT

 

EXISTING LETTERS OF CREDIT

 

LC Number

 

Applicable Borrower

 

Beneficiary

 

Amount

 

68046151

 

Valmont Industries, Inc.

 

Kansas Gas & Electric

 

$

29,325.00

 

68002455

 

Valmont Industries, Inc.

 

ACE American Insurance

 

$

14,091,459

 

68002456

 

Valmont Industries, Inc.

 

Liberty Mutual Insurance

 

$

1,012,800

 

 

 

 

 

Total

 

$

15,133,584

 

 

SCHEDULE 1.01, Solo Page

--------------------------------------------------------------------------------


 

SCHEDULE 1.02

TO

VALMONT INDUSTRIES, INC.

CREDIT AGREEMENT

 

MLA COSTS

 

1.            The MLA Cost is an addition to the interest rate to compensate the
Lenders for the cost of compliance with (a) the requirements of the Bank of
England and/or the Financial Services Authority (or, in either case, any other
authority which replaces all or any of its functions) or (b) the requirements of
the European Central Bank.

 

2.            On the first day of each Interest Period with respect to any
Foreign Currency Borrowing (or as soon as possible thereafter) the
Administrative Agent shall calculate, as a percentage rate, a rate (the
“Additional Cost Rate”) for each Lender, in accordance with the paragraphs set
out below.  The MLA Cost will be calculated by the Administrative Agent as a
weighted average of the Lenders’ Additional Cost Rates (weighted in proportion
to the percentage participation of each Lender in the relevant Loan) and will be
expressed as a percentage rate per annum.

 

3.            The Additional Cost Rate for any Lender lending from a lending
office in a Participating Member State will be the percentage notified by that
Lender to the Administrative Agent.  This percentage will be certified by that
Lender in its notice to the Administrative Agent to be its reasonable
determination of the cost (expressed as a percentage of that Lender’s
participation in all Foreign Currency Borrowings made from that lending office)
of complying with the minimum reserve requirements of the European Central Bank
in respect of loans made from that lending office.

 

4.            The Additional Cost Rate for any Lender lending from a lending
office in the United Kingdom will be calculated by the Administrative Agent as
follows:

 

(a)            in relation to a sterling Loan:

 

[g184481kg23i001.jpg]

per cent per annum

 

(b)            in relation to a Loan in any currency other than sterling:

 

[g184481kg23i002.jpg]

per cent per annum.

 

Where:

 

A              is the percentage of Eligible Liabilities (assuming these to be
in excess of any stated minimum) which that Lender is from time to time required
to maintain as an interest free cash ratio deposit with the Bank of England to
comply with cash ratio requirements.

 

B              is the percentage rate of interest (excluding the margin and the
MLA Cost and any additional rate of interest specified in Section 2.13(d))
payable for the relevant Interest Period on the Loan.

 

SCHEDULE 1.02, Solo Page

--------------------------------------------------------------------------------


 

C              is the percentage (if any) of Eligible Liabilities which that
Lender is required from time to time to maintain as interest bearing Special
Deposits with the Bank of England.

 

D              is the percentage rate per annum payable by the Bank of England
to the Administrative Agent on interest bearing Special Deposits.

 

E              is designed to compensate Lenders for amounts payable under the
Fees Rules and is calculated by the Administrative Agent as being the average of
the most recent rates of charge supplied by the Reference Banks to the
Administrative Agent pursuant to paragraph 7 below and expressed in pounds per
£1,000,000.

 

5.            For the purposes of this Schedule:

 

(a)            “Eligible Liabilities” and “Special Deposits” have the meanings
given to them from time to time under or pursuant to the Bank of England Act
1998 or (as may be appropriate) by the Bank of England;

 

(b)            “Fees Rules” means the rules on periodic fees contained in the
FSA Supervision Manual or such other law or regulation as may be in force from
time to time in respect of the payment of fees for the acceptance of deposits;

 

(c)            “Fee Tariffs” means the fee tariffs specified in the Fees
Rules under the activity group A.1 Deposit acceptors (ignoring any minimum fee
or zero rated fee required pursuant to the Fees Rules but taking into account
any applicable discount rate);

 

(d)            “Reference Bank” means the Administrative Agent and any other
bank or financial institution appointed as such by the Administrative Agent in
consultation with the Company; and

 

(e)            “Tariff Base” has the meaning given to it in, and will be
calculated in accordance with, the Fees Rules.

 

6.            In application of the above formulae, A, B, C and D will be
included in the formulae as percentages (i.e. 5 per cent. will be included in
the formula as 5 and not as 0.05).  A negative result obtained by subtracting D
from B shall be taken as zero.  The resulting figures shall be rounded to four
decimal places.

 

7.            If requested by the Administrative Agent, each Reference Bank
shall, as soon as practicable after publication by the Financial Services
Authority, supply to the Administrative Agent, the rate of charge payable by
that Reference Bank to the Financial Services Authority pursuant to the Fees
Rules in respect of the relevant financial year of the Financial Services
Authority (calculated for this purpose by that Reference Bank as being the
average of the Fee Tariffs applicable to that Reference Bank for that financial
year) and expressed in pounds per £1,000,000 of the Tariff Base of that
Reference Bank.

 

8.             Each Lender shall supply any information required by the
Administrative Agent for the purpose of calculating its Additional Cost Rate. 
In particular, but without limitation, each Lender shall supply the following
information on or prior to the date on which it becomes a Lender:

 

(a)            the jurisdiction of its lending office; and

 

(b)            any other information that the Administrative Agent may
reasonably require for such purpose.

 

SCHEDULE 1.02, Solo Page

--------------------------------------------------------------------------------


 

Each Lender shall promptly notify the Administrative Agent of any change to the
information provided by it pursuant to this paragraph.

 

9.            The percentages of each Lender for the purpose of A and C above
and the rates of charge of each Reference Bank for the purpose of E above shall
be determined by the Administrative Agent based upon the information supplied to
it pursuant to paragraphs 7 and 8 above and on the assumption that, unless a
Lender notifies the Administrative Agent to the contrary, each Lender’s
obligations in relation to cash ratio deposits and Special Deposits are the same
as those of a typical bank from its jurisdiction of incorporation with a lending
office in the same jurisdiction as its lending office.

 

10.          The Administrative Agent shall have no liability to any Person if
such determination results in an Additional Cost Rate which over or under
compensates any Lender and shall be entitled to assume that the information
provided by any Lender or Reference Bank pursuant to paragraphs 3, 7 and 8 above
is true and correct in all respects.

 

11.          The Administrative Agent shall distribute the additional amounts
received as a result of the MLA Cost to the Lenders on the basis of the
Additional Cost Rate for each Lender based on the information provided by each
Lender and each Reference Bank pursuant to paragraphs 3, 7 and 8 above.

 

12.          Any determination by the Administrative Agent pursuant to this
Schedule in relation to a formula, the MLA Cost, an Additional Cost Rate or any
amount payable to an Lender shall, in the absence of manifest error, be
conclusive and binding on all parties.

 

13.          The Administrative Agent may from time to time, after consultation
with the Company and the Lenders, determine and notify to all parties any
amendments which are required to be made to this Schedule in order to comply
with any change in law, regulation or any requirements from time to time imposed
by the Bank of England, the Financial Services Authority or the European Central
Bank (or, in any case, any other authority which replaces all or any of its
functions) and any such determination shall, in the absence of manifest error,
be conclusive and binding on all parties.

 

SCHEDULE 1.02, Solo Page

--------------------------------------------------------------------------------


 

SCHEDULE 2.01

TO

VALMONT INDUSTRIES, INC.

CREDIT AGREEMENT

 

COMMITMENTS

 

Lender

 

Revolving
Commitment

 

Foreign Currency
Commitment

 

JPMorgan Chase Bank, N.A.

 

$

52,500,000.00

 

$

28,378,378.40

 

Bank of America, N.A.

 

$

52,500,000.00

 

$

28,378,378.40

 

Wells Fargo Bank, National Association

 

$

52,500,000.00

 

$

28,378,378.40

 

U.S. Bank National Association

 

$

52,500,000.00

 

$

28,378,378.40

 

Australia and New Zealand Banking Group Limited

 

$

35,000,000.00

 

$

18,918,918.90

 

CoBank, ACB

 

$

35,000,000.00

 

$

18,918,918.90

 

First National Bank of Omaha

 

$

30,000,000.00

 

$

0.00

 

PNC Bank, National Association

 

$

30,000,000.00

 

$

16,216,216.20

 

The Northern Trust Company

 

$

25,000,000.00

 

$

13,513,513.50

 

UMB Bank, N.A.

 

$

20,000,000.00

 

$

10,810,810.80

 

Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A. “Rabobank Nederland”, New
York Branch

 

$

15,000,000.00

 

$

8,108,108.10

 

TOTAL

 

$

400,000,000

 

$

200,000,000

 

 

SCHEDULE 2.01, Solo Page

--------------------------------------------------------------------------------


 

SCHEDULE 3.12

TO

VALMONT INDUSTRIES, INC.

CREDIT AGREEMENT

 

SUBSIDIARIES

 

Name of Subsidiary

 

State or Country of
Incorporation

 

Ownership
Percentage

 

Indicate if a
Material
Subsidiary

 

Delta Electrical & Engineering B.V.

 

The Netherlands

 

100

%

 

 

Delta EMD, Ltd.

 

South Africa

 

52.26

%

 

 

Delta Ltd.

 

United Kingdom

 

100

%

 

 

George Industries, Inc.

 

California

 

100

%

 

 

Industrial Galvanizers America Holdings, Inc.

 

Delaware

 

100

%

 

 

Lampadaires Feralux, Inc.

 

Canada

 

100

%

 

 

Matco Services, Inc.

 

Delaware

 

100

%

 

 

PiRod, Inc.

 

Delaware

 

100

%

X

 

Stainton Metal Co, Ltd.

 

United Kingdom

 

100

%

 

 

Tehomet Oy

 

Finland

 

70

%

 

 

Tehomet Baltic Ou

 

Estonia

 

70

%

 

 

Valley Irrigation South Africa, (PTY) Ltd.

 

South Africa

 

60

%

 

 

Valmont Coatings, Inc.

 

Delaware

 

100

%

X

 

Valmont France S.A.S.

 

France

 

100

%

 

 

Valmont Group Holdings Pty. Ltd.

 

Australia

 

100

%

 

 

Valmont Monterrey S. de R.L. de C.V.

 

Mexico

 

100

%

 

 

Valmont Industria e Comercio, Ltda.

 

Brazil

 

90

%

 

 

Valmont Industries (China) Co., Ltd.

 

China

 

100

%

 

 

Valmont Industries (Guangdong), Ltd.

 

China

 

100

%

 

 

Valmont lndustries (Shandong), Ltd.

 

China

 

100

%

 

 

Valmont Industries de Argentina S.A.

 

Argentina

 

99

%

 

 

Valmont Industries Holland B.V.

 

The Netherlands

 

100

%

X

 

Valmont International Corp.

 

Texas

 

100

%

 

 

Valmont Investimentos Ltda.

 

Brazil

 

99.98

%

 

 

Valmont Irrigation Australia Pty. Ltd.

 

Australia

 

100

%

 

 

Valmont Middle East FZE

 

United Arab Emirates

 

100

%

 

 

Valmont Nederland B.V.

 

The Netherlands

 

100

%

 

 

Valmont Newmark, Inc.

 

Delaware

 

100

%

X

 

Valmont Polska Sp.z o.o

 

Poland

 

100

%

 

 

Valmont Queensland Pty. Ltd.

 

Australia

 

100

%

X

 

Valmont S.A.U.

 

Spain

 

100

%

 

 

Valmont Sarl

 

Morocco

 

100

%

 

 

Valmont Singapore Pte. Ltd.

 

Singapore

 

100

%

X

 

Valmont Structures Private Limited

 

India

 

100

%

 

 

Valmont (UK) Limited

 

United Kingdom

 

100

%

 

 

 

SCHEDULE 3.12, Page 1

--------------------------------------------------------------------------------


 

Name of Subsidiary

 

State or Country of
Incorporation

 

Ownership
Percentage

 

Indicate if a
Material
Subsidiary

 

Valmont West Coast Engineering LTD

 

Canada

 

80

%

 

 

West Coast Engineering, Inc.

 

Washington

 

80

%

 

 

West Coast Engineering Group, Ltd

 

Canada

 

80

%

 

 

 

--------------------------------------------------------------------------------

*Stock options and restricted stock have been granted by the Company (and are
currently outstanding) pursuant to shareholder approved stock plans.

 

SCHEDULE 3.12, Page 2

--------------------------------------------------------------------------------


 

SCHEDULE 6.01

TO

VALMONT INDUSTRIES, INC.

CREDIT AGREEMENT

 

EXISTING INDEBTEDNESS

 

1.              Indebtedness arising in connection with the Senior Notes.

 

2.              Indebtedness arising in connection with Industrial Revenue Bonds
for Marion County, TN in the aggregate principal amount of $8,500,000 as of
June 30, 2012.

 

3.              Indebtedness arising in connection with Industrial Revenue Bonds
for Farmington, MN in the aggregate principal amount of $815,059 as of June 30,
2012.

 

4.              Miscellaneous indebtedness in the aggregate principal amount of
$1,112,195 as of June 30, 2012.

 

5.              Indebtedness of West Coast Engineering (Canada) in the aggregate
principal amount of $6,884,258 as of June 30, 2012.

 

6.              Indebtedness of Valmont India in the aggregate principal amount
of $4,001,779 as of June 30, 2012.

 

7.              Indebtedness of Feralux (Canada) in the aggregate principal
amount of $1,422,842 as of June 30, 2012.

 

8.              Indebtedness of Valmont Guangdon (China) in the aggregate
principal amount of $1,302,009 as of June 30, 2012.

 

SCHEDULE 6.01, Solo Page

--------------------------------------------------------------------------------


 

SCHEDULE 6.02

TO

VALMONT INDUSTRIES, INC.

CREDIT AGREEMENT

 

EXISTING LIENS

 

Secured Party

 

File Number

 

File Date

 

Collateral

DEBTOR: VALMONT INDUSTRIES, INC.

Jurisdiction: Delaware Secretary of State

Winthrop Resources Corporation

 

30507148

 

01/29/03

 

Leased equipment

NMHG Financial Services, Inc.

 

32254152

 

09/02/03

 

Leased equipment

NMHG Financial Services Inc.

 

51665521

 

05/31/05

 

Leased equipment

NMHG Financial Services, Inc.

 

51763276

 

06/08/05

 

Leased equipment

NMHG Financial Services Inc.

 

2007 0435460

 

02/02/07

 

Leased equipment

General Electric Capital Corporation

 

2007 0602366

 

02/15/07

 

Leased equipment

U.S. Bancorp

 

2007 0822766

 

03/06/07

 

Copiers

NMHG Financial Services Inc.

 

2007 1160232

 

03/28/07

 

Leased equipment

U.S. Bancorp

 

2007 1540219

 

04/25/07

 

Copiers

U.S. Bancorp

 

2007 2070323

 

06/04/07

 

Copiers

U.S. Bancorp

 

2007 2493640

 

07/02/07

 

Copiers

U.S. Bancorp

 

2007 2549169

 

07/06/07

 

Copier

U.S. Bancorp

 

2007 2662186

 

07/16/07

 

Copiers

U.S. Bancorp

 

2007 2736584

 

07/20/07

 

FK-503

U.S. Bancorp

 

2007 3133450

 

08/16/07

 

Specific equipment

U.S. Bancorp

 

2007 3586475

 

09/21/07

 

Specific equipment

U.S. Bancorp

 

2007 3879383

 

10/15/07

 

Specific equipment

Greater Bay Bank N.A.

 

2007 4164322

 

11/01/07

 

Leased equipment

U.S. Bancorp

 

2008 1057585

 

03/26/08

 

Specific equipment

Air Liquide Industrial US LP

 

2008 1940988

 

06/06/08

 

Specific equipment

Wells Fargo Bank, N.A.

 

2008 2310264

 

07/07/08

 

Leased equipment

U.S. Bancorp

 

2008 2315701

 

07/07/08

 

Specific equipment

Wells Fargo Bank, N.A.

 

2008 2592689

 

07/29/08

 

Leased equipment

U.S. Bancorp

 

2008 2701355

 

08/06/08

 

Specific equipment

De Lage Landen Financial Services, Inc.

 

2008 3303748

 

09/23/08

 

Specific equipment

U.S. Bancorp

 

2008 3488853

 

10/15/08

 

Specific equipment

U.S. Bancorp

 

2008 3692215

 

11/03/08

 

Specific equipment

Air Liquide Industrial US LP

 

2008 3780192

 

11/12/08

 

Specific equipment

Wells Fargo Bank, N.A.

 

2008 3919691

 

11/24/08

 

Leased equipment

Wells Fargo Bank, N.A.

 

2008 3922125

 

11/24/08

 

Leased equipment

NMHG Financial Services Inc.

 

2009 0053436

 

01/07/09

 

Leased equipment

U.S. Bancorp

 

2009 1375390

 

04/30/09

 

Specific equipment

Wells Fargo Bank, N.A.

 

2009 1792347

 

06/05/09

 

Leased equipment

 

SCHEDULE 6.02, Page 1

--------------------------------------------------------------------------------


 

 

Secured Party

 

File Number

 

File Date

 

Collateral

Wells Fargo Bank, N.A.

 

2009 2321294

 

07/20/09

 

Leased equipment

U.S. Bancorp

 

2009 3228399

 

10/07/09

 

Specific equipment

U.S. Bancorp

 

2009 3228407

 

10/07/09

 

Specific equipment

U.S. Bancorp

 

2009 3228647

 

10/08/09

 

Specific equipment

United Rentals (North America), Inc.

 

2009 3967566

 

12/11/09

 

Specific equipment

United Rentals (North America), Inc.

 

2009 4098866

 

12/22/09

 

Specific equipment

AT&T Capital Services, Inc.

 

2010 2046518

 

06/11/10

 

Leased equipment

AT&T Capital Services, Inc.

 

2010 2052003

 

06/11/10

 

Leased equipment

Wells Fargo Bank, N.A.

 

2010 2144834

 

06/21/10

 

Specific equipment

Wells Fargo Bank, N.A.

 

2010 2144859

 

06/21/10

 

Specific equipment

NMHG Financial Services inc.

 

2010 2915811

 

08/19/10

 

Specific equipment

Toyota Motor Credit Corporation

 

2011 1116824

 

03/25/11

 

Specific equipment

Wells Fargo Bank, N.A.

 

2011 1427924

 

04/15/11

 

Leased equipment

Nissan Motor Acceptance Corporation

 

2011 1612053

 

04/29/11

 

Specific equipment

Toyota Motor Credit Corporation

 

2011 1667669

 

05/04/11

 

Leased equipment

Toyota Motor Credit Corporation

 

2011 2076605

 

06/01/11

 

Leased equipment

U.S. Bancorp Equipment Finance, Inc.

 

2011 2537556

 

06/30/11

 

Specific equipment

TCF Equipment Finance, Inc.

 

2011 3114678

 

08/11/11

 

Specific equipment

Toyota Motor Credit Corporation

 

2011 4110931

 

10/25/11

 

Leased equipment

Taylor Leasing Corporation

 

2011 4452523

 

11/18/11

 

Leased equipment

Wells Fargo Bank, N.A.

 

2011 4579804

 

12/01/11

 

Specific equipment

Wells Fargo Bank, N.A.

 

2011 4579812

 

12/01/11

 

Specific equipment

Toyota Motor Credit Corporation

 

2012 0180028

 

01/13/12

 

Leased equipment

Taylor Leasing Corporation

 

2012 0843070

 

03/05/12

 

Leased equipment

Taylor Leasing Corporation

 

2012 2224170

 

06/11/12

 

Leased equipment

DEBTOR: VALMONT COATINGS, INC.

Jurisdiction: Delaware Secretary of State

Bank of America, N.A., as Collateral Agent

 

51473850

 

05/12/05

 

All applied coatings and fabricated extrusions consignment.

NMHG Financial Services, Inc.

 

62784981

 

08/10/06

 

Leased equipment

U.S. Bancorp

 

81487394

 

04/29/08

 

Specific equipment

U.S. Bancorp

 

91439469

 

05/06/09

 

Specific equipment

U.S. Bancorp

 

03236670

 

09/16/10

 

Specific equipment

 

SCHEDULE 6.02, Page 2

--------------------------------------------------------------------------------


 

SCHEDULE 6.04

TO

VALMONT INDUSTRIES, INC.

CREDIT AGREEMENT

 

EXISTING INVESTMENTS, LOANS AND GUARANTEES

 

1.                                      Investments, loans or guarantees with
respect to the following non-consolidated subsidiaries as of June 30, 2012:

 

·

 

Investment in Bilston Investments (Pty) Ltd. (Australia)

 

$

23,394,286

·

 

Investment in Irri Management (Argentina)

 

$

5,133,235

·

 

Investment in Suntime (China)

 

$

242,207

·

 

Investment in Crop Metrics (USA)

 

$

161,126

·

 

Guarantee for Irri Management (Argentina)

 

$

100,000

·

 

Investment in Morocco

 

$

3,174

 

SCHEDULE 6.04, Solo Page

--------------------------------------------------------------------------------


 

SCHEDULE 6.10

TO

VALMONT INDUSTRIES, INC.

CREDIT AGREEMENT

 

EXISTING RESTRICTIONS

 

None.

 

SCHEDULE 6.10, Solo Page

--------------------------------------------------------------------------------


 

EXHIBIT A

TO

VALMONT INDUSTRIES, INC.

CREDIT AGREEMENT

 

FORM OF ASSIGNMENT AND ASSUMPTION

 

EXHIBIT A, Cover Page

--------------------------------------------------------------------------------


 

ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”).  Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1.                                      Assignor:

 

2.                                     
Assignee:                                                                                            

[and is an Affiliate/Approved Fund of [identify Lender](1)]

 

3.                                     
Borrowers:                                                                                    
Valmont Industries, Inc. and certain of its Subsidiaries

 

4.                                      Administrative
Agent:                         JPMorgan Chase Bank, N.A., as the administrative
agent under the Credit Agreement

 

5.                                      Credit
Agreement:                                             The $400,000,000 Credit
Agreement dated as of August 15, 2012 among Valmont Industries, Inc., certain of
its Subsidiaries, the Lenders parties thereto, JPMorgan Chase Bank, N.A., as
Administrative Agent, and the other agents parties thereto

 

--------------------------------------------------------------------------------

(1)  Select as applicable.

 

ASSIGNMENT AND ASSUMPTION, Page 1

--------------------------------------------------------------------------------


 

6.             Assigned Interest:

 

Facility Assigned

 

Aggregate Amount of
Commitment/Loans for
all Lenders

 

Amount of
Commitment/Loans
Assigned

 

Percentage Assigned of
Commitment/Loans(2)

 

 

 

$

 

 

$

 

 

 

%

 

 

$

 

 

$

 

 

 

%

 

 

$

 

 

$

 

 

 

%

 

Effective Date:                                    , 20       [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more Credit
Contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrower and their respective affiliates, the
other Loan Parties and their Related Parties or their respective securities)
will be made available and who may receive such information in accordance with
the Assignee’s compliance procedures and applicable laws, including Federal and
state securities laws.

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR

 

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

ASSIGNEE

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

By:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------

(2)  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.

 

ASSIGNMENT AND ASSUMPTION, Page 2

--------------------------------------------------------------------------------


 

[Consented to and](3) Accepted:

 

 

 

[NAME OF ADMINISTRATIVE AGENT], as

 

Administrative Agent

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

[Consented to:](4)

 

 

 

[NAME OF RELEVANT PARTY]

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------

(3)  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

(4)  To be added only if the consent of the Company and/or other parties (e.g.
Swingline Lender or Issuing Bank) is required by the terms of the Credit
Agreement.

 

ASSIGNMENT AND ASSUMPTION, Page 3

--------------------------------------------------------------------------------


 

ANNEX 1

 

CREDIT AGREEMENT

 PROVIDED TO VALMONT INDUSTRIES, INC.

 

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

1.             Representations and Warranties.

 

1.1          Assignor.  The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Credit Agreement or any other Loan Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Loan Documents or any collateral thereunder, (iii) the financial condition of
the Company, any of the Subsidiaries or Affiliates or any other Person obligated
in respect of any Loan Document or (iv) the performance or observance by the
Company, any of the Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

 

1.2.         Assignee.  The Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
satisfies the requirements, if any, specified in the Credit Agreement that are
required to be satisfied by it in order to acquire the Assigned Interest and
become a Lender, (iii) from and after the Effective Date, it shall be bound by
the provisions of the Credit Agreement as a Lender thereunder and, to the extent
of the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it has received a copy of the Credit Agreement, together with copies of the
most recent financial statements delivered pursuant to Section 5.01 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, and (v) if it is a Foreign
Lender, attached to the Assignment and Assumption is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

 

2.             Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts which have accrued to but excluding the Effective Date and to the
Assignee for amounts which have accrued from and after the Effective Date.

 

3.             General Provisions.  This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy or other electronic communications shall
be effective as delivery of a manually executed counterpart of this Assignment
and Assumption.  This Assignment and Assumption shall be governed by and
construed in accordance with the applicable law pertaining in the State of New
York, other than those conflict of law provisions that would defer to the
substantive laws of another jurisdiction.  This governing law election has been
made by the parties in reliance (at least in part) on Section 5—1401 of the
General Obligations Law of the State of New York, as amended (as and to the
extent applicable), and other applicable law.

 

STANDARD TERMS AND CONDITIONS TO THE ASSIGNMENT AND ASSUMPTION, Solo Page

--------------------------------------------------------------------------------


 

EXHIBIT B

TO

VALMONT INDUSTRIES, INC.

CREDIT AGREEMENT

 

FORM OF COMPLIANCE CERTIFICATE

 

EXHIBIT B, Cover Page

--------------------------------------------------------------------------------


 

COMPLIANCE CERTIFICATE

for the

quarter ending                     ,     

 

To:                           JPMorgan Chase Bank, N.A.

Loan and Agency Services Group

10 South Dearborn Street, 7th Floor

Chicago, IL 60603

Attention: Nanette Wilson

Telephone:  312-385-7084

Telecopy:  888-292-9533

 

and each Lender

 

Ladies and Gentlemen:

 

This Compliance Certificate (the “Certificate”) is being delivered pursuant to
Section 5.01(c) of that certain Credit Agreement (as amended, the “Agreement”)
dated as of August 15, 2012, among Valmont Industries, Inc. and certain of its
Subsidiaries (collectively, the “Borrowers”), JPMorgan Chase Bank, N.A., as
administrative agent, and the Lenders named therein.  All capitalized terms,
unless otherwise defined herein, shall have the same meanings as in the
Agreement.  All the calculations set forth below shall be made pursuant to the
terms of the Agreement.

 

The undersigned, an authorized financial officer of the Company in his capacity
as such financial officer and not in his individual capacity, does hereby
certify to the Administrative Agent and the Lenders that:

 

1.                          DEFAULT

 

No Default has occurred or, if a Default has occurred, I have described on the
attached Exhibit A the nature thereof and the steps taken or proposed to remedy
such Default.

 

 

 

 

 

Compliance

 

 

2.                          SECTION 5.01 - Financial Statements and Records

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(a)              Annual audited financial statements of the Company on a
consolidated basis within 90 days after the end of each Fiscal Year end
(together with Compliance Certificate).

 

 

 

Yes

 

No

 

N/A

 

 

 

 

 

 

 

 

 

(b)              Quarterly unaudited financial statements of the Company on a
consolidated basis within 45 days after each Fiscal Quarter end (together with
Compliance Certificate).

 

 

 

Yes

 

No

 

N/A

 

 

 

 

 

 

 

 

 

3.                          SECTION 5.10 - Additional Subsidiaries

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Joinder of new Domestic Subsidiaries promptly after they are formed or acquired
and become Material Subsidiaries.

 

 

 

Yes

 

No

 

N/A

 

 

 

 

 

 

 

 

 

Joinder of any Subsidiary promptly after such Subsidiary guarantees any of the
Indebtedness under the Senior Notes.

 

 

 

Yes

 

No

 

N/A

 

COMPLIANCE CERTIFICATE, Page 1

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

 

4.                          SECTION 7.01 -Leverage Ratio

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(a)                     Total Indebtedness as of fiscal quarter end

 

   $                

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(b)                     EBITDA

 

 

 

 

 

 

 

 

(i)    net income

 

   $                

 

 

 

 

 

 

(ii)   income and franchise taxes deducted in determining net income

 

($                )

 

 

 

 

 

 

(iii)  Interest expense deducted in determining net income

 

($                )

 

 

 

 

 

 

(iv)  amortization and depreciation expense deducted in determining net income

 

($                )

 

 

 

 

 

 

(v)   EBITDA: Total of Lines (i) through (iv)

 

   $                

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(c)                      Line 4(a) ÷ Line 4(b)(v)

 

       to 1.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(d)                     Maximum Leverage Ratio permitted by Credit Agreement

 

3.50 to 1.00

 

 

 

Yes

 

No

 

 

 

 

 

 

 

 

 

5.                          SECTION 7.02 - Interest Coverage Ratio

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(a)                     EBITDA (from Line 4(b)(v))

 

   $                

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(b)                     Interest Expense

 

   $                

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(c)                      Line 5(a) ÷ Line 5(b)

 

       to 1.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(d)                     Minimum Interest Coverage Ratio required by Credit
Agreement

 

2.50 to 1.00

 

 

 

Yes

 

No

 

 

 

 

 

 

 

 

 

6.                          DETERMINATION OF APPLICABLE RATE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(a)                     Adjustment to margin and fees required (see pricing grid
on Schedule 1)

 

 

 

 

 

Yes

 

No

 

 

 

 

 

 

 

 

 

(b)                     If adjustment required, set forth below new margins and
fees

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(i)             ABR Spread

 

             %

 

 

 

 

 

 

(ii)          Commitment Fee Rate

 

             %

 

 

 

 

 

 

(iii)       Fixed Rate Spread

 

             %

 

 

 

 

 

 

 

7.                          ATTACHED SCHEDULES

 

Attached hereto as schedules are the calculations supporting the computation set
forth above in this Certificate.  All information contained herein and on the
attached schedules is true and correct in all material respects.

 

8.                          FINANCIAL STATEMENTS

 

The financial statements attached hereto were prepared in accordance with GAAP
and fairly present in all material respects (subject to year end audit
adjustments and absence of footnotes) the financial condition and the results of
the operations of the Persons reflected thereon, at the date and for the periods
indicated therein.

 

COMPLIANCE CERTIFICATE, Page 2

--------------------------------------------------------------------------------


 

9.                          CONFLICT

 

In the event of conflict between this Certificate and the Credit Agreement, the
Credit Agreement shall control.

 

IN WITNESS WHEREOF, the undersigned has executed this Certificate effective as
of the date first written above.

 

 

Valmont Industries, Inc.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

COMPLIANCE CERTIFICATE, Page 3

--------------------------------------------------------------------------------


 

SCHEDULE 1

TO

COMPLIANCE CERTIFICATE

 

Leverage Ratio

 

Fixed Rate
Spread

 

ABR Spread

 

Commitment
Fee Rate

 

Category 1:
Greater than or equal to 3.00 to 1.00

 

2.250%

 

1.25%

 

0.400%

 

Category 2:
Less than 3.00 to 1.00
but
Greater than or equal to 2.50 to 1.00

 

2.000%

 

1.00%

 

0.350%

 

Category 3:
Less than 2.50 to 1.00
but
Greater than or equal to 2.00 to 1.00

 

1.750%

 

0.75%

 

0.300%

 

Category 4:
Less than 2.00 to 1.00
but
Greater than or equal to 1.50 to 1.00

 

1.500%

 

0.50%

 

0.250%

 

Category 5:
Less than 1.50 to 1.00
but
Greater than or equal to 1.00 to 1.00

 

1.375%

 

0.375%

 

0.225%

 

Category 6:
Less than 1.00 to 1.00

 

1.250%

 

0.250%

 

0.200%

 

 

SCHEDULE 1 to Compliance Certificate, Page 1

--------------------------------------------------------------------------------


 

EXHIBIT C

TO

VALMONT INDUSTRIES, INC.

CREDIT AGREEMENT

 

GUARANTY AGREEMENT

 

EXHIBIT C, Cover Page

--------------------------------------------------------------------------------


 

GUARANTY AGREEMENT

 

WHEREAS, VALMONT INDUSTRIES, INC. (the “Company”) has entered into that certain
Credit Agreement dated August 15, 2012 among the Company, VALMONT INDUSTRIES
HOLLAND B.V. (“Valmont Holland”), VALMONT GROUP PTY LTD. (“Valmont Australia”)
and any other Subsidiary of the Company that may become party thereto
(collectively, the “Borrowers”)), the lenders party thereto (the “Lenders”),
JPMORGAN CHASE BANK, N.A., as the administrative agent for the Lenders (the
“Administrative Agent”) (such Credit Agreement, as it may hereafter be amended
or otherwise modified from time to time, being hereinafter referred to as the
“Credit Agreement”, and capitalized terms not otherwise defined herein shall
have the same meaning as set forth in the Credit Agreement);

 

WHEREAS, the execution of this Guaranty Agreement is a condition to the
Administrative Agent’s and each Lender’s obligations under the Credit Agreement;

 

NOW, THEREFORE, for valuable consideration, the receipt and adequacy of which
are hereby acknowledged, the Company, each of the undersigned Subsidiaries of
the Company, and any Subsidiary hereafter added as a “Guarantor” hereto pursuant
to a Subsidiary Joinder Agreement in the form attached hereto as Exhibit A
(individually a “Guarantor” and collectively the “Guarantors”), hereby
irrevocably and unconditionally guarantees to the Credit Parties the full and
prompt payment and performance of the Guaranteed Indebtedness (hereinafter
defined), this Guaranty Agreement being upon the following terms:

 

1.                                      Guaranteed Indebtedness.  The term
“Guaranteed Indebtedness”, as used herein, means all of the Obligations, as
defined in the Credit Agreement.  The “Guaranteed Indebtedness” shall include
any and all post-petition interest and expenses (including reasonable attorneys’
fees) whether or not allowed under any bankruptcy, insolvency, or other similar
law; provided that the Guaranteed Indebtedness shall be limited, with respect to
each Guarantor, to an aggregate amount equal to the largest amount that would
not render such Guarantor’s obligations hereunder (a) subject to avoidance under
Section 544 or 548 of the United States Bankruptcy Code or under any applicable
state law relating to fraudulent transfers or conveyances or under any
applicable foreign law or (b) adjudicated to be invalid or otherwise
unenforceable for any reason against any Foreign Loan Party under any applicable
foreign law.  Without limiting the generality of the foregoing, (y) the
liability of any Guarantor that is a Singapore Loan Party under this Guaranty
Agreement shall be limited to an aggregate amount equal to the largest amount
that would not render such Singapore Loan Party’s Obligations hereunder subject
to avoidance as a transaction at an undervalue under Section 98 of the Singapore
Bankruptcy Act (Cap. 20) or an unfair preference under Section 99 of the
Singapore Bankruptcy Act (Cap. 20) or subject to avoidance under Section 329 of
the Singapore Companies Act (Cap. 20) or subject to avoidance under any other
applicable law in effect in Singapore and (z) no Guarantor that is a Dutch Loan
Party shall be liable with respect to the Obligations of the other Loan Parties
to the extent that, if it were so liable, such liability would violate section
2:98c or 2:207c DCC.

 

2.                                      Contribution Agreement.  The Guarantors
together desire to allocate among themselves (collectively, the “Contributing
Guarantors”), in a fair and equitable manner, their obligations arising under
this Guaranty Agreement and the other Loan Documents.  Accordingly, in the event
any payment or distribution is made by a Guarantor under this Guaranty Agreement
or under the other Loan Documents (a “Funding Guarantor”) that exceeds its Fair
Share (as defined below), that Funding Guarantor shall be entitled to a
contribution from each of the other Contributing Guarantors in the amount of
such other Contributing Guarantor’s Fair Share Shortfall (as defined below),
with the result that all such contributions will cause each Contributing
Guarantor’s Aggregate Payments (as defined below) to equal its Fair Share. 
“Fair Share” means, with respect to a Contributing Guarantor as of any date of
determination, an amount equal to (i) the ratio of (x) the Adjusted Maximum
Amount (as defined below)

 

GUARANTY AGREEMENT, Page 1

--------------------------------------------------------------------------------


 

with respect to such Contributing Guarantor to (y) the aggregate of the Adjusted
Maximum Amounts with respect to all Contributing Guarantors, multiplied by (ii)
the aggregate amount paid or distributed on or before such date by all Funding
Guarantors under the Loan Documents in respect of the obligations guarantied. 
“Fair Share Shortfall” means, with respect to a Contributing Guarantor as of any
date of determination, the excess, if any, of the Fair Share of such
Contributing Guarantor over the Aggregate Payments of such Contributing
Guarantor.  “Adjusted Maximum Amount” means, with respect to a Contributing
Guarantor as of any date of determination, the maximum aggregate amount of the
obligations of such Contributing Guarantor under this Guaranty Agreement
determined in accordance with the provisions hereof; provided that, solely for
purposes of calculating the “Adjusted Maximum Amount” with respect to any
Contributing Guarantor for purposes of this paragraph 2, the assets or
liabilities arising by virtue of any rights to or obligations of contribution
hereunder shall not be considered as assets or liabilities of such Contributing
Guarantor.  “Aggregate Payments” means, with respect to a Contributing Guarantor
as of any date of determination, the aggregate amount of all payments and
distributions made on or before such date by such Contributing Guarantor in
respect of this Guaranty Agreement (including, without limitation, in respect of
this paragraph 2) and the other Loan Documents.  The amounts payable as
contributions hereunder shall be determined as of the date on which the related
payment or distribution is made by the applicable Funding Guarantor.  The
allocation among Contributing Guarantors of their obligations as set forth in
this paragraph 2 shall not be construed in any way to limit the liability of any
Contributing Guarantor hereunder.

 

3.                                      Absolute and Irrevocable Guaranty.  This
instrument shall be an absolute, continuing, irrevocable and unconditional
guaranty of payment and performance, and not a guaranty of collection, and each
Guarantor shall remain liable on its obligations hereunder until the Obligations
are Fully Satisfied.  No set-off, counterclaim, recoupment, reduction, or
diminution of any obligation, or any defense of any kind or nature which any
Borrower may have against any Credit Party or any other party, or which any
Guarantor may have against any Borrower, any Credit Party or any other party,
shall be available to, or shall be asserted by, any Guarantor against any Credit
Party or any subsequent holder of the Guaranteed Indebtedness or any part
thereof or against payment of the Guaranteed Indebtedness or any part thereof
other than Full Satisfaction of the Obligations.  If the payment of any amount
of principal of, interest with respect to or any other amount constituting the
Guaranteed Indebtedness, or any portion thereof, is rescinded, voided or must
otherwise be refunded by the Administrative Agent or any Credit Party for any
reason, then the Guaranteed Indebtedness and all terms and provisions of this
Guaranty Agreement will be automatically reinstated and become automatically
effective and in full force and effect, all to the extent that and as though
such payment so rescinded, voided or otherwise refunded had never been made.

 

4.                                      Rights Cumulative.  If a Guarantor
becomes liable for any indebtedness owing by any Borrower to any Credit Party by
endorsement or otherwise, other than under this Guaranty Agreement, such
liability shall not be in any manner impaired or affected hereby, and the rights
of the Credit Parties hereunder shall be cumulative of any and all other rights
that any Credit Party may ever have against such Guarantor.  The exercise by any
Credit Party of any right or remedy hereunder or under any other instrument, or
at law or in equity, shall not preclude the concurrent or subsequent exercise of
any other right or remedy.

 

5.                                      Agreement to Pay Guaranteed
Indebtedness.  In the event of default by any Borrower in payment or performance
of the Guaranteed Indebtedness, or any part thereof, when such Guaranteed
Indebtedness becomes due, whether by its terms, by acceleration, or otherwise,
the Guarantors shall, jointly and severally, promptly pay the amount due thereon
to Administrative Agent, without notice or demand, in the lawful currency in
which such amount is due, and it shall not be necessary for Administrative Agent
or any other Credit Party, in order to enforce such payment by any Guarantor,
first to institute suit or exhaust its remedies against any Borrower or others
liable on such Guaranteed

 

GUARANTY AGREEMENT, Page 2

--------------------------------------------------------------------------------


 

Indebtedness, or to enforce any rights against any collateral which shall ever
have been given to secure such Guaranteed Indebtedness.  In the event such
payment is made by a Guarantor, then such Guarantor shall be subrogated to the
rights then held by Administrative Agent and any other Credit Party with respect
to the Guaranteed Indebtedness to the extent to which the Guaranteed
Indebtedness was discharged by such Guarantor.  Notwithstanding the foregoing,
upon payment by such Guarantor of any sums to Administrative Agent or any other
Credit Party hereunder, all rights of such Guarantor against any Borrower, any
other guarantor or any collateral arising as a result therefrom by way of right
of subrogation, reimbursement, contribution or otherwise shall in all respects
be subordinate and junior in right of payment to the prior Full Satisfaction of
the Obligations.  All payments received by the Administrative Agent hereunder
shall be applied by the Administrative Agent to payment of the Guaranteed
Indebtedness in the order provided for in Section 2.17(f) of the Credit
Agreement.

 

6.                                      Stay of Acceleration.  If acceleration
of the time for payment of any amount payable by any Borrower under the
Guaranteed Indebtedness is stayed upon the insolvency, bankruptcy, or
reorganization of a Borrower, all such amounts otherwise subject to acceleration
under the terms of the Guaranteed Indebtedness shall nonetheless be payable by
the Guarantors hereunder forthwith on demand by Administrative Agent or any
other Credit Party.

 

7.                                      Obligations Not Impaired.  Each
Guarantor hereby agrees that its obligations under the Loan Documents shall not
be released, discharged, diminished, impaired, reduced, or affected for any
reason or by the occurrence of any event, including, without limitation, one or
more of the following events, whether or not with notice to or the consent of
any Guarantor:  (a) the taking or accepting of collateral as security for any or
all of the Guaranteed Indebtedness or the release, surrender, exchange, or
subordination of any collateral now or hereafter securing any or all of the
Guaranteed Indebtedness; (b) any partial release of the liability of any
Guarantor hereunder, or the full or partial release of any other guarantor from
liability for any or all of the Guaranteed Indebtedness; (c) any disability of a
Borrower, or the dissolution, insolvency, or bankruptcy of any Borrower, any
Guarantor, or any other party at any time liable for the payment of any or all
of the Guaranteed Indebtedness; (d) the addition of a Borrower in accordance
with the Loan Documents or any other renewal, extension, modification, waiver,
amendment, or rearrangement of any or all of the Guaranteed Indebtedness or any
instrument, document, or agreement evidencing, securing, or otherwise relating
to any or all of the Guaranteed Indebtedness; (e) any adjustment, indulgence,
forbearance, waiver, or compromise that may be granted or given by
Administrative Agent or any other Credit Party to any Borrower, any Guarantor,
or any other party ever liable for any or all of the Guaranteed Indebtedness;
(f) any neglect, delay, omission, failure, or refusal of Administrative Agent or
any other Credit Party to take or prosecute any action for the collection of any
of the Guaranteed Indebtedness or to foreclose or take or prosecute any action
in connection with any instrument, document, or agreement evidencing, securing,
or otherwise relating to any or all of the Guaranteed Indebtedness; (g) the
unenforceability or invalidity of any or all of the Guaranteed Indebtedness or
of any instrument, document, or agreement evidencing, securing, or otherwise
relating to any or all of the Guaranteed Indebtedness; (h) any payment by any
Borrower or any other party to Administrative Agent or any other Credit Party is
held to constitute a preference under applicable bankruptcy or insolvency law or
if for any other reason Administrative Agent or any other Credit Party is
required to refund any payment or pay the amount thereof to someone else; (i)
the settlement or compromise of any of the Guaranteed Indebtedness; (j) the
non-perfection of any security interest or lien securing any or all of the
Guaranteed Indebtedness; (k) any impairment of any collateral securing any or
all of the Guaranteed Indebtedness; (l) the failure of Administrative Agent or
any other Credit Party to sell any collateral securing any or all of the
Guaranteed Indebtedness in a commercially reasonable manner or as otherwise
required by law; (m) any change in the corporate existence, structure, or
ownership of any Borrower; or (n) any other circumstance which might otherwise
constitute a defense available to, or discharge of, any Borrower or any other
Guarantor (other than the Full Satisfaction of the Obligations).

 

GUARANTY AGREEMENT, Page 3

--------------------------------------------------------------------------------


 

8.                                      Representations and Warranties.  Each
Guarantor represents and warrants to Administrative Agent and the Lenders as
follows:

 

(a)                                 Credit Agreement Representations.  All
representations and warranties in the Credit Agreement relating to it
(including, without limitation, those representations set forth in Section 3.18)
are true and correct as of the date hereof and on each date the representations
and warranties hereunder are restated pursuant to any of the Loan Documents with
the same force and effect as if such representations and warranties had been
made on and as of such date except to the extent that such representations and
warranties relate specifically to another date.

 

(b)                                 Independent Analysis.  It has, independently
and without reliance upon Administrative Agent or any Lender and based upon such
documents and information as it has deemed appropriate, made its own analysis
and decision to enter into the Loan Documents to which it is a party.

 

(c)                                  Borrower Information.  It has adequate
means to obtain from each Borrower on a continuing basis information concerning
the financial condition and assets of such Borrower and it is not relying upon
Administrative Agent or any Lender to provide (and neither the Administrative
Agent nor any Lender shall have any duty to provide) any such information to it
either now or in the future.

 

(d)                                 Benefit of Guaranty.  The value of the
consideration received and to be received by each Guarantor as a result of
Borrowers’ and the Lenders’ entering into the Credit Agreement and each
Guarantor’s executing and delivering this Guaranty Agreement is reasonably worth
at least as much as the liability and obligation of each Guarantor hereunder,
and such liability and obligation and the Credit Agreement have benefited and
may reasonably be expected to benefit each Guarantor directly or indirectly. 
The execution, delivery and performance of this Guaranty Agreement is necessary
or convenient to the conduct, promotion or attainment of the business of such
Guarantor.

 

9.                                      Covenants of Guarantor.  Each Guarantor
covenants and agrees that until the Loan Obligations have been Fully Satisfied,
it will comply with all covenants set forth in the Credit Agreement specifically
applicable to it including, without limitation, Sections 2.17(c) and 10.20 of
the Credit Agreement.

 

10.                               Right of Set Off.  When an Event of Default
exists and subject to the terms of Section 2.17 of the Credit Agreement,
Administrative Agent and each other Credit Party shall have the right to set-off
and apply against this Guaranty Agreement or the Guaranteed Indebtedness or
both, at any time and without notice to any Guarantor, any and all deposits
(general or special, time or demand, provisional or final) or other sums at any
time credited by or owing from Administrative Agent and each other Credit Party
to any Guarantor whether or not the Guaranteed Indebtedness is then due and
irrespective of whether or not Administrative Agent or any other Credit Party
shall have made any demand under this Guaranty Agreement.  Each Credit Party
agrees promptly to notify the Company (with a copy to the Administrative Agent)
after any such setoff and application, provided that the failure to give such
notice shall not affect the validity of such setoff and application.  The rights
and remedies of Administrative Agent and other Credit Parties hereunder are in
addition to other rights and remedies (including, without limitation, other
rights of set-off) which Administrative Agent or any other Credit Party may
have.

 

GUARANTY AGREEMENT, Page 4

--------------------------------------------------------------------------------


 

11.                               Intercompany Subordination.

 

(a)                                 Debt Subordination.  Each Guarantor hereby
agrees that the Subordinated Indebtedness (as defined below) shall be
subordinate and junior in right of payment to the Full Satisfaction of the
Obligations.  The Subordinated Indebtedness shall not be payable, and no payment
of principal, interest or other amounts on account thereof, and no property or
guarantee of any nature to secure or pay the Subordinated Indebtedness shall be
made or given, directly or indirectly by or on behalf of any Debtor (hereafter
defined) or received, accepted, retained or applied by any Guarantor unless and
until the Obligations shall have been Fully Satisfied; except that prior to the
occurrence and continuance of an Event of Default, each Debtor shall have the
right to make payments and a Guarantor shall have the right to receive payments
on the Subordinated Indebtedness from time to time in the ordinary course of
business.  When an Event of Default exists, no payments may be made or given on
the Subordinated Indebtedness, directly or indirectly, by or on behalf of any
Debtor or received, accepted, retained or applied by any Guarantor unless and
until the Obligations shall have been Fully Satisfied.  If any sums shall be
paid to a Guarantor by any Debtor or any other Person on account of the
Subordinated Indebtedness when such payment is not permitted hereunder, such
sums shall be held in trust by such Guarantor for the benefit of Administrative
Agent and the other Credit Parties and shall forthwith be paid to Administrative
Agent and applied by Administrative Agent against the Guaranteed Indebtedness in
accordance with this Guaranty Agreement.  For purposes of this Guaranty
Agreement and with respect to a Guarantor, the term “Subordinated Indebtedness”
means all indebtedness, liabilities, and obligations of any Borrower or any
other Guarantor (each Borrower and such other Guarantor herein the “Debtors”) to
such Guarantor, whether such indebtedness, liabilities, and obligations now
exist or are hereafter incurred or arise, or are direct, indirect, contingent,
primary, secondary, several, joint and several, or otherwise, and irrespective
of whether such indebtedness, liabilities, or obligations are evidenced by a
note, contract, open account, or otherwise, and irrespective of the Person or
Persons in whose favor such indebtedness, obligations, or liabilities may, at
their inception, have been, or may hereafter be created, or the manner in which
they have been or may hereafter be acquired by such Guarantor.

 

(b)                                 Lien Subordination.  Each Guarantor agrees
that any and all Liens (including any judgment liens), upon any Debtor’s assets
securing payment of any Subordinated Indebtedness shall be and remain inferior
and subordinate to any and all Liens upon any Debtor’s assets securing payment
of the Guaranteed Indebtedness or any part thereof, regardless of whether such
Liens in favor of a Guarantor, Administrative Agent or any other Credit Party
presently exist or are hereafter created or attached.  Without the prior written
consent of Administrative Agent, no Guarantor shall (i) file suit against any
Debtor or exercise or enforce any other creditor’s right it may have against any
Debtor, or (ii) foreclose, repossess, sequester, or otherwise take steps or
institute any action or proceedings (judicial or otherwise, including without
limitation the commencement of, or joinder in, any liquidation, bankruptcy,
rearrangement, debtor’s relief or insolvency proceeding) to enforce any
obligations of any Debtor to such Guarantor or any Liens held by such Guarantor
on assets of any Debtor.

 

(c)                                  Insolvency Proceeding.  In the event of any
receivership, bankruptcy, reorganization, rearrangement, debtor’s relief, or
other insolvency proceeding involving any Debtor as debtor, Administrative Agent
shall have the right to prove and vote any claim under the Subordinated
Indebtedness and to receive directly from the receiver, trustee or other court
custodian all dividends, distributions, and payments made in respect of the
Subordinated Indebtedness until the Obligations have been Fully Satisfied.  The
Administrative Agent may apply any such dividends, distributions, and payments
against the Guaranteed Indebtedness in accordance with the Credit Agreement.

 

12.                               Amendment and Waiver.  Except for
modifications made pursuant to the execution and delivery of a Subsidiary
Joinder Agreement (which needs to be signed only by the Subsidiary party
thereto) and the release of any Guarantor from its obligations hereunder (which
shall require the consent

 

GUARANTY AGREEMENT, Page 5

--------------------------------------------------------------------------------


 

of all Lenders except as otherwise provided in Section 9.10 of the Credit
Agreement); no amendment or waiver of any provision of this Guaranty Agreement
or consent to any departure by any Guarantor therefrom shall in any event be
effective unless the same shall be in writing and signed by the parties required
by Section 10.02(b) of the Credit Agreement.  The remedies herein provided are
cumulative and not exclusive of any remedies provided by law.

 

13.                               Tolling of Statutes of Limitation.  To the
extent permitted by law, any acknowledgment or new promise, whether by payment
of principal or interest or otherwise and whether by the Borrowers or others
(including any Guarantor), with respect to any of the Guaranteed Indebtedness
shall, if the statute of limitations in favor of a Guarantor against
Administrative Agent or any other Credit Party shall have commenced to run, toll
the running of such statute of limitations and, if the period of such statute of
limitations shall have expired, prevent the operation of such statute of
limitations.

 

14.                               Successor and Assigns.  This Guaranty
Agreement is for the benefit of the Credit Parties and their successors and
assigns, and in the event of an assignment of the Guaranteed Indebtedness, or
any part thereof, the rights and benefits hereunder, to the extent applicable to
the indebtedness so assigned, may be transferred with such indebtedness.  This
Guaranty Agreement is binding not only on each Guarantor, but on each
Guarantor’s successors and assigns.  No Guarantor may assign or otherwise
transfer any of its rights or obligations hereunder without prior written
consent of each Lender except as otherwise permitted by the Credit Agreement and
any attempted assignment or transfer without such consent shall be null and
void.

 

15.                               Reliance and Inducement.  Each Guarantor
recognizes that Administrative Agent and the Lenders are relying upon this
Guaranty Agreement and the undertakings of each Guarantor hereunder and under
the other Loan Documents to which each is a party in making extensions of credit
to the Borrowers under the Credit Agreement and further recognizes that the
execution and delivery of this Guaranty Agreement and the other Loan Documents
to which each Guarantor is a party is a material inducement to Administrative
Agent and the Lenders in entering into the Credit Agreement and continuing to
extend credit thereunder.  Each Guarantor hereby acknowledges that there are no
conditions to the full effectiveness of this Guaranty Agreement or any other
Loan Document to which it is a party.

 

16.                               Notice.  Any notice or demand to any Guarantor
under or in connection with this Guaranty Agreement or any other Loan Document
to which it is a party shall be deemed effective if given to the Guarantor, care
of the Company in accordance with the notice provisions in the Credit Agreement.

 

17.                               Expenses.  The Guarantors shall, jointly and
severally, pay on demand all reasonable attorneys’ fees and all other reasonable
costs and expenses incurred by Administrative Agent and the other Credit Parties
in connection with the administration, enforcement, or collection of this
Guaranty Agreement.

 

18.                               Waiver of Promptness, Diligence, etc.  Except
as otherwise specifically provided in the Credit Agreement, each Guarantor
hereby waives promptness, diligence, notice of any default under the Guaranteed
Indebtedness, demand of payment, notice of acceptance of this Guaranty
Agreement, presentment, notice of protest, notice of dishonor, notice of the
incurring by any Borrower of additional indebtedness, and all other notices and
demands with respect to the Guaranteed Indebtedness and this Guaranty Agreement.

 

19.                               Incorporation of Credit Agreement.  The Credit
Agreement, and all of the terms thereof, are incorporated herein by reference
(including, without limitation, Section 10.03(b) and 10.19 thereof), the same as
if stated verbatim herein, and each Guarantor agrees that Administrative Agent
and the Lenders may exercise any and all rights granted to any of them under the
Credit Agreement and the other Loan Documents without affecting the validity or
enforceability of this Guaranty Agreement.

 

GUARANTY AGREEMENT, Page 6

--------------------------------------------------------------------------------


 

20.                               Entire Agreement.  This Guaranty Agreement
embodies the final, entire agreement of each Guarantor, agent and the other Loan
Parties with respect to each Guarantor’s guaranty of the Guaranteed Indebtedness
and supersedes any and all prior commitments, agreements, representations, and
understandings, whether written or oral, relating to the subject matter hereof. 
This Guaranty Agreement is intended by each Guarantor, Administrative Agent and
the other Loan Parties as a final and complete expression of the terms of the
Guaranty Agreement, and no course of dealing among any Guarantor, the
Administrative Agent and any other Loan Parties, no course of performance, no
trade practices, and no evidence of prior, contemporaneous or subsequent oral
agreements or discussions or other extrinsic evidence of any nature shall be
used to contradict, vary, supplement or modify any term of this Guaranty
Agreement.

 

21.                               No Waiver.  No failure or delay by the
Administrative Agent or any Credit Party in exercising any right or power
hereunder or under any other Loan Document shall operate as a waiver thereof,
nor shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power.

 

22.                               Damage Limitation.  To the extent permitted by
applicable law, each Guarantor agrees that it will not assert, and each
Guarantor hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
Transactions, any Loan or Letter of Credit or the use of the proceeds thereof.

 

23.                               Survival.  All covenants, agreements,
representations and warranties made by the Loan Parties in the Loan Documents
and in the certificates or other instruments delivered in connection with or
pursuant to this Guaranty Agreement or any other Loan Document shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of the Loan Documents and the making of any
Loans and issuance of any Letters of Credit, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that the
Administrative Agent or any Credit Party may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect until the
Obligations have been Fully Satisfied.

 

24.                               Counterparts.  This Guaranty Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  Delivery of an executed
counterpart of a signature page of this Guaranty Agreement by telecopy or other
electronic transmission shall be effective as delivery of a manually executed
counterpart of this Guaranty Agreement.

 

25.                               Severability.  Any provision of this Guaranty
Agreement held to be invalid, illegal or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof; and the invalidity of a
particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.

 

26.                               Governing Law.  This Guaranty Agreement shall
be governed by and construed in accordance with the applicable law pertaining in
the State of New York, other than those conflict of law provisions that would
defer to the substantive laws of another jurisdiction.  This governing law
election has been made by the parties in reliance (at least in part) on Section
5—1401 of the General Obligations Law of the State of New York, as amended (as
and to the extent applicable), and other applicable law.

 

GUARANTY AGREEMENT,Page 7

--------------------------------------------------------------------------------


 

27.                               Jurisdiction.  EACH GUARANTOR HEREBY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE SUPREME COURT OF THE STATE OF NEW YORK SITTING
IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN
DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENT, OR FOR RECOGNITION
OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE OR, TO
THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO
AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS GUARANTY AGREEMENT OR ANY
OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY
OTHER SECURED PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING
RELATING TO THIS GUARANTY AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY
GUARANTOR OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

28.                               Venue.  Each Guarantor hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Guaranty
Agreement or any other Loan Document in any court referred to paragraph 27. 
Each of the parties hereto hereby irrevocably waives, to the fullest extent
permitted by law, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court.

 

29.                               Service of Process.  Each party to this
Guaranty Agreement irrevocably consents to service of process in the manner
provided for notices in paragraph 16.  Nothing in this Guaranty Agreement or any
other Loan Document will affect the right of any party to this Guaranty
Agreement to serve process in any other manner permitted by law.  Each Guarantor
hereby irrevocably designates, appoints and empowers the Company as its
designee, appointee and agent to receive, accept and acknowledge for and on its
behalf, and in respect of its property, service of any and all legal process,
summons, notices and documents which may be served in any such action or
proceeding.

 

30.                               Waiver of Jury Trial.  EACH PARTY HERETO
HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS GUARANTY AGREEMENT, ANY OTHER LOAN DOCUMENT
OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS GUARANTY AGREEMENT BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS PARAGRAPH.

 

GUARANTY AGREEMENT, Page 8

--------------------------------------------------------------------------------


 

31.                               Headings.  All paragraph headings used herein
are for convenience of reference only, are not part of this Guaranty Agreement
and shall not affect the construction of, or be taken into consideration in
interpreting, this Guaranty Agreement.

 

EXECUTED as of the date first written above.

 

 

GUARANTORS:

 

 

 

VALMONT INDUSTRIES, INC.

 

 

 

 

 

By:

 

 

Name:

Terry J. McClain

 

Title:

Senior Vice President, Chief Financial

 

 

Officer and Treasurer

 

 

 

 

 

 

 

PIROD, INC.

 

 

 

 

 

 

 

By:

 

 

Name:

Mark C. Jaksich

 

Title:

Chief Financial Officer

 

 

 

 

VALMONT COATINGS, INC.

 

 

 

 

 

By:

 

 

Name:

Mark C. Jaksich

 

Title:

President

 

 

 

 

 

 

 

VALMONT NEWMARK, INC.

 

 

 

 

 

By:

 

 

Name:

Mark C. Jaksich

 

Title:

Vice President

 

 

 

 

 

 

Signed sealed and delivered by

VALMONT QUEENSLAND PTY LTD.

Valmont Queensland Pty Ltd. ACN

 

 

142 183 800 in accordance with

 

 

s127 of the Corporations Act 2001

By:

 

(Cth) in the presence of:

Name:

Mark C. Jaksich

 

Title:

Director

 

 

 

 

 

 

 

By:

 

 

Name:

Roger Andrew Massey

 

Title:

Director

 

GUARANTY AGREEMENT, Page 9

--------------------------------------------------------------------------------


 

Signed sealed and delivered by

VALMONT GROUP PTY LTD.

Valmont Group Pty Ltd. ACN

 

 

142 189 295 in accordance with

 

 

s127 of the Corporations Act 2001

 

 

(Cth) in the presence of:

By:

 

 

Name:

Mark C. Jaksich

 

Title:

Director

 

 

 

 

 

 

 

By:

 

 

Name:

Roger Andrew Massey

 

Title:

Director

 

GUARANTY AGREEMENT, Page 10

--------------------------------------------------------------------------------


 

EXHIBIT A

TO

 

GUARANTY AGREEMENT

 

Subsidiary Joinder Agreement

 

EXHIBIT A to GUARANTY AGREEMENT, Cover Page

--------------------------------------------------------------------------------


 

SUBSIDIARY JOINDER AGREEMENT

 

This SUBSIDIARY JOINDER AGREEMENT (the “Agreement”) dated as of
                                   , 201   is executed by the undersigned (the
“Guarantor”) for the benefit of JPMORGAN CHASE BANK, N.A., in its capacity as
agent for the lenders party to the hereafter identified Credit Agreement (in
such capacity herein, the “Agent”) and for the benefit of such lenders in
connection with that certain Credit Agreement among VALMONT INDUSTRIES, INC. and
certain Subsidiaries of VALMONT INDUSTRIES, INC., the LENDERS party thereto (the
“Lenders”), JPMORGAN CHASE BANK, N.A., as the administrative agent for the
Lenders (the “Agent”) (such Credit Agreement, as it may hereafter be amended or
otherwise modified from time to time, being hereinafter referred to as the
“Credit Agreement”, and capitalized terms not otherwise defined herein shall
have the same meaning as set forth in the Credit Agreement) (as modified, the
“Credit Agreement”, and capitalized terms not otherwise defined herein being
used herein as defined in the Credit Agreement).

 

The Guarantor is required or permitted to execute this Agreement pursuant to
Section 5.10 of the Credit Agreement.

 

NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Guarantor hereby agrees as follows:

 

1.                                      The Guarantor hereby assumes all the
obligations of a “Guarantor” under the Guaranty Agreement and agrees that it is
a “Guarantor” and bound as a “Guarantor” under the terms of the Guaranty
Agreement as if it had been an original signatory thereto.  In accordance with
the forgoing and for valuable consideration, the receipt and adequacy of which
are hereby acknowledged, Guarantor irrevocably and unconditionally guarantees to
the Agent and the other Credit Parties the full and prompt payment and
performance of the Guaranteed Indebtedness (as defined in the Guaranty
Agreement) upon the terms and conditions set forth in the Guaranty Agreement.

 

2.                                      This Agreement shall be deemed to be
part of, and a modification to, the Guaranty Agreement and shall be governed by
all the terms and provisions of the Guaranty Agreement, which terms are
incorporated herein by reference, are ratified and confirmed and shall continue
in full force and effect as valid and binding agreements of Guarantor
enforceable against Guarantor.  The Guarantor hereby waives notice of Agent’s,
the Issuing Bank’s or any other Credit Parties’ acceptance of this Agreement.

 

IN WITNESS WHEREOF, the Guarantor has executed this Agreement as of the day and
year first written above.

 

 

Guarantor:

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

SUBSIDIARY JOINDER AGREEMENT, Solo Page

--------------------------------------------------------------------------------


 

EXHIBIT D

TO

VALMONT INDUSTRIES, INC.

CREDIT AGREEMENT

 

FORM OF INCREASED COMMITMENT SUPPLEMENT

 

EXHIBIT D, Cover Page

--------------------------------------------------------------------------------


 

INCREASED COMMITMENT SUPPLEMENT

 

This INCREASED COMMITMENT SUPPLEMENT (this “Supplement”) is dated as of
                        ,        and entered into by and among VALMONT
INDUSTRIES, INC. (the “Company”) and certain Subsidiaries of the Company, each
of the banks or other lending institutions which is a signatory hereto (the
“Lenders”), JPMORGAN CHASE BANK, N.A., as agent for itself and the other lenders
(in such capacity, together with its successors in such capacity, the “Agent”),
and is made with reference to that certain Credit Agreement dated as of  August
15, 2012 (as amended, the “Credit Agreement”), by and among the Company and
certain of the Subsidiaries, the lenders and the Agent.  Capitalized terms used
herein without definition shall have the same meanings herein as set forth in
the Credit Agreement.

 

RECITALS

 

WHEREAS, pursuant to Section 2.19 of the Credit Agreement, the Borrowers and the
Lenders are entering into this Increased Commitment Supplement to provide for
the increase of the aggregate Revolving Commitments;

 

WHEREAS, each Lender [party hereto and already a party to the Credit Agreement]
wishes to increase its Revolving Commitment [, and each Lender, to the extent
not already a Lender party to the Credit Agreement (herein a “New Lender”),
wishes to become a Lender party to the Credit Agreement];(5)

 

WHEREAS, the Lenders are willing to agree to supplement the Credit Agreement in
the manner provided herein.

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

 

Section 1.                                           Increase in Revolving
Commitments.  Subject to the terms and conditions hereof, each Lender severally
agrees that its Revolving Commitment shall be increased to [or in the case of a
New Lender, shall be] the amount set forth opposite its name on the signature
pages hereof.

 

Section 2.                                          [New Lenders.  Each New
Lender (i) confirms that it has received a copy of the Credit Agreement,
together with copies of the most recent financial statements of the Company
delivered under Section 5.01 and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Supplement; (ii) agrees that it has, independently and without reliance
upon the Agent, any other Lender or any of their Related Parties and based on
such documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Supplement; (iii) agrees that it will,
independently and without reliance upon the Agent, any other Lender or any of
their Related Parties and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Credit Agreement; (iv) appoints and
authorizes the Agent to take such action as agent on its behalf and to exercise
such powers and discretion under the Credit Agreement as are delegated to the
Agent by the terms thereof, together with such powers and discretion as are
reasonably incidental thereto; and (v) agrees that it is a “Lender” under the
Credit Agreement and will perform in accordance with their terms all of the
obligations that by the terms of the Credit Agreement are required to be
performed by it as a Lender.

 

--------------------------------------------------------------------------------

(5) Bracketed alternatives should be included if there are New Banks.

 

INCREASED COMMITMENT SUPPLEMENT, Page 1

--------------------------------------------------------------------------------


 

Section 3.                                           Representations and
Warranties.  In order to induce the Lenders to enter into this Supplement and to
supplement the Credit Agreement in the manner provided herein, each Borrower
represents and warrants to Agent and each Lender that (a)  the representations
and warranties of such Borrower and the Guarantors contained in the Loan
Documents are and will be true, correct and complete in all material respects
(except for any representation and warranty that is qualified by materiality or
Material Adverse Effect, which such representation and warranty shall be true
and correct in all respects) on and as of the effective date hereof to the same
extent as though made on and as of that date and for that purpose, except to the
extent such representations and warranties specifically relate to an earlier
date in which case such representations and warranties shall have been true and
correct as of such earlier date, this Supplement shall be deemed to be a Loan
Document, and (b) no event has occurred and is continuing or will result from
the consummation of the transactions contemplated by this Supplement that would
constitute a Default.

 

Section 4.                                           Effect of Supplement.  The
terms and provisions set forth in this Supplement shall modify and supersede all
inconsistent terms and provisions set forth in the Credit Agreement and except
as expressly modified and superseded by this Supplement, the terms and
provisions of the Credit Agreement and the other Loan Documents are ratified and
confirmed and shall continue in full force and effect.  The Borrowers, the
Agent, and the Lenders party hereto agree that the Credit Agreement as
supplemented hereby and the other Loan Documents shall continue to be legal,
valid, binding and enforceable in accordance with their respective terms.  Any
and all agreements, documents, or instruments now or hereafter executed and
delivered pursuant to the terms hereof or pursuant to the terms of the Credit
Agreement as supplemented hereby, are hereby amended so that any reference in
such documents to the Credit Agreement shall mean a reference to the Credit
Agreement as supplemented hereby.

 

Section 5.                                           Applicable Law.  This
Supplement shall be governed by and construed in accordance with the applicable
law pertaining in the State of New York, other than those conflict of law
provisions that would defer to the substantive laws of another jurisdiction. 
This governing law election has been made by the parties in reliance (at least
in part) on Section 5—1401 of the General Obligations Law of the State of New
York, as amended (as and to the extent applicable), and other applicable law.

 

Section 7.                                           Counterparts,
Effectiveness.  This Supplement may be executed in any number of counterparts,
by different parties hereto in separate counterparts and on telecopy
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument; signature pages may be detached from multiple separate
counterparts and attached to a single counterpart so that all signature pages
are physically attached to the same document.  This Supplement shall become
effective upon the execution of a counterpart hereof by the Borrowers, the
Lenders and receipt by the Company and the Agent of written or telephonic
notification of such execution and authorization of delivery thereof.

 

Section 8.                                           Entire Agreement.  This
Supplement embodies the final, entire agreement among the parties relating to
the subject matter hereof and supersede any and all previous commitments,
agreements, representations and understandings, whether oral or written,
relating to the subject matter hereof and may not be contradicted or varied by
evidence of prior, contemporaneous or subsequent oral agreements or discussions
of the parties hereto.

 

INCREASED COMMITMENT SUPPLEMENT, Page 2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Supplement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

 

VALMONT INDUSTRIES, INC.,

 

as a Borrower

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

VALMONT INDUSTRIES HOLLAND B.V.,

 

as a Borrower

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

Signed sealed and delivered by

VALMONT GROUP PTY LTD.,

Valmont Group Pty Ltd. ACN

as a Borrower

142 189 295 in accordance with

 

 

 

s127 of the Corporations Act 2001

 

 

 

(Cth) in the presence of:

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

New Total Revolving Commitment:

 

 

 

$

JPMORGAN CHASE BANK,

 

N.A., as the Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

INCREASED COMMITMENT SUPPLEMENT, Page 3

--------------------------------------------------------------------------------


 

 

$

[BANK]

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

$

[NEW LENDER]

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

INCREASED COMMITMENT SUPPLEMENT, Page 4

--------------------------------------------------------------------------------


 

CONSENT OF GUARANTORS

 

Each Guarantor:  (i) consents and agrees to this Supplement; (ii) agrees that
each of the Loan Documents to which it is a party is in full force and effect
and continues to be its legal, valid and binding obligation enforceable in
accordance with its respective terms; and (iii) agrees that the obligations,
indebtedness and liabilities of the Borrowers arising as a result of the
increase in the Revolving Commitments contemplated hereby are “Guaranteed
Indebtedness” as defined in the Guaranty Agreement.

 

 

PIROD, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

VALMONT COATINGS, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

VALMONT NEWMARK, INC.

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

Signed sealed and delivered by

VALMONT QUEENSLAND PTY LTD.

Valmont Queensland Pty Ltd. ACN

 

 

 

142 183 800 in accordance with

 

 

 

s127 of the Corporations Act 2001

By:

 

(Cth) in the presence of:

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

INCREASED COMMITMENT SUPPLEMENT, Page 5

--------------------------------------------------------------------------------


 

EXHIBIT E

TO

VALMONT INDUSTRIES, INC.

CREDIT AGREEMENT

 

FORM OF BORROWING REQUEST

 

EXHIBIT E, Cover Page

--------------------------------------------------------------------------------


 

BORROWING REQUEST

                      ,     ,

 

JPMorgan Chase Bank, N.A.

Loan and Agency Services Group

10 South Dearborn Street, 7th Floor

Chicago, IL  60603

Attention: Nanette Wilson

Telephone:  312-385-7084

Telecopy:  888-292-9533

 

and each Lender

 

Ladies and Gentlemen:

 

The undersigned is a Borrower under that certain Credit Agreement dated as of
August 15, 2012 among Valmont Industries, Inc. (the “Company”) and certain of
its Subsidiaries, the Lenders party thereto and JPMorgan Chase Bank, N.A. as the
Administrative Agent (as otherwise modified from time to time, the “Credit
Agreement”).  Capitalized terms used herein and not otherwise defined herein
shall have the meanings assigned to such terms in the Credit Agreement.

 

The undersigned Borrower hereby gives the Administrative Agent and the Lenders
notice pursuant to Section 2.03 of the Credit Agreement that such Borrower
requests a Borrowing under the Credit Agreement, and in connection therewith
sets forth below the information relating to such Borrowing (the “Requested
Borrowing”).

 

(i)                                     The date of the Requested Borrowing is
                            ;

 

(ii)                                  The principal amount of the Requested
Borrowing is $                              ;

 

(iii)                               The currency applicable to the Requested
Borrowing is                                   ;

 

(iv)                              The Type or Types of the Borrowing requested
(i.e., ABR Borrowing or Fixed Rate Borrowing)  and, if applicable the Interest
Periods applicable thereto are set forth in the table below:

 

Amount

 

Type

 

Interest Period
(if applicable)

1.

 

 

 

            Month(s)

2.

 

 

 

            Month(s)

3.

 

 

 

            Month(s)

4.

 

 

 

            Month(s)

5.

 

 

 

            Month(s)

6.

 

 

 

            Month(s)

 

(v)                                 The proceeds of the Requested Borrowing
should be disbursed directly to the entities in the amounts and in accordance
with the transfer instructions set forth in the table below:

 

BORROWING REQUEST, Page 1

--------------------------------------------------------------------------------


 

 

Dollar Amount

 

Recipient

 

Instructions

$

 

 

 

 

$

 

 

 

 

$

 

 

 

 

$

 

 

 

 

 

By its execution below, the undersigned Borrower represents and warrants to the
Administrative Agent and the Lenders:

 

(i)            At the time of and immediately after giving effect to the
Requested Borrowing, no Default exists;

 

(ii)           The representations and warranties of each Loan Party set forth
in the Loan Documents shall be true and correct in all material respects (except
for any representation and warranty that is qualified by materiality or Material
Adverse Effect, which such representation and warranty shall be true and correct
in all respects) on and as of the date of such Requested Borrowing except to the
extent such representations and warranties specifically relate to any earlier
date in which case such representations and warranties shall have been true and
correct as of such earlier date;

 

(iii)          After giving effect to the credit extended pursuant to this
request, the Aggregate  Revolving Exposure shall not exceed the Aggregate
Revolving Commitments;

 

(iv)          After giving effect to the credit extended pursuant to this
request, the sum of the Foreign Currency Exposure shall not exceed the Foreign
Currency Commitments.

 

The instructions set forth herein are irrevocable, except as otherwise provided
by the Credit Agreement.  A telecopy or other electronic transmission of these
instructions shall be deemed valid and may be accepted and relied upon by the
Administrative Agent and the Lenders as an original.

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

BORROWING REQUEST, Page 2

--------------------------------------------------------------------------------


 

EXHIBIT F

TO

VALMONT INDUSTRIES, INC.

CREDIT AGREEMENT

 

FORM OF INTEREST ELECTION REQUEST

 

EXHIBIT F, Cover Page

--------------------------------------------------------------------------------


 

INTEREST ELECTION REQUEST

 

                             , 201    

 

JPMorgan Chase Bank, N.A.

Loan and Agency Services Group

10 South Dearborn Street, 7th Floor

Chicago, IL  60603

Attention: Nanette Wilson

Telephone:  312-385-7084

Telecopy:  888-292-9533

 

and each Lender

 

Ladies and Gentlemen:

 

The undersigned is a Borrower under that certain Credit Agreement dated as of
August 15, 2012 among Valmont Industries, Inc. (the “Company”) and certain of
its Subsidiaries, the Lenders party thereto and JPMorgan Chase Bank, N.A. as the
Administrative Agent (as otherwise modified from time to time, the “Credit
Agreement”).  Capitalized terms used herein and not otherwise defined herein
shall have the meanings assigned to such terms in the Credit Agreement.

 

The Company hereby gives the Administrative Agent and the Lenders notice
pursuant to Section 2.07 of the Credit Agreement that the Borrower requests a
conversion or continuation (a “Change”) of the Borrowing or Borrowings specified
on Schedule 1.

 

By its execution below, the Company represents and warrants to the
Administrative Agent and the Lenders:

 

(i)            At the time of and immediately after giving effect to the
requested Change, no Default exists; and

 

(ii)           The representations and warranties of each Loan Party set forth
in the Loan Documents shall be true and correct in all material respects (except
for any representation and warranty that is qualified by materiality or Material
Adverse Effect, which such representation and warranty shall be true and correct
in all respects) on and as of the date of the requested Change except to the
extent such representations and warranties specifically relate to any earlier
date in which case such representations and warranties shall have been true and
correct as of such earlier date.

 

The instructions set forth herein are irrevocable, except as otherwise provided
by the Credit Agreement.  A telecopy or other electronic transmission of these
instructions shall be deemed valid and may be accepted and relied upon by the
Administrative Agent and the Lenders as an original.

 

 

Valmont Industries, Inc.

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

INTEREST ELECTION REQUEST, Solo Page

--------------------------------------------------------------------------------


 

SCHEDULE 1

TO

INTEREST ELECTION REQUEST

 

Current Class
Revolver)

 

Current Type
(ABR or Fixed
Rate)

 

Current
Principal Amount

 

Current
Interest Period
Expiration Date

 

Continue as
(Type)

 

Convert
to (Type)

 

New
Interest Period
Length

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SCHEDULE 1 TO INTEREST ELECTION REQUEST, Solo Page

--------------------------------------------------------------------------------


 

EXHIBIT G

TO

VALMONT INDUSTRIES, INC.

CREDIT AGREEMENT

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATES

 

EXHIBIT G, Cover Page

--------------------------------------------------------------------------------


 

EXHIBIT G-1

 

FORM OF

U. S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of August 15, 2012
among  Valmont Industries, Inc. (the “Company”) and certain of its Subsidiaries,
the Lenders party thereto and JPMorgan Chase Bank, N.A. as the Administrative
Agent (as otherwise modified from time to time, the “Credit Agreement”).and each
lender from time to time a party thereto.

 

Pursuant to the provisions of Section 2.16(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Internal Revenue Code of 1986, as amended (the
“Code”); (iii) it is not a ten percent shareholder of any Borrower within the
meaning of Section 871(h)(3)(B) of the Code; and (iv) it is not a controlled
foreign corporation related to any Borrower as described in
Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non—U.S. Person status on Internal Revenue Service
Form W-8BEN.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall so
inform the Borrower and the Administrative Agent of such change, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payment.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

[NAME OF LENDER]

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

[ADDRESS]

 

 

Dated:                            , 201 .

 

U. S. TAX COMPLIANCE CERTIFICATE, Solo Page

--------------------------------------------------------------------------------


 

EXHIBIT G-2

 

FORM OF

 

U. S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of August 15, 2012
among  Valmont Industries, Inc. (the “Company”) and certain of its Subsidiaries,
the Lenders party thereto and JPMorgan Chase Bank, N.A. as the Administrative
Agent (as otherwise modified from time to time, the “Credit Agreement”).and each
lender from time to time a party thereto.

 

Pursuant to the provisions of Section 2.16(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Internal
Revenue Code of 1986, as amended (the “Code”); (iii) it is not a ten percent
shareholder of any Borrower within the meaning of Section 871(h)(3)(B) of the
Code; and (iv) it is not a controlled foreign corporation related to any
Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non—U.S. Person status on Internal Revenue Service Form W-8BEN.  By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform such Lender
in writing, and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payment.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

[NAME OF PARTICIPANT]

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

[ADDRESS]

 

Dated:                            , 201 .

 

U. S. TAX COMPLIANCE CERTIFICATE, Solo Page

--------------------------------------------------------------------------------


 

EXHIBIT G-3

 

FORM OF

 

U. S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of August 15, 2012
among  Valmont Industries, Inc. (the “Company”) and certain of its Subsidiaries,
the Lenders party thereto and JPMorgan Chase Bank, N.A. as the Administrative
Agent (as otherwise modified from time to time, the “Credit Agreement”).and each
lender from time to time a party thereto.

 

Pursuant to the provisions of Section 2.16(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Internal Revenue Code
of 1986, as amended (the “Code”); (iv) none of its direct or indirect
partners/members is a ten percent shareholder of any Borrower within the meaning
of Section 871(h)(3)(B) of the Code; and (v) none of its direct or indirect
partners/members is a controlled foreign corporation related to any Borrower as
described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption:  (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform such Lender in writing, and (2) the undersigned shall have at
all times furnished such Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payment.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

[NAME OF PARTICIPANT]

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

[ADDRESS]

 

Dated:                            , 201 .

 

U. S. TAX COMPLIANCE CERTIFICATE, Solo Page

--------------------------------------------------------------------------------


 

EXHIBIT G-4

 

FORM OF

 

U. S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to the Credit Agreement dated as of August 15, 2012
among  Valmont Industries, Inc. (the “Company”) and certain of its Subsidiaries,
the Lenders party thereto and JPMorgan Chase Bank, N.A. as the Administrative
Agent (as otherwise modified from time to time, the “Credit Agreement”).and each
lender from time to time a party thereto.

 

Pursuant to the provisions of Section 2.16(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s) in respect of which it
is providing this certificate, (ii) its direct or indirect partners/members are
the sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing
such Loan(s)), (iii) with respect to the extension of credit pursuant to this
Credit Agreement or any other Loan Document, neither the undersigned nor any of
its direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Internal Revenue Code of 1986,
as amended (the “Code”); (iv) none of its direct or indirect partners/members is
a ten percent shareholder of any Borrower within the meaning of
Section 871(h)(3)(B) of the Code; and (v) none of its direct or indirect
partners/members is a controlled foreign corporation related to any Borrower as
described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption:  (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payment.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

[NAME OF PARTICIPANT]

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

[ADDRESS]

 

Dated:                            , 201 .

 

U. S. TAX COMPLIANCE CERTIFICATE, Solo Page

--------------------------------------------------------------------------------


 

EXHIBIT H

TO

VALMONT INDUSTRIES, INC.

CREDIT AGREEMENT

 

FORM OF ADDITIONAL BORROWER REQUEST AND ASSUMPTION AGREEMENT

 

EXHIBIT H, Cover Page

--------------------------------------------------------------------------------


 

ADDITIONAL BORROWER
REQUEST AND ASSUMPTION AGREEMENT

 

Date:                    ,      

 

To:          JPMorgan Chase Bank, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

This Additional Borrower Request and Assumption Agreement is made and delivered
pursuant to Section 5.10 of that certain Credit Agreement, dated as of
August 15, 2012 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”), among Valmont
Industries, Inc., a Delaware corporation (the “Company”), certain Subsidiaries
of the Company, the Lenders from time to time party thereto, and JPMorgan Chase
Bank, N.A., as administrative agent.  All capitalized terms used in this
Additional Borrower Request and Assumption Agreement and not otherwise defined
herein shall have the meanings assigned to them in the Credit Agreement.

 

Each of                                                  (the “Additional
Borrower”) and the Company hereby confirms, represents and warrants to the
Administrative Agent and the Lenders that the Additional Borrower is a
Subsidiary of the Company.

 

The documents required to be delivered to the Administrative Agent under
Section 5.10 of the Credit Agreement will be furnished to the Administrative
Agent in accordance with the requirements of the Credit Agreement.

 

Complete if the Additional Borrower is a Domestic Subsidiary:  The true and
correct U.S. taxpayer identification number of the Additional Borrower is
                                        .

 

Complete if the Additional Borrower is a Foreign Subsidiary:  The true and
correct unique identification number that has been issued to the Additional
Borrower by its jurisdiction of organization and the name of such jurisdiction
are set forth below:

 

Identification Number

 

Jurisdiction of Organization

 

 

 

 

 

 

 

 

 

 

The parties hereto hereby confirm that with effect from the date of the
Additional Borrower Notice for the Additional Borrower, the Additional Borrower
shall have obligations, duties and liabilities toward each of the other parties
to the Credit Agreement identical to those which the Additional Borrower would
have had if the Additional Borrower had been an original party to the Credit
Agreement as a Borrower and an original signatory to the Credit Agreement. 
Effective as of the date of the Additional Borrower Notice for the Additional
Borrower, the Additional Borrower confirms its acceptance of, and consents to,
all representations and warranties, covenants, and other terms and provisions of
the Credit Agreement.

 

The parties hereto hereby request that the Additional Borrower be entitled to
receive Loans under the Credit Agreement, and understand, acknowledge and agree
that neither the Additional Borrower nor the Company on its behalf shall have
any right to request any Loans for its account unless and until the date five
Business Days after the effective date designated by the Administrative Agent in
a Additional Borrower Notice delivered to the Company and the Lenders pursuant
to Section 5.10 of the Credit Agreement.

 

ADDITIONAL BORROWER REQUEST AND ASSUMPTION AGREEMENT, Page 1

                                               

--------------------------------------------------------------------------------


 

This Additional Borrower Request and Assumption Agreement shall constitute a
Loan Document under the Credit Agreement.

 

The Company represents and warrants to Administrative Agent and each Lender that
(a)  the representations and warranties of the Loan Parties contained in the
Loan Documents are and will be true, correct and complete in all material
respects (except for any representation and warranty that is qualified by
materiality or Material Adverse Effect, which such representation and warranty
shall be true, correct and complete in all respects) on and as of the effective
date hereof to the same extent as though made on and as of that date, except to
the extent such representations and warranties specifically relate to an earlier
date in which case such representations and warranties shall have been true,
correct and complete as of such earlier date, and (b) no event has occurred and
is continuing or will result from the consummation of the transactions
contemplated by this Additional Borrower Request and Assumption Agreement that
would constitute a Default.

 

The terms and provisions set forth in this Additional Borrower Request and
Assumption Agreement shall modify and supersede all inconsistent terms and
provisions set forth in the Credit Agreement and except as expressly modified
and superseded by this Additional Borrower Request and Assumption Agreement, the
terms and provisions of the Credit Agreement and the other Loan Documents are
ratified and confirmed and shall continue in full force and effect.  The Company
and the Additional Borrower agrees that the Credit Agreement as supplemented
hereby and the other Loan Documents shall continue to be legal, valid, binding
and enforceable in accordance with their respective terms.  Any and all
agreements, documents, or instruments now or hereafter executed and delivered
pursuant to the terms hereof or pursuant to the terms of the Credit Agreement as
supplemented hereby, are hereby amended so that any reference in such documents
to the Credit Agreement shall mean a reference to the Credit Agreement as
supplemented hereby.

 

This Additional Borrower Request and Assumption Agreement shall be governed by
and construed in accordance with the applicable law pertaining in the State of
New York, other than those conflict of law provisions that would defer to the
substantive laws of another jurisdiction.  This governing law election has been
made by the parties in reliance (at least in part) on Section 5—1401 of the
General Obligations Law of the State of New York, as amended (as and to the
extent applicable), and other applicable law.

 

This Additional Borrower Request and Assumption Agreement may be executed in any
number of counterparts, by different parties hereto in separate counterparts and
on telecopy counterparts, each of which when so executed and delivered shall be
deemed an original, but all such counterparts together shall constitute but one
and the same instrument; signature pages may be detached from multiple separate
counterparts and attached to a single counterpart so that all signature
pages are physically attached to the same document.  This Additional Borrower
Request and Assumption Agreement shall become effective upon the execution of a
counterpart hereof by the Company and the Additional Borrower and receipt by the
Company from the Administrative Agent of written or telephonic notification of
such execution and authorization of delivery thereof.

 

This Additional Borrower Request and Assumption Agreement embodies the final,
entire agreement among the parties relating to the subject matter hereof and
supersede any and all previous commitments, agreements, representations and
understandings, whether oral or written, relating to the subject matter hereof
and may not be contradicted or varied by evidence of prior, contemporaneous or
subsequent oral agreements or discussions of the parties hereto.

 

ADDITIONAL BORROWER REQUEST AND ASSUMPTION AGREEMENT, Page 2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Additional Borrower
Request and Assumption Agreement to be duly executed and delivered by their
proper and duly authorized officers as of the day and year first above written.

 

 

[ADDITIONAL BORROWER]

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

VALMONT INDUSTRIES, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

VALMONT INDUSTRIES HOLLAND B.V.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

Signed sealed and delivered by

VALMONT GROUP PTY LTD.

Valmont Group Pty Ltd. ACN

 

 

142 189 295 in accordance with

 

 

s127 of the Corporations Act 2001

 

 

(Cth) in the presence of:

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

ADDITIONAL BORROWER REQUEST AND ASSUMPTION AGREEMENT, Page 3

--------------------------------------------------------------------------------


 

CONSENT OF OTHER LOAN PARTIES

 

Each of the undersigned Loan Parties:  (i) consents and agrees to this
Additional Borrower Request and Assumption Agreement; (ii) agrees that each of
the Loan Documents to which it is a party is in full force and effect and
continues to be its legal, valid and binding obligation enforceable in
accordance with its respective terms; and (iii) agrees that the obligations,
indebtedness and liabilities of the Additional Borrower arising as a result
thereof are guaranteed by the undersigned pursuant to the Loan Documents.

 

 

PIROD, INC.

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

VALMONT COATINGS, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

VALMONT NEWMARK, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

Signed sealed and delivered by

VALMONT QUEENSLAND PTY LTD.

Valmont Queensland Pty Ltd. ACN

 

 

 

142 183 800 in accordance with

 

 

 

s127 of the Corporations Act 2001

By:

 

(Cth) in the presence of:

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

ADDITIONAL BORROWER REQUEST AND ASSUMPTION AGREEMENT, Page 4

--------------------------------------------------------------------------------


 

EXHIBIT I

TO

VALMONT INDUSTRIES, INC.

CREDIT AGREEMENT

 

FORM OF ADDITIONAL BORROWER NOTICE

 

EXHIBIT I, Cover Page

--------------------------------------------------------------------------------


 

ADDITIONAL BORROWER NOTICE

 

Date:                 ,   

 

To:          Valmont Industries, Inc.

 

The Lenders party to the Credit Agreement referred to below

 

Ladies and Gentlemen:

 

This Notice is made and delivered pursuant to Section 5.10 of that certain
Credit Agreement, dated as of August 15, 2012 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement”), among Valmont Industries, Inc., a Delaware corporation (the
“Company”), certain Subsidiaries of the Company, the Lenders from time to time
party thereto, and JPMorgan Chase Bank, N.A., as administrative agent.  All
capitalized terms used in this Notice and not otherwise defined herein shall
have the meanings assigned to them in the Credit Agreement.

 

The Administrative Agent hereby notifies Company and the Lenders that effective
as of the date hereof [                                                ] shall
be an additional Borrower under the Credit Agreement and other Loan Documents
and may receive Loans for its account on the terms and conditions set forth in
the Credit Agreement.

 

This Notice shall constitute a Loan Document under the Credit Agreement.

 

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

ADDITIONAL BORROWER NOTICE, Solo Page

--------------------------------------------------------------------------------